EXHIBIT 10.3

 

LEASE AGREEMENT

 

BETWEEN

 

ORIX HOGAN - BURT PINELLAS VENTURE

 

as Landlord

 

AND

 

DIGITAL LIGHTWAVE, INC.

 

as Tenant

 

EFFECTIVE DATE: JANUARY 9, 1998

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1. TERM OF LEASE

   2

1.1.

   Initial Term of Lease    2

1.2.

   Lease Renewal Options    3

1.3.

   Initial Occupancy    3

2. DESIGN AND CONSTRUCTION OF IMPROVEMENTS

   4

2.1.

   The Building and Other Improvements    4

2.2.

   Basic Design Services    5

2.3.

   Preparation of Plans and Specifications    7

2.4.

   Design of Tenant Improvements    10

2.5.

   Construction of the Landlord’s Work and Tenant Improvements    10

2.6.

   Change Orders    14

2.7.

   Correction of Improvements    15

2.8.

   Savings, Contingency and Cost    16

2.9.

   Books and Records    16

2.10.

   Landlord’s Failure to Timely Deliver    16

2.11.

   Outside Delivery Date    17

2.12

   Alternative Dispute Resolution (ADR)    17

2.13.

   Tenant Improvements and Tenant Allowance    18

2.14.

   Tenant Installation Work    19

3. RENT

   20

3.1.

   Rent    20

3.2.

   Delinquent Rental Payments    22

4. USE OF DEMISED PREMISES

   23

4.1.

   Permitted Use    23

4.2.

   Preservation of Demised Premises    23

5. HAZARDOUS SUBSTANCES

   23

5.1.

   Tenant’s Covenants Regarding Hazardous Substances    23

5.2.

   Landlord’s Covenants Regarding Hazardous Substances    25

6. OPERATING EXPENSES

   27

6.1.

   Payment of Operating Expenses    27

6.2.

   Definition of Operating Expenses    27

6.3.

   Certain Exclusions from Operating Expenses    28

7. PAYMENT OF TAXES, ASSESSMENTS, ETC.

   30

7.1.

   Payment of Impositions    30

7.2.

   Tenant’s Right to Contest Impositions    31

7.3.

   Levies and Other Taxes    31

7.4.

   Evidence of Payment    32

 

i



--------------------------------------------------------------------------------

7.5.

   Landlord’s Right to Contest Impositions    32

7.6

   Installment Payments    32

8. INSURANCE

   32

8.1.

   Landlord’s Casualty Insurance Obligations    32

8.2.

   Tenant’s Liability and Other Insurance Coverage    33

8.3.

   Landlord’s Liability Insurance Coverage    33

8.4.

   Extended Coverage Insurance Provisions    34

8.5.

   General Insurance Requirements    34

8.6.

   Waiver of Subrogation    34

8.7.

   Tenant’s Personal Property Coverage    34

8.8

   Unearned Premiums    34

8.9.

   Blanket Insurance Coverage    34

9. UTILITIES

   35

10. REPAIRS

   35

10.1.

   Landlord’s Repairs    35

10.1.

   Tenant’s Repairs    35

10.2.

   Maintenance    36

10.3.

   Prohibition Against Waste    36

11. COMPLIANCE WITH LAWS AND ORDINANCES

   36

11.1.

   Compliance with Laws and Ordinances    36

11.2

   Compliance with Permitted Encumbrances    37

11.3

   Tenant’s Right to Contest Laws and Ordinances    38

12. MECHANIC’S LIENS AND OTHER LIENS

   38

12.1.

   Freedom from Liens    38

12.2.

   Landlord’s Indemnification    39

12.3.

   Removal of Liens    39

13. INTENT OF PARTIES

   39

13.1.

   No Abatement    39

13.2.

   Entry by Landlord    40

13.3.

   Interest on Unpaid Amounts    40

14. DEFAULTS

   40

14.1

   Event of Default    40

14.2.

   Reletting by Landlord    41

14.3.

   Survival of Tenant’s Obligations    41

14.4.

   Damages    42

14.5

   Landlord’s Default    42

14.6.

   No Waiver    43

14.7.

   Remedies Cumulative    43

14.8.

   Bankruptcy    43

14.9.

   Waiver by Tenant    44

 

ii



--------------------------------------------------------------------------------

15. DESTRUCTION AND RESTORATION

   44

15.1.

   Destruction and Restoration    44

15.2.

   Application of Insurance Proceeds    44

15.3.

   Continuance of Tenant’s Obligations    44

15.4.

   Completion of Restoration    44

15.5.

   Adjustment of Rent and Termination of Lease    45

16. CONDEMNATION

   46

16.1.

   Condemnation of Entire Demised Premises    46

16.2.

   Partial Condemnation/Termination of Lease    46

16.3.

   Partial Condemnation/Continuation of Lease    47

16.4.

   Continuance of Obligations    47

16.5.

   Adjustment of Rent    47

16.6.

   Determination of “Material Partial Condemnation” and “Minor Partial
Condemnation;” Arbitration    48

17. ASSIGNMENT, SUBLETTING, ETC.

   48

17.1.

   Restriction on Transfer (Transfer Requiring Landlord Consent)    48

17.2.

   Transfers    48

18. SUBORDINATION, NONDISTURBANCE, NOTICE TO MORTGAGEE AND ATTORNMENT

   49

18.1.

   Subordination and Attornment by Tenant    49

19. SIGNS

   49

20. CHANGES AND ALTERATIONS

   50

20.1.

   Tenant’s Changes and Alterations    50

21. INDEMNITY

   52

21.1.

   Indemnity of Landlord    52

21.2.

   Indemnity of Tenant    52

21.3.

   Defense Provisions    53

22. MISCELLANEOUS PROVISIONS

   53

22.1.

   Entry by Landlord    53

22.2.

   Exhibition of Demised Premises    54

22.3.

   Notices    54

22.4.

   Quiet Enjoyment    55

22.5.

   Landlord’s Continuing Obligations    55

22.6.

   Estoppel    56

22.7.

   Delivery of Corporate Documents    56

22.8.

   Short Form Lease    57

22.9.

   Severability    57

22.10.

   Successors and Assigns    57

22.11.

   Captions    57

 

iii



--------------------------------------------------------------------------------

22.12.

   Relationship of Parties    57

22.13.

   Entire Agreement    58

22.14.

   No Merger    58

22.15.

   No Surrender During Lease Term    58

22.16.

   Surrender of Demised Premises    58

22.17.

   Holding Over    59

22.18.

   Survival    59

22.19.

   Attorneys’ Fees    59

22.20.

   Landlord’s Limited Liability    59

22.21.

   Broker’s Commissions    59

22.22.

   Covenants, Representations and Warranties    60

22.23.

   Landlord’s and Tenant’s Permission, Consent or Approval    60

22.24.

   FORUM AND VENUE FOR LEGAL PROCEEDINGS/WAIVER OF JURY TRIAL    60

22.25.

   Arbitration    61

22.26.

   Counterparts; Expiration of Lease Agreement; “Effective Date”    61

23. EARLY CANCELLATION OPTION

   62

24. DECLARATION OF COVENANTS

   62

25. STREET NAME

   62

26. PURCHASE OPTION

   63

27. TENANT’S LETTER OF CREDIT

   63

28. PURCHASE AND SALE AGREEMENT

   65

29. LANDLORD’S LETTER OF CREDIT

   66

30. AGREEMENT TO PROVIDE LANDLORD’S LETTER OF CREDIT

   66

 

Exhibit A

   —    Land

Exhibit B

   —    Permitted Encumbrances

Exhibit C

   —    Preliminary Outline Specifications and Conceptual Plans

Exhibit D

   —    Landlord’s Work and Tenant Improvements Schedule

Exhibit E

   —    Landlord’s Work and Tenant Improvements Cost Schedule

Exhibit F

   —    Declaration of Covenants, Conditions and Restrictions of Bayside
Concourse

Exhibit G

   —    Terms of Sale and Purchase

Exhibit H

   —    Form of Tenant’s Letter of Credit

Exhibit I

   —    Form of Landlord’s Letter of Credit

 

iv



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (“Lease Agreement” or “Lease”), made as of the “Effective
Date” (as defined in Section 22.26), by and between ORIX HOGAN - BURT PINELLAS
VENTURE (“Landlord”), and Digital Lightwave, Inc.

 

(“Tenant”).

 

WITNESSETH:

 

Landlord, for and in consideration of the rents, covenants and agreements
hereinafter reserved, mentioned and contained on the part of Tenant, its
successors and assigns, to be paid, kept, observed and performed, has leased,
rented, let and demised, and by these presents does lease, rent, let and demise
unto Tenant, and Tenant does hereby take and hire, upon and subject to the
conditions and limitations hereinafter expressed, all that parcel of land
situated in the County of Pinellas and State of Florida, described in Exhibit
“A” attached hereto and made a part hereof, together with any appurtenant
easements described in said Exhibit “A” (the “Land”), the Building (as
hereinafter defined), together with all Other Improvements (as hereinafter
defined). The term “Demised Premises” means (i) a three-story building of
approximately 92,225 “Rentable Square Feet” (as such term is defined in Section
3.1(e) of this Lease Agreement), which includes a three-story atrium lobby on
the first floor (including a first-class lobby and entrance), and open atrium
space on each of the second and third floors (the “Building”), (ii) a free
standing parking garage for the exclusive use of Tenant, consisting of no less
than 450 parking spaces, of which no less than 200 parking spaces will be under
cover, with a card-reader or other access card system installed (“Garage”), and
(iii) all other improvements, machinery, equipment, fixtures and other property,
real, personal or mixed (except Tenant’s trade fixtures) installed or located on
the Land or within the Building and Garage, together with all additions,
alterations and replacements thereof (the “Other Improvements”). The Demised
Premises are subject to the easements, restrictions, reservations and other
encumbrances (the “Permitted Encumbrances”) set forth in said Exhibit “B”, true
and complete copies of which Landlord has furnished to Tenant at or prior to the
execution and delivery hereof. Without limiting Tenant’s permitted uses of the
Demised Premises as set forth in this Lease Agreement, Landlord and Tenant
acknowledge that Tenant’s intended primary use of the Demised Premises will be
for software and hardware design, testing, research, development, and general
office use (“Tenant’s Intended Use”). Effective on the date that Landlord
purchases the Land, Landlord represents and warrants to Tenant (a) that Landlord
is the sole owner in fee simple of the Land and (b) that the Landlord has the
full right and authority to lease to Tenant the Demised Premises and to
otherwise enter into this Lease Agreement on the terms and conditions set forth
herein and (c) Landlord is not in default in any of its obligations to any
existing mortgagee or ground lessor and Landlord is current in all its payments
to said mortgagee(s) or ground lessor, (d) the Demised Premises is located in a
municipal zoning classification that permits Tenant to use the Demised Premises
for Tenant’s Intended Use and related incidental uses, and (e) that none of the
Permitted Encumbrances materially and adversely affect Tenant’s ability to use
the Demised Premises for Tenant’s Intended Use.

 

1



--------------------------------------------------------------------------------

1. TERM OF LEASE.

 

1.1. Initial Term of Lease.

 

(a) Commencement Date. This Lease Agreement shall be for an initial term of ten
(10) years (the “Initial Term”) commencing on the “Commencement Date” (as
hereinafter defined). The term “Commencement Date” shall mean the earlier of the
date of (i) Substantial Completion, as hereinafter defined in Section 1.1(b)
below, and delivery of an SNDA, as hereinafter defined, pursuant to the terms
and conditions set forth in this Lease Agreement or (ii) the occupancy of the
Demised Premises and commencement of business operations by Tenant or (iii) the
date that Substantial Completion would have occurred but for the delay caused or
contributed to by any act or neglect of Tenant or those acting for or under
Tenant (including Tenant Change Orders, Tenant Installation Work, Tenant
Installation Contractor and Tenant Installation Contracts) (calculated in whole
days for the actual number of days of delay), including delays attributable to
Tenant’s responses to or delivery of plans and specifications as set forth in
Article 2 of this Lease or Tenant’s selection of special or long lead time items
beyond Landlord’s control (provided Landlord notifies Tenant in writing of any
long lead items and the actual number of days it will take to receive such items
within ten (10) business days after Landlord’s initial receipt of plans or
specifications including such item, and then only to the extent that such delay
could not be avoided or reduced by Landlord’s timely ordering of such item,
allowing for such long lead time.) (collectively “Tenant Delay”). If Landlord
desires to allege that Tenant Delay has occurred, no later than ten (10)
business days after the occurrence of a Tenant Delay, Landlord shall deliver
Tenant written notice that an alleged Tenant Delay has occurred; provided,
however, that with respect to subparagraph (iii) hereof, to the extent any other
Force Majeure Event coincides with an event of Tenant Delay, the date that
Substantial Completion would have occurred but for such other Force Majeure
Event will be extended “day for day” to the extent of such other Force Majeure
Event.

 

(b) Substantial Completion. The term “Substantial Completion” shall mean the
last to occur of:

 

(i) Certificate of Occupancy — the day that Landlord receives and copies Tenant
with notice that a Certificate of Occupancy, (without condition which could
reasonably limit, or increase the expense of, Tenant’s use of the Demised
Premises), which permits Tenant to use the Demised Premises for Tenant’s
Intended Use has been issued by Pinellas County, Florida with respect to the
Landlord’s Work and Tenant Improvements (as hereinafter defined);

 

(ii) Certificate of Architect — the day that Landlord receives and copies Tenant
with an original, fully executed Certificate of Substantial Completion on AIA
Form G704 (1994) and issued by Smallwood, Reynolds, Stewart, Stewart &
Associates, Inc. (“Architect”) certifying to Landlord and Tenant that the
Building and Tenant Improvements, to the best of its knowledge and belief after
due review and inspection, have been substantially completed in accordance with
the Final Construction Documents, with the only exception of so-called “punch
list” items which, in the aggregate, do not materially interfere with the
Tenant’s use and enjoyment of the Building and Tenant Improvements;

 

2



--------------------------------------------------------------------------------

(iii) Certificate of Completion — the day that Landlord and Tenant receive a
Certificate of Substantial Completion on AIA Form G704 (1994) from the engineer
of record certifying to Landlord and Tenant that the Off-Site Improvements
(hereinafter defined in Section 2.1) required to construct and operate the
Building and Tenant Improvements to the best of its knowledge and belief after
due review and inspection have been substantially completed in accordance with
the Final Construction Documents, with the only exception of so called punch
list items which, in the aggregate, do not materially interfere with the
Tenant’s use and enjoyment of the Building and Tenant Improvements;

 

(iv) November 15, 1998.

 

(d) Lease Year. For the purposes of this Lease Agreement, the term “Lease Year”
shall be defined as follows. The first Lease Year shall begin on the
Commencement Date and if the Commencement Date occurs on the first day of the
month, the first Lease Year will end 12 months thereafter. If the Commencement
Date occurs on other than the first day of a calendar month the first Lease Year
will end on the last day of the twelfth (12th) calendar month in which the
Commencement Date occurred. (For example, if the Commencement Date occurs on
November 6, 1998, the first Lease Year ends on November 30, 1999 and Rent shall
be paid to Landlord, prorated for the November, 1998 period and paid in full for
each month thereafter for the First Lease Year). Each subsequent Lease Year
shall commence on the day immediately following the last day of the preceding
Lease Year and shall continue for a period of twelve (12) full calendar months.
Promptly after the Commencement Date the parties shall execute and deliver a
written statement which verifies the actual Commencement Date.

 

1.2. Lease Renewal Options.

 

(a) Tenant shall have the right to renew this Lease Agreement for two (2)
additional terms of five (5) years (each hereinafter referred to as a “Renewal
Term”), provided that (i) Tenant gives Landlord written notice of its renewal of
this Lease Agreement no later than one (1) year prior to the expiration of the
Initial Term or Renewal Term, as the case may be, and (ii) Tenant is not then in
default under the terms of this Lease Agreement, beyond any applicable notice
and cure periods, and this Lease Agreement is in full force and effect.
References to the “Term” shall mean the term of this Lease Agreement, and shall
include the Initial Term and, if applicable, the Renewal Term(s). The Base Rent
to be paid during the first year of each Renewal Term shall be equal to
ninety-five percent (95%) of the Market Rent then being paid by other tenants
occupying a similar amount of space at a comparable building in Pinellas County,
Florida and each year thereafter the Base Rent shall be escalated by the Market
Rent escalations (the “Renewal Base Rent”). In the event Tenant provides
Landlord with notice of its exercise of its option to renew, Tenant and Landlord
shall negotiate in good faith to determine the Market Rent to be paid during the
applicable Renewal Term, based upon the foregoing criteria. If the parties are
unable to agree upon the market rent as described above within thirty (30) days
after the giving of Tenant’s notice of intent to renew, then the parties shall
submit the dispute to binding arbitration as provided in Section 22.25 below.
For purposes of this provision, the term “Market Rent” shall include
consideration of rent together with additional terms, including, but not limited
to, concessions, allowances and annual rent escalations, if applicable.

 

1.3 Initial Occupancy. Except as provided in this paragraph, Tenant shall
initially occupy sixty-seven percent (67%) of the Building during the first
Lease Year (the “Initial Occupancy Space”), and Base Rent payable during that
period shall be based on the area contained in the Initial Occupancy Space.

 

3



--------------------------------------------------------------------------------

Commencing on the first day of the Second Lease Year (the “Expansion Space
Commencement Date”) and continuing through the remainder of the Term, Tenant
shall pay Rent for and have the right to occupy the entire Building. Tenant may
exercise the option to occupy that portion of the Building not included in the
Initial Occupancy Space (the “Expansion Space”) before the commencement of the
Second Lease Year by written notice to Landlord given no later than 245 days
after the Commencement Date (the “Expansion Space Notice”). Within ninety (90)
days after (i) receipt by Landlord of the Expansion Space Notice and Tenant and
Landlord approved plans and specifications and (ii) the date on which permits
related thereto are available for issuance, subject to delays for delivery of
“long lead” items and Force Majeure Events, Landlord shall complete construction
of the Tenant Improvements in the Expansion Space, obtain the certificate of
occupancy for such space, and deliver possession thereof to Tenant. Only those
items selected by Tenant and identified as “long lead” items in Landlord’s
written notice to Tenant given within ten (10) business days after Landlord’s
initial receipt of specifications containing such items will be deemed “long
lead” items for purposes of this Lease. If the Tenant occupies the Expansion
Space during the first Lease Year, then commencing on the day of Tenant’s
occupancy of the Expansion Space and continuing until the Expansion Space
Commencement Date, Base Rent shall be increased by a per diem amount equal to
the cost of constructing the Tenant Improvements (based on the contract price
under the construction contract approved by Tenant in the same manner as
provided in Article 2 hereof) in the Expansion Space, multiplied by 8.5%, and
divided by 365 (the “Expansion Space Base Rent”). If Tenant elects not to
deliver to Landlord the Expansion Space Notice, Landlord shall complete the
Tenant Improvements for the Expansion Space and deliver possession to Tenant of
the Expansion Space on or before the Expansion Space Commencement Date, provided
that Tenant and Landlord approved plans and specifications have been received by
Landlord no later than 245 days following the Commencement Date and permits are
available for issuance no later than 275 days following the Commencement Date.
If the approved plans and specifications are not delivered to Landlord within
245 days of the Commencement Date, each day that such delivery is delayed shall
be deemed a Tenant Delay. In the event Landlord fails to achieve Substantial
Completion of the Tenant Improvements within the Expansion Space and deliver
possession of the Expansion Space on or before the date provided in this
Section, and such delay is not due to delays for delivery of “long lead” items
or Force Majeure Events, Landlord shall pay to Tenant as liquidated damages for
such delay, and not as a penalty, an amount equal to $.08 per square foot for
each square foot of Expansion Space for which Substantial Completion has not
been achieved for each day of delay beyond the date specified in this Section
for such delivery. Base Rent shall commence on the Expansion Space on the
earlier of (i) the Expansion Space Commencement Date, as such date may be
extended by Force Majeure Events or (ii) occupancy of the Expansion Space and
commencement of business operations in the Expansion Space by Tenant or (iii)
the date Substantial Completion of the Tenant Improvements in the Expansion
Space would have occurred but for the actual number of days of delay caused by
Tenant Delay. If Landlord desires to allege that Tenant Delay has occurred, no
later than ten (10) business days after the occurrence of a Tenant Delay,
Landlord shall deliver Tenant written notice that an alleged Tenant Delay has
occurred, provided, however, that with respect to Section 1.1(a)(iii) hereof, to
the extent any other Force Majeure Event coincides with an event of Tenant
Delay, the date that Substantial Completion would have occurred but for such
other Force Majeure Event of the Tenant Improvements in the Expansion Space will
be extended “day for day” to the extent of such other Force Majeure Event.

 

2. DESIGN AND CONSTRUCTION OF IMPROVEMENTS

 

2.1. The Building and Other Improvements. The Landlord shall design and
construct or have constructed pursuant to this Lease Agreement (i) the Building
(ii) the Garage (iii) the Other Improvements

 

4



--------------------------------------------------------------------------------

as that term is defined herein, (iv) off-site improvements necessary or
appropriate for the use of the Demised Premises, including but not limited to
exterior entrances features, landscaping, utilities, retention and waterways,
culverts, sidewalks, and roadway improvements providing reasonable access from
49th Street and Roosevelt Boulevard to the Land (“Off-Site Improvements”) and
(v) environmental mitigation and enhancement to the extent permitted or required
by applicable governmental agencies to the Demised Premises (the foregoing are
referred to herein as the “Landlord’s Work”). The Landlord’s Work will be
designed and constructed by Landlord at its sole cost and expense in accordance
with the terms hereof and delivered to Tenant in “turnkey” condition. The
Landlord’s Work to be constructed by Landlord shall be designed in accordance
with the Conceptual Plans and Specifications (as hereinafter defined in Section
2.3(a)) and constructed in accordance with the Tenant-approved Final
Construction Documents (as hereinafter defined in Section 2.3(d)). Landlord
agrees to furnish at Landlord’s sole cost and expense all of the material,
labor, and equipment for the construction of the Landlord’s Work. The Landlord’s
Work shall be constructed in a good and workmanlike manner in accordance with
the Tenant approved Final Construction Documents and Landlord agrees to complete
the construction thereof in accordance with the applicable building code in
effect at the time of issuance of the building permits and all other applicable
Laws as they are presently interpreted and enforced by the governmental bodies
having jurisdiction thereof and in accordance with the Minimum Building
Standards (as hereinafter defined). The Off-Site Improvements shall be designed
and constructed in a first-class manner, substantially consistent with the
complex known as “Fountain Square Office Park” located in Tampa, Florida (except
for concrete tiered retention ponds).

 

2.2 Basic Design Services.

 

(a) All design services required to be performed hereunder or caused to be
performed hereunder by the Landlord for the Landlord’s Work, including, without
limitation, the preparation of the Design Development Documents and the Final
Construction Documents, both as hereinafter defined, shall be performed by the
Architect who is a qualified, licensed architect who has been selected by
Landlord and The Perry Company (“Design/Builder”). All such basic design
services for the Landlord’s Work shall be paid by the Landlord. The professional
obligations of the Architect shall be undertaken and performed in the interest
of the Landlord, Tenant and the Design/Builder. Landlord has employed the
Design/Builder and Design/Builder has employed (i) Architect as the architect of
record to prepare the Conceptual Plans and Specifications, the Design
Development Documents and the Final Construction Documents, (ii) Peridian as the
landscape architect (the “Landscape Architect”), and (ii) Be-Mac’s Landscaping &
Maintenance Service as the landscape contractor (the “Landscape Contractor”).
Landlord may not replace Design-Builder, the Landscape Architect or the
Landscape Contractor, without the written approval of Tenant, which approval
shall not be unreasonably withheld or delayed. Neither the Landlord nor the
Design-Builder may replace the Architect as the architect of record without the
written approval of Tenant, which approval shall not be unreasonably withheld or
delayed.

 

(b) The Landlord represents and warrants to the Tenant that Landlord shall
provide all documents and materials necessary for the Design/Builder to submit
an accurate and complete proposal. The Landlord further acknowledges and
confirms that it has examined the site and all physical, legal and other
conditions affecting the Landlord’s Work and is fully familiar with the site and
with such conditions and that Landlord shall fully inform the Design/Builder of
all such information. The Landlord specifically represents and warrants to the
Tenant that it is intimately familiar with the physical condition of the real
property and has examined (1) the nature, location, and character of the
Landlord’s Work and the site, including, without limitation, the surface and
subsurface conditions of the site and all structures and

 

5



--------------------------------------------------------------------------------

obstructions thereon and thereunder, both natural and man-made, and all surface
and subsurface water conditions of the site; (2) the nature, location, and
character of the general area in which the Landlord’s Work is located, including
without limitation, its climatic conditions, available labor supply and labor
costs, and available equipment supply and equipment costs; and (3) the quality
and quantity of all materials, supplies, tools, equipment, labor, and
professional services necessary to complete the Landlord’s Work and Tenant
Improvements in the manner and within the cost and time required by this Lease
Agreement. The Landlord shall be responsible for any surface, subsurface,
subsurface water or soil conditions upon the site, and the cost of any remedial
action necessitated thereby shall be the sole responsibility of the Landlord.

 

(c) Landlord shall prepare and Tenant shall review no fewer than three (3)
separate sets of plans and specifications for each phase of the design of
Landlord’s Work. The phases of the design of the Landlord’s Work are referred to
in this Lease Agreement as the Conceptual Plans and Specifications (as
hereinafter defined in Section 2.3(a)), the Design Development Documents (as
hereinafter defined in Section 2.3(c) and the Final Construction Documents (as
hereinafter defined in Section 2.3d). Both parties agree that the Conceptual
Plans and Specifications have been agreed upon and, except through Change Orders
in accordance with Section 2.6, that Tenant shall have no further right to
review and approve the Conceptual Plans and Specifications. Both parties
acknowledge that the Conceptual Plans and Specifications contain certain minimum
building performance standards (the “Minimum Building Standards”) which must be
met by the Landlord, notwithstanding the Tenant’s approval of the subsequent
Design Development Documents and the Final Construction Documents. No change
whatsoever may be made to the Minimum Building Standards set forth in the
Conceptual Plans and Specifications, unless the Tenant shall approve, in
Tenant’s sole and absolute discretion, such change or omission pursuant to a
written Change Order, numbered and dated, except for minor nonmaterial changes
not involving a change in completion time, or in the aesthetics, quality or
functionality of the Building.

 

(d) Conflicts. Subject to paragraph 2.2(c) above, if there shall be any conflict
between the Conceptual Plans and Specifications (as hereinafter defined in
Section 2.3(a)) and the Design Development Documents (as hereinafter defined in
Section 2.3(c) (as approved in writing by Tenant or amended by any Change Order
properly executed and delivered by the Tenant and the Landlord pursuant hereto),
the Design Development Documents shall prevail and govern, except that the
Landlord shall be responsible to design and construct the Landlord’s Work to
meet all applicable statutes, regulations, ordinances, codes, orders, and
approvals, including without limitation, the Americans with Disabilities Act of
1990 and the Florida Accessibility Code (collectively referred to herein as the
“Laws”) and the Minimum Building Standards. Notwithstanding the foregoing, the
Landlord shall be responsible to identify in writing to Tenant any material
changes to the previously approved plans and specifications and shall be
responsible for any errors and omissions from the previously approved plans and
specifications (notwithstanding Tenant’s approval of the current plans and
specifications). If there shall be any conflict between the Design Development
Documents and the Final Construction Documents (as approved in writing by Tenant
or amended by any Change Order properly executed and delivered by the Tenant and
the Landlord pursuant hereto), the Final Construction Documents shall prevail
and govern, except that the Landlord shall be responsible to design and
construct the Landlord’s Work to meet all Laws (as defined herein) and the
Minimum Building Standards.

 

6



--------------------------------------------------------------------------------

2.3 Preparation of Plans and Specifications.

 

(a) Conceptual Plans and Specifications. The Landlord’s Work shall include and
incorporate all those certain design and program elements and Minimum Building
Standards contained in the Conceptual Plans and Specifications, which Conceptual
Plans and Specifications are attached hereto as Exhibit “C” and incorporated
herein by reference (collectively, the “Conceptual Plans and Specifications”).
The Conceptual Plans and Specifications have been approved by Landlord and
Tenant. Landlord shall deliver to Tenant data disks on Autocad v.12 or later for
the Conceptual Plans and Specifications.

 

(b) Review Period. The term “Review Period” shall mean a five (5) business day
period after receipt by Tenant at the address set forth in Section 22.3 below,
as the case may be for applicable items requiring a Tenant response or a five
(5) business day period after receipt by Landlord at the address set forth in
Section 22.3 below, as the case may be for applicable items requiring a Landlord
response, during which such party shall review the submitted documents and
provide comment or approve such documents pursuant to the terms set forth in
this Section 2.3. Landlord shall arrange for meetings, no less often than
weekly, among Landlord, Tenant, Tenant’s consultants, Design/Builder, and
Architect to review the progress of the preparation of the plans and
specifications and to obtain input and comments on an on-going basis. Such
meetings shall be at times and locations convenient for all attendees.

 

(c) Design Development Documents. The Landlord shall prepare or cause to be
prepared detailed and complete design development drawings and specifications
(collectively, the “Design Development Documents”) based on, consistent with,
and being the logical extension of the Conceptual Plans and Specifications. The
Design Development Documents shall indicate the requirements for the
construction of the Landlord’s Work, locations of all mechanical, plumbing and
HVAC systems. The Design Development Documents shall be completed by the
Landlord and five (5) full-size sets thereof submitted to the Tenant on or prior
to January 15, 1998 (“Initial Design Deadline”). Tenant shall have a Review
Period to approve, reject or comment on, in writing, a submission of the
proposed Design Development Documents furnished by Landlord. The Tenant shall
respond in writing within the Review Period and if such response does not
unconditionally approve Landlord’s submission, Tenant shall include in its
response a reasonable explanation of those comments that are not
self-explanatory (“Tenant’s Response”). Upon Landlord’s receipt of Tenant’s
Response, Landlord and Tenant shall meet, and endeavor to agree on changes in
the proposed Design Development Documents that are not inconsistent with the
Conceptual Plans and Specifications, within a Review Period commencing upon
Landlord’s receipt of Tenant’s Response. If the proposed Design Development
Documents are not approved within this Review Period, or one of the parties
reasonably determines that an agreement cannot be reached within this Review
Period, the proposed Design Development Documents of Landlord and the proposed
Design Development Documents of Tenant shall be immediately submitted to the
“Independent Architect” in accordance with Section 2.3(i). Once the Design
Development Documents have been approved by Landlord and Tenant in accordance
herewith, or deemed approved by the Independent Architect, such Design
Development Documents shall be deemed incorporated into this Lease Agreement.

 

(d) Final Construction Documents. Once the Design Development Documents are
approved, the Landlord shall prepare the permanent set of final construction
documents (collectively, the “Final Construction Documents”). The Final
Construction Documents shall be completed by Landlord and five (5) full-size
sets submitted to the Tenant within forty-five (45) calendar days of approval of
the Design Development Documents (“Second Design Deadline”). Tenant shall have a
Review Period to approve, reject or comment on, in writing, a submission of the
proposed Final Construction Documents furnished by Landlord. Tenant shall
respond in writing within the Review Period and if such response

 

7



--------------------------------------------------------------------------------

does not unconditionally approve Landlord’s submission, Tenant shall include in
its response a reasonable explanation of those comments that are not
self-explanatory (“Tenant’s Response”). Upon Landlord’s receipt of Tenant’s
Response, Landlord and Tenant shall meet, and endeavor to agree on changes in
the proposed Final Construction Documents that are not inconsistent with the
approved Design Development Documents, within a Review Period commencing upon
Landlord’s receipt of the Tenant’s Response. If the proposed Final Construction
Documents are not approved within this Review Period, or one of the parties
reasonably determines that an agreement cannot be reached within this Review
Period, the proposed Final Construction Documents of the Landlord and the
proposed Final Construction Documents of the Tenant shall be immediately
submitted to the “Independent Architect” in accordance with Section 2.3(i). Once
the Final Construction Documents have been approved by Landlord and Tenant in
accordance herewith, or deemed approved by the Independent Architect, such Final
Construction Documents shall be deemed incorporated into this Lease.

 

(e) Notice of Changes. Upon any submission by the Landlord to the Tenant,
whether such submission is required hereunder or not, the Landlord shall notify
the Tenant in writing of any Change Orders that may be contemplated or required
by the documents included in such submission. In giving such written notice, the
Landlord shall separately list and identify each proposed change, omission or
addition for which there is to be a Change Order. No such change shall be
effective unless and until it is approved by the Tenant and the Landlord
pursuant to a separate Change Order. Pricing for all Change Orders shall follow
the procedures set forth in Section 2.6 of this Lease Agreement.

 

(f) Land Use Approvals. Prior to the Construction Start Date (as hereinafter
defined in Section 2.5(e)), the Landlord shall, at Landlord’s sole cost and
expense, obtain all land use, zoning, platting, site plan, and all other
approvals necessary to permit the commencement of construction of the Landlord’s
Work and shall be solely responsible for all costs, fees and submissions
necessary to obtain such approvals.

 

(g) Design Responsibility. The Tenant has provided to the Landlord all relevant
information requested by the Landlord regarding the Tenant’s requirements for
the Landlord’s Work, and these have been incorporated into the Conceptual Plans
and Specifications. The Tenant is relying on the Landlord to request all such
necessary information and to advise the Tenant as to the best appropriate design
and construction materials, means and methods to achieve a Class-A office
building and related improvements within the agreed budget for the Landlord’s
Work. The providing of any information by the Tenant shall not relieve the
Landlord of its obligations to design and construct the Landlord’s Work in
accordance with the Conceptual Plans and Specifications. The Tenant has reserved
the right to make changes in such requirements; provided, however, that any such
changes shall require a Change Order signed by the Tenant and the Landlord,
numbered and dated, in accordance with Section 2.6(c) of this Lease Agreement.

 

(h) Feasible Schedule. The Landlord has carefully examined and analyzed the
site, the Conceptual Plans and Specifications and all factors related to its
proposal for the Landlord’s Work and agrees that the Substantial Completion Date
is feasible and reasonable. The Landlord further agrees that, the Landlord and
the Design/Builder are better able than the Tenant, the Tenant’s consultants or
any other of the Tenant’s representatives to provide the services herein for the
Tenant in the Tenant’s best interest, and to assess such feasibility and
reasonableness, and do fully accept the risks of substantially completing the
Landlord’s Work prior to the Substantial Completion Date, subject to the other
terms and conditions of this Lease Agreement.

 

8



--------------------------------------------------------------------------------

(i) Independent Architect. Any disputes arising in connection with the approvals
required under this Section 2.3, consistency of each of the phases of plans and
specifications under Subsections 2.3(b) and (d) above, or errors and omissions
from previously approved plans and specifications shall be referred to Hellmuth,
Obata & Kassabaum (the “Independent Architect”) for binding arbitration. These
binding arbitration proceedings shall be conducted in Tampa, Florida, and the
parties acknowledge that Design/Builder shall be included as a party to the
binding arbitration. With respect to any binding arbitration conducted under
this Section, the Independent Architect shall enter a final written decision
with five (5) business days of the receipt of the proposed Design Development
Documents or the proposed Final Construction Documents, as applicable, and
written comments of each party. Neither party can dismiss the Independent
Architect from appointment hereunder without the written consent of the other
party. Should the Independent Architect be dismissed by mutual agreement of the
parties, or should the Independent Architect resign this appointment, a new
independent third party architect will be selected by mutual agreement of the
parties. The Independent Architect’s reasonable fees and costs shall be shared
equally between Landlord and Tenant.

 

(j) Control of Plans. The drawings, specifications and other documents prepared
by or on behalf of the Landlord pursuant to this Lease Agreement (including,
without limitation, the Conceptual Plans and Specifications, the Design
Development Documents and the Final Construction Documents (collectively the
“Plans”)) shall be conditionally assigned to the Tenant upon commencement of the
Lease Agreement to secure the completion of the Landlord’s Work and to secure
that such plans cannot be used on any other project during the term of this
Lease without the consent of Tenant. The Tenant shall be granted by the
Landlord, Design/Builder and Architect, the absolute right to use the drawings,
specifications and other documents for the Landlord’s Work and Tenant
Improvements in order to complete the Landlord’s Work in the event of default by
the Landlord under the Lease Agreement; provided, however, that Tenant shall
indemnify, defend and hold Landlord, Design/Builder and Architect harmless from
and against any and all claims, suits, actions, judgments, losses, expenses or
damages resulting from:

 

  (1) Tenant’s use of this work product on other projects, if Landlord,
Design/Builder and Architect are not retained in connection therewith;

 

  (2) Tenant’s use for additions to the Landlord’s Work and Tenant Improvements
after completion if Landlord, Design/Builder and Architect are not retained in
connection therewith; or

 

  (3) Tenant’s use in completing the Landlord’s Work and Tenant Improvements
after termination of the Lease Agreement, but only if and to the extent such
documents are modified by Tenant subsequent to termination of the Lease
Agreement for reasons other than errors, omissions, or changes in Laws.

 

During the term of this Lease, neither the Landlord, the Design/Builder nor the
Architect or any of its sub-consultants shall claim any copyright in the Plans
and Tenant shall be conditionally assigned all common law, statutory and other
reserve rights with respect thereto, by the Landlord, Design/Builder and
Architect and other sub-consultants. Copies of the Plans shall be delivered to
the Tenant upon commencement of the Lease Agreement and the Plans shall not be
used by the Landlord, Design/Builder, Architect or any of its sub-consultants on
other projects without the specific written consent of the Tenant in each
instance.

 

9



--------------------------------------------------------------------------------

(k) Delivery of Documentation. For the purposes of Section 2 of this Lease
Agreement, all documentation requiring approval by the Landlord or by Tenant,
shall be delivered by commercial courier or overnight express service, such as
Federal Express, to the attention of the specific individuals designated by
Landlord and Tenant herein.

 

(l) Default of Tenant. In the event that Tenant is in default under this Lease
and as a result the Lease is terminated, the conditional assignment to Tenant
under Section 2.3(j) shall automatically terminate and Landlord shall, in
addition and supplemental to its other rights and remedies under this Lease, be
entitled to immediately, and, without restriction, use the Plans for any
purpose.

 

2.4 Design of Tenant Improvements. Tenant has engaged its own architect and
space planner to provide “permit drawings” (“Tenant Drawings”) relating to the
design of the tenant improvements (the “Tenant Improvements”), Tenant shall pay
for all services of its architect and space planner. The Tenant Drawings shall
be consistent with the Design Development Drawings and shall include, at a
minimum, the following:

 

  (i) dimension partition plans (type and location);

 

  (ii) reflected ceiling plans;

 

  (iii) interior details;

 

  (iv) materials selection and finish schedule;

 

  (v) door schedule;

 

  (vi) Tenant’s mechanical, electrical and plumbing requirements (including
riser diagrams);

 

  (vii) fire sprinkler layout;

 

  (viii) preliminary hardware specification schedule; and

 

(ix) details/section drawings of any special construction items.

 

Landlord’s only payment obligation is for the Tenant Improvement Allowance set
forth in Section 2.13 of this Lease Agreement. Subject to all other terms and
conditions relating to the Tenant Improvements, including the costs of such
Tenant Improvements, Landlord shall be responsible for constructing the Tenant
Improvements (in accordance with the Tenant Drawings) together with Landlord’s
Work pursuant to and in accordance with the dates (subject to Force Majeure
Events) set forth in the Landlord’s Work and Tenant Improvements Schedule
attached hereto as Exhibit “D”, as the same may be amended from time to time in
accordance with the terms of this Lease (the “Landlord’s Work and Tenant
Improvements Schedule”) and pursuant to the requirements of Section 2.5 below.

 

2.5 Construction of the Landlord’s Work and Tenant Improvements.

 

(a) Generally. Construction services shall be performed by Design/Builder who is
a qualified licensed construction contractor. Design/Builder shall be paid by
the Landlord and shall act in the interest of the Landlord and the Tenant.

 

(b) Design/Builder. Landlord shall enter into a Design/Build Agreement for
construction of the Landlord’s Work on the basis of a stipulated sum. This
Design/Build Agreement shall be on an “open-book” format but Tenant shall not
have any right to audit the charges under the Design/Build Agreement or contest
any payments made by Landlord to Design/Builder. However, nothing

 

10



--------------------------------------------------------------------------------

herein shall be deemed an assignment, reduction or abrogation of Landlord’s
obligations and liabilities to Tenant hereunder with respect to the Design
Development Documents and Final Construction Documents and for construction of
the Landlord’s Work and Tenant Improvements.

 

(c) Permitting and General Conditions.

 

(i) The Landlord shall be responsible for filing any and all documents required
to obtain all necessary permits and approvals from governmental authorities
having jurisdiction over the Landlord’s Work, and shall pay for all permits and
fees;

 

(ii) Landlord shall provide or cause to be provided, and shall pay for, design
services, labor, materials, equipment, tools, construction equipment and
machinery, water, heat, utilities, transportation and other facilities and
services necessary for proper execution and completion of the Landlord’s Work,
whether temporary or permanent and whether or not incorporated or to be
incorporated in the Landlord’s Work;

 

(iii) The Landlord shall cause the Landlord’s Work and Tenant Improvements to be
performed using the Landlord’s best skill and attention. The Landlord shall be
responsible for and shall coordinate all construction means, methods,
techniques, sequences and procedures;

 

(iv) The Landlord shall keep the Tenant regularly informed of the progress and
quality of the Landlord’s Work and Tenant Improvements. The Landlord and
Design/Builder shall provide reasonable access to the Tenant, the Tenant’s
employees, consultants and representatives in order to inspect the Landlord’s
Work and Tenant Improvements;

 

(v) The Landlord hereby warrants to the Tenant that all materials and equipment
incorporated in the Landlord’s Work and Tenant Improvements will be new unless
otherwise specified, and that the Landlord’s Work and Tenant Improvements will
be of good quality, free from faults and defects, and in conformance with the
requirements of Conceptual Plans and Specifications, the Design Development
Documents, the Final Construction Documents. Landlord’s Work and Tenant
Improvements not conforming to such requirements shall be corrected in
accordance herewith;

 

(vi) The Landlord shall pay all sales, consumer, use and similar taxes arising
in connection with the Landlord’s Work and Tenant Improvements, and shall secure
and pay for all required building and other permits and governmental fees,
impact fees, fees in the nature of contributions in aid of construction, zoning,
platting and other development fees and costs (and the fees and costs of
attorneys, consultants and others necessary to obtain any such approvals, plats,
site plans or other approvals or permits), licenses and inspections necessary
for the proper execution and completion of the Landlord’s Work and Tenant
Improvements.

 

(vii) The Landlord shall give notices as required by, and shall comply with all
laws, ordinances, rules, regulations and lawful orders of public authorities
relating to the Landlord’s Work and Tenant Improvements.

 

(viii) The Landlord shall pay any applicable royalties and license fees arising
in connection with the Landlord’s Work. The Landlord shall defend suits or
claims for

 

11



--------------------------------------------------------------------------------

infringement of patent rights and shall indemnify and save the Tenant, the
Tenant’s subsidiaries, parents and affiliates and their respective shareholders,
directors, agents and employees, harmless from and against loss or liability on
account thereof. The provisions of this Section shall survive the expiration or
prior termination of this Lease.

 

(ix) The Landlord shall be liable to the Tenant for acts and omissions of its
contractors, agents and employees and parties who have been retained by Landlord
to perform a portion of the Landlord’s Work and Tenant Improvements, including
the respective agents and employees of such parties.

 

(x) The Landlord shall keep the premises free from accumulation of waste
materials and rubbish caused by the operations of the Landlord, Design/Builder,
any subcontractor or any other party performing any portion of the Landlord’s
Work and Tenant Improvements. At the completion of the Landlord’s Work and
Tenant Improvements, the Landlord shall remove from and about the Landlord’s
Work and Tenant Improvements all tools, construction equipment, machinery,
surplus materials, waste materials and rubbish.

 

(xi) The Landlord shall require Design/Builder to enforce strict discipline and
good order among the persons carrying out the Landlord’s Work and Tenant
Improvements. The Landlord shall not permit unfit persons or persons not skilled
in tasks assigned to them to be employed by Design/Builder in connection with
the Landlord’s Work and Tenant Improvements. Landlord shall also be responsible
for using its best efforts to have Design/Builder maintain labor peace and
harmony at all times during the term of construction, and shall require
Design/Builder at all times to use its best and diligent efforts and judgment as
an experienced contractor to adopt and implement policies and practices designed
to avoid work stoppages, slowdowns, disputes or strikes where reasonably
possible and practical under the circumstances.

 

(xii) The Landlord shall maintain in good order at the site one record copy of
the Design Development Documents, Final Construction Documents, product data,
samples, shop drawings, Change Orders and other modifications relating to the
Landlord’s Work and Tenant Improvements, marked currently to record changes made
during construction. Such record copy shall be delivered to the Tenant upon
completion of the Landlord’s Work and Tenant Improvements, or upon any prior
termination of this Lease Agreement. The provisions of this Section shall
survive the expiration or prior termination of this Lease Agreement.

 

(d) Substantial Completion. The Landlord shall notify the Tenant when
“Substantial Completion” (as defined in Section 1.1) has occurred. Any such
notice delivered to the Tenant pursuant to the preceding sentence (a
“Substantial Completion Notice”) shall (a) specify the date the Landlord claims
to be the date on which Substantial Completion, as the case may be, occurred,
(b) with respect to that portion of the Landlord’s Work and Tenant Improvements
delivered, set forth the Landlord’s position regarding the respective
responsibilities of the Landlord and the Tenant for security, maintenance, heat,
utilities, damage to such work and insurance, (c) with respect to that portion
of the Landlord’s Work and Tenant Improvements delivered, set forth a list of
items remaining to be completed or corrected in connection with such, and (d)
specify the date or dates by which each of the remaining items referred to in
clause (c) above shall be completed or corrected, not to exceed thirty (30)
calendar days from the date of Substantial Completion (unless the punchlist item
involves a long lead time item in which case such work shall be completed within
ten (10) days after receipt of such long lead item, but in any event within

 

12



--------------------------------------------------------------------------------

ninety (90) calendar days of Substantial Completion. Should Landlord fail to
complete or correct any such items within the timeframe set forth above, Tenant
may, upon ten (10) calendar days written notice to Landlord, make such
correction and have the option, at the sole discretion of the Tenant, to deduct
said amount as an offset against Rent due by Tenant or to accept such amount in
cash from the Landlord. If the Tenant shall agree with the date of Substantial
Completion, as the case may be, specified in such Substantial Completion Notice,
the Tenant shall confirm such date in a written notice delivered to the Landlord
within five (5) business days from receipt of the Substantial Completion Notice.
If the Tenant shall disagree with the date of Substantial Completion, as the
case may be, specified in such Substantial Completion Notice, the Tenant shall
so notify the Landlord within such five (5) business day period, setting forth
with reasonable specificity the Tenant’s basis for asserting that one or more of
the criteria for Substantial Completion, as the case may be, have not been
satisfied. The Landlord and Tenant shall then work together for a period of ten
(10) calendar days in an effort to resolve their differences with respect to
Substantial Completion. Should Landlord and Tenant be unable to resolve their
disputes regarding Substantial Completion, the dispute shall be resolved by the
appropriate court of jurisdiction in Hillsborough County, Florida. Tenant’s
obligation to pay Rent shall commence on the date of Substantial Completion
specified in the Substantial Completion Notice, regardless of whether Tenant
disagrees with the date of Substantial Completion and elects to follow the
procedure set forth in this subjection (d) to resolve the disagreement.

 

(e) The Landlord’s Work to be performed by the Landlord shall commence
immediately upon approval of the Final Construction Documents and
Design/Builder’s receipt of all required building permits (the “Construction
Start Date”). The Landlord’s Work shall be completed to the point of Substantial
Completion by no later than November 15, 1998, (the “Substantial Completion
Date”); provided, however, if delay is caused or contributed to by (i) Tenant
Delay; (ii) labor disputes (except if such dispute could have reasonably been
prevented by Landlord), (iii) casualties, (iv) acts of God or the public enemy,
(v) governmental embargo restrictions, (vi) shortages of fuel, labor or building
materials, action or non-action of public utilities or of local, state or
federal governments affecting the work or change in laws which result in the
need for additional time to complete the Landlord’s Work and Tenant Improvements
(but only to the extent such delay could not be avoided or reduced by Landlord’s
duly and timely ordering of or arranging for such fuel, labor or materials
allowing for foreseeable shortages, action or non-action of public utilities or
of local, state or federal governments); (vii) rain days in excess of the
[twelve (12)] rain days which are currently built into the Landlord’s Work and
Tenant Improvements Schedule in accordance with Subparagraph 2.5(f) below
(except that a rain day shall not be deemed to have occurred if the rain does
not result in an actual day’s delay), (viii) delays caused by or attributable to
Tenant’s architect relating to the preparation of plans and specifications for
the Tenant Improvements, and (ix) other causes beyond Landlord’s reasonable
control, then the Substantial Completion Date and Outside Delivery Date shall be
extended for the additional time caused by such delay. The delays resulting from
the events described in this Section 2.5(e) are each hereinafter referred to as
“Force Majeure Events.” No condition or remediation related to the matters set
forth in that certain environmental report prepared by Allied Environmental
dated December 22, 1997 shall constitute a Force Majeure Event. Any Force
Majeure Event which occurs with respect to the Land and the Improvements to be
constructed thereon under the Purchase Agreement (as defined in Section 28
hereinafter) prior to or subsequent to Landlord’s acquisition of the Land shall
constitute a Force Majeure Event under this Lease, it being understood that the
date of the acquisition of the Land (and any delay in the date of acquisition)
is not a Force Majeure Event and is immaterial to the determination of a Force
Majeure Event (except to the extent such delay in acquisition is directly
attributable to a Force Majeure Event). Landlord shall make a claim for an
extension of the Substantial Completion Date and/or the Outside Delivery Date

 

13



--------------------------------------------------------------------------------

due to a Force Majeure Event in writing to Tenant within seven (7) business days
of the occurrence for which the Landlord is making such claim. Such notice shall
specify in detail, the cause of the claimed delay, and the specific portion of
the Landlord’s Work and Tenant Improvements that the Landlord believes has been
delayed. In the event Landlord and Tenant cannot agree on an extension of time
due to a Force Majeure Event, the dispute will be resolved, if necessary, when
the disputes involving the Substantial Completion Date are resolved by a court
of appropriate jurisdiction in Hillsborough County, Florida. The Landlord hereby
waives, and the Design/Builder shall waive in the Design/Build Agreement, any
additional compensation, increase in Rent, damages, costs or expenses due to a
Force Majeure Event, unless caused by Tenant’s wrongful or negligent act or
omission or a change in applicable laws since the date of issuance of the
building permit.

 

(f) As set forth in Section 2.5(e) above, rain days have been calculated based
upon historical national weather service data describing the average number of
rain days per month in the Tampa Bay area. Rain days in excess of [twelve (12)]
shall be the basis for an extension to the Substantial Completion Date and the
Outside Delivery Date. Rain days shall be determined by Design/Builder who shall
maintain a rain gauge on or adjacent to the Landlord’s Work and Tenant
Improvements. For the purpose of this Lease, a rain day will be one on which at
least 0.25 inches of rain is observed by Design/Builder in the rain gauge and
such rain actually causes a delay in the Landlord’s Work or Tenant Improvements.
In addition, once the Building has been closed in, any rain days which actually
impact the completion of landscaping work or asphalt paving work necessary to
obtain the Certificate of Occupancy shall also be deemed to be Force Majeure
Events under the Lease Agreement, allowing day for day slippage in the
Substantial Completion Date and Outside Delivery Date.

 

(g) The Landlord has represented to the Tenant, as a material inducement to the
Tenant’s execution of this Lease, that the Landlord has sufficient resources,
and will devote sufficient resources, to carefully and expertly manage the
Landlord’s Work and Tenant Improvements so that the Substantial Completion Date
can be met, and the Landlord will provide such management with the highest
degree of all reasonable care and diligence.

 

2.6. Change Orders.

 

(a) “Change Order” shall mean a written order signed by the Tenant and the
Landlord authorizing a change in the Conceptual Plans and Specifications or
Design Development Plans or Final Construction Documents and/or an adjustment in
the Substantial Completion Date and Outside Delivery Date. The Substantial
Completion Date and Outside Delivery Date may be changed only by Change Order or
as a result of Force Majeure Events.

 

(b) The Tenant, without invalidating this Lease, may order changes in the
Conceptual Plans and Specifications or Design Development Plans or Final
Construction Documents consisting of additions, deletions or other revisions.
Such changes shall be documented by a Change Order, signed by Landlord and
Tenant. Such changes in the work shall be authorized by Change Order, and shall
be performed in accordance with the applicable conditions hereof.

 

(c) If the aggregate of all Change Orders for the Landlord’s Work that are
directed by Tenant (such referred to herein as a “Tenant-Directed Scope
Change”), result in a net increase, or a net decrease, to the Contract Sum
provided in the Design/Build Agreement, the Landlord, if a net increase, or
Tenant, if a net decrease, shall be entitled to reimbursement for such net
increase or decrease (“Change

 

14



--------------------------------------------------------------------------------

Order Reimbursement”) directly attributable to The Tenant-Directed Scope Change.
To the extent that the Change Order Reimbursement is an increase to the Contract
Sum, the Tenant shall be responsible to pay Landlord the extent of such increase
within 15 days after receipt of the invoice submitted by Landlord. In the event
the Change Order Reimbursement is a decrease in the Contract Sum, Landlord at
its option, shall either (i) pay the amount of the decrease to Tenant in the
form of cash, (ii) pay the amount of the decrease to Tenant by set off against
the next Rent payment or payments due, or (iii) reduce the Base Rent by an
amount calculated according to the following formula: the amount of the decrease
times 9.5% divided by the Rentable Square Feet of the Building equals reduction
in Base Rent. The Landlord shall confirm to Tenant’s reasonable satisfaction all
of the work incurred under a Change Order. In addition, the Tenant shall be
entitled to audit the books and records of the Landlord and the Design/Builder
in order to verify the Cost of the Change (as defined below) and the amount of
the Change Order Reimbursement.

 

(d) The “Cost of the Change” shall be based on, in order of preference, a (1)
mutually accepted lump sum, (2), where appropriate, on unit prices for a
particular component of the work, or (3) the reasonable expenditures, together
with an allowance for Landlord’s Development Fee of five percent (5%) (except
for item (vii) below), of Design/Builder based on the following:

 

(i) costs of labor engaged by the Design/Builder, including typical and
customary fringe benefits and workers’ compensation insurance, involved in
performing the Change Orders, including payments to Design/Builder’s
subcontractors.

 

(ii) costs of materials, supplies, equipment incorporated into the work,

 

(iii) rental value of equipment and machinery;

 

(iv) a markup of eleven (11%) percent on the foregoing items (i), (ii), and
(iii) for Design/Builder’s overhead and profit;

 

(v) additional actual direct costs of supervision by field office personnel of
Design/Builder;

 

(vi) additional bond premium, if any, caused by the Change Order; and

 

(vii) fees of the Architect necessary for the Change Order, together with a
markup of five percent (5%).

 

(e) Once the pricing of a Change Order has been provided by Landlord to Tenant,
the Tenant shall have a Review Period to approve and sign the Change Order. Any
delays in approval of a Change Order beyond a Review Period shall be deemed a
Force Majeure Event which shall extend the Substantial Completion Date and
Outside Delivery Date.

 

2.7. Correction of Improvements.

 

(a) For a period of one year from the date of Substantial Completion, the
Landlord shall warrant the Landlord’s Work and Tenant Improvements against
defects, non-conformities and poor workmanship and labor, and, at its sole cost,
shall promptly correct the Landlord’s Work and Tenant

 

15



--------------------------------------------------------------------------------

Improvements which are not in conformity with the Final Construction Documents,
whether observed before or after the Construction Start Date and whether or not
fabricated, installed or completed. Any such cost will not be considered part of
Operating Expenses.

 

(b) If the Landlord shall fail in any material way to correct work as required
or shall fail in any material way to carry out work in accordance with the Final
Construction Documents, the Tenant may order the Landlord to stop the work, or
any portion thereof, until the cause for such order has been eliminated;
provided, however, that (i) such right to stop the work shall be in addition to,
and not to the exclusion of, any other rights or remedies which may be available
to the Tenant hereunder or at law or in equity by reason of such failure on the
part of the Landlord, and (ii) Tenant’s right to stop the work shall not give
rise to a duty on the part of the Tenant to exercise the right for benefit of
the Landlord or the Design/Builder or any other person or entity. If Tenant’s
stop work order was erroneous because the work was indeed substantially in
accordance with the Final Construction Documents, any delays to the work shall
be deemed to be Force Majeure Events under Section 2.5(e)(i) of this Lease and
Tenant shall be responsible for all direct actual damages incurred by Landlord
as a result of Tenant erroneously stopping work.

 

2.8. Savings, Contingency and Cost. The anticipated budget for construction of
the Landlord’s Work includes a contingency fund of $230,000.00 (“Contingency
Fund”) as described in the Project Cost Schedule attached hereto as Exhibit “E”
(the “Project Cost Schedule”). This Contingency Fund shall increase to the
extent any actual costs not payable under the Design Build Agreement are less
than those anticipated under the Project Cost Schedule. The Contingency Fund
shall be used for (in the following order of priority: (i) unforeseeable
engineering, architectural and permitting costs, (ii) any unanticipated costs of
Landlord in completing the Landlord’s Work, (iii) interest rate increases, (iv)
enhancement of lobby areas as required by Tenant, bathrooms, cabling, signage,
and (v) Tenant’s legal fees (not to exceed $40,000.00). Landlord shall provide
evidence satisfactory to Tenant of the expenditure of the Contingency Fund.

 

2.9. Books and Records. The Landlord will follow generally accepted accounting
principles and will keep complete and detailed books and records which will
accurately reflect the Landlord’s costs and expenses in connection with the
Landlord’s Work and Tenant Improvements, including, without limitation, bank
statements and other documents. Such books and records and any and all
supporting data (including work papers) shall at all reasonable times during the
course of construction and within three (3) years thereafter be open and
available for inspection, audit and photocopying by the Tenant, its authorized
representatives and its inside and outside auditors. The Landlord shall cause
all agreements entered into between it and the Design/Builder or consultants to
provide the Tenant with the right to inspect, audit and photocopy such parties’
books and records and any other supporting data relating to the Landlord’s Work
and Tenant Improvements. These books, records and supporting data (including wok
papers) relating to the Landlord’s Work and Tenant Improvements shall be
retained and available for reference for a period of three (3) years after the
work has been completed.

 

2.10. Landlord’s Failure to Timely Deliver. Landlord shall deliver the
substantially completed Landlord’s Work and Tenant Improvements by the
Substantial Completion Date; provided, however, that the Substantial Completion
Date may be extended “day for day” due to Force Majeure Events. Subject to such
Force Majeure Events, in the event Substantial Completion takes place after the
Substantial Completion Date, Landlord shall pay to Tenant as liquidated damages
(and not as a penalty) an amount equal to two times the per diem Base Rent
(calculated on that portion of the Demised Premises scheduled

 

16



--------------------------------------------------------------------------------

for occupancy on the scheduled Substantial Completion Date) for each day on
which the Landlord’s Work and Tenant Improvements have not achieved Substantial
Completion for the period ending forty-five (45) days from the Substantial
Completion Date, as extended by Force Majeure Events (the “Liquidated Damages
Date”). In the event Subsequent Completion takes place subsequent to the
Liquidated Damages Date, and prior to the Outside Delivery Date, as defined in
Section 2.11, Landlord shall pay to Tenant its actual damages incurred by the
failure of Landlord to meet the Substantial Completion Date (including, without
limitation, costs incurred in connection with relocation or occupancy and upfit
of temporary space and associated design, legal and moving expenses and subject
to Tenant’s good faith duty to mitigate damages, but in no event will Tenant be
obligated to take substitute premises of a class or condition less than the
Demised Premises), such actual damages not to exceed $1,000,000.00. Such payment
shall, at Landlord’s option, be in the form of cash or as an offset against Rent
due by Tenant, and shall be subject to the limitations set forth in Paragraph
2.11 below.

 

2.11. Outside Delivery Date. In the event Landlord fails or is unable to achieve
Substantial Completion of the Landlord’s Work and Tenant Improvements within one
hundred and eighty (180) calendar days from the Substantial Completion Date, as
such date may be extended by Force Majeure Events (the “Outside Delivery Date”),
then Tenant may, in its sole and absolute discretion, cancel and terminate this
Lease Agreement by providing written notice thereof to Landlord within thirty
(30) calendar days following the Outside Delivery Date (but prior to Substantial
Completion), whereupon this Lease Agreement shall terminate effective as of the
date set forth in Tenant’s notice. Landlord’s obligation to pay the damages in
accordance with Section 2.10 above, through the termination date only, shall
survive such termination, and such amount shall be paid to Tenant within thirty
(30) calendar days after the date of Tenant’s notice, or Tenant’s right to
terminate under this Section 2.11 is waived.

 

2.12 Alternative Dispute Resolution (ADR).

 

(a) Any dispute or disagreement between Landlord and Tenant which is of a
technical nature, and specifically identified in this Lease Agreement as being
subject to resolution by the Independent Architect (“ADR Disputes”) may be
submitted by either party to the ADR Procedures as set forth in this Section
2.12 of this Lease Agreement. Unless ADR is specifically provided for a
particular matter or a dispute, the dispute or disagreement may be resolved by
litigation in the appropriate court of jurisdiction in Hillsborough County,
Florida, or by other means if such other means are agreed upon in writing by all
parties to this Lease Agreement. This ADR provision shall be inserted into the
Design/Build Agreement, the agreement between Design/Builder and the Architect
and all agreements between Design/Builder and/or Architect and its engineers.

 

(b) Landlord and Tenant represent to each other that neither has ever engaged
the Independent Architect, has never asked the Independent Architect to respond
to any Request for Qualifications, Request for Proposals, Invitation to Bid, or
the like, to provide services in the future to Landlord or Tenant, respectively,
or affiliated parties, officers, directors or employees, or shareholders
thereof, and they shall not engage (nor have they had any discussions with
respect to engagement of) Independent Architect within a period of two (2) years
from the date hereof, to perform any services for Landlord or Tenant,
respectively. The non-prevailing party (as determined by the Independent
Architect) shall pay the fees of the Independent Architect.

 

(c) The Independent Architect shall have the authority to investigate the ADR
Dispute, request copies of documents from all necessary parties, and to hold
hearings in order to seek resolution

 

17



--------------------------------------------------------------------------------

of the ADR Disputes. All necessary parties shall be required to attend such
hearing. Such hearing shall be informal in nature and all interested parties
shall have the right to be heard and present evidence. The decision of the
Independent Architect shall be rendered in writing and the same shall be final
and binding on all parties.

 

2.13. Tenant Improvements and Tenant Allowance.

 

(a) Project Cost Schedule: The Project Cost Schedule reflects a total Project
Cost of Thirteen Million Eight Hundred Ninety-Nine Thousand Two Hundred
Seventy-Seven and No/100ths Dollars ($13,899,277.00). The Project Cost Schedule
includes Special Tenant Improvement Allowances totaling Five Hundred Seventy-Two
Thousand One Hundred Ninety-Four and No/100ths Dollars ($572,194.00) for
Exterior Modifications (representing $338,631.00) and Atrium/Interior
Modifications (representing $233,563.00) as shown on the Budget Reconciliation
attached to the Project Cost Schedule; the sum of One Million Eight Hundred
Forty-Four Thousand Five Hundred and No/100ths ($1,844,500.00) as the “Tenant
Improvement Allowance” (at $20.00 per square foot for 92,225 square feet) for
design and installation of the interior improvements (“Tenant Improvements”);
and an additional sum of Seventy Thousand and No/100ths Dollars ($70,000.00) for
lobby enhancement. The Exterior Modifications and Atrium/Interior Modifications
are incorporated into the Conceptual Plans and Specifications. The Exterior
Modifications, the Atrium/Interior Modifications, the Building expansion to
92,225 square feet, the increased Building elevation, the Architectural Precast
Upgrade, as defined below, and the net increase in soft costs and construction
interest result in an aggregate increase of $1,210,687 to the Project budget.
This increase will be funded as follows:

 

(i)

   $ 436,963    -    funded by Base Rent;      $ 175,000    -    paid by
Landlord;      $ 70,000    -    lobby enhancement allowance provided by Landlord
    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

               $ 681,963         Total

 

  (ii) Subject to adjustments in the actual costs of Tenant Improvements and the
Special Tenant Improvement Allowance Items (as defined below), Tenant agrees to
pay to Landlord the sum of Five Hundred Twenty-Eight Thousand Seven Hundred
Twenty-Five and No/100ths Dollars ($528,725.00) as follows: (a) Cushman &
Wakefield of Florida, Inc. has reduced its real estate commission by the amount
of $247,000.00; and (b) the remainder due shall be paid by Tenant in the form of
cash within fifteen (15) days of receipt of an invoice submitted by Landlord or
as an offset against any unused Tenant Improvement Allowance or Special
Improvement Allowance (together, referred to as the “Tenant Allowance”) or a
combination of both cash and offset. In connection therewith, it is understood
that the Tenant Improvement Allowance shall only be applied or used as an offset
pursuant to the preceding subsection (b) to the extent of space occupied by
Tenant in the Demised Premises.

 

(b) Special Tenant Allowance Items/Architectural Precast Upgrade. The
Preliminary Outline Specifications which are part of the Minimum Building
Requirements, includes both Building Shell items and specifically designated
“Special Tenant Improvements Allowance Items” (“Special Allowance Items”). The
Preliminary Outline Specifications also includes an item entitled “Architectural

 

18



--------------------------------------------------------------------------------

Precast Upgrade in the amount of $188,496.00.” All items described in the
Preliminary Outline Specifications and depicted on the Conceptual Plans and
Specifications, excluding only the Special Allowance Items shall be designed and
constructed at Landlord’s sole cost and expense. The amount specified for each
Special Allowance Item (each such amount referred to herein as a “Special
Allowance”) is to be paid as set forth in subsection (a) above. If the actual
cost of Special Allowance Items exceeds the applicable Special Allowance, the
excess shall be paid by Tenant to the Landlord in accordance with the procedures
set forth in Paragraph 2.6(d) hereof. All Special Allowance Items and the
Architectural Precast Upgrade shall be performed on an open book basis, as set
forth below in this Paragraph 2.13. Notwithstanding the foregoing, the
Architectural Precast Upgrade cost shall be paid by Landlord as a stipulated sum
and Tenant shall not be entitled to any savings or bear any expense in
connection therewith. If the Tenant changes the Architectural Precast Upgrade,
such shall be treated as a Change Order under Section 2.6.

 

(c) Tenant Improvement Allowance Deficit/Tenant Allowance Surplus. If the cost
of the Tenant Improvements exceeds the Tenant Improvement Allowance, Tenant
shall pay any difference between the Tenant Improvement Allowance and the actual
costs of the Tenant Improvements as approved in the Tenant’s plans within
fifteen (15) calendar days of receipt of an invoice, together with a copy of the
payment application showing that the work has been completed, from Landlord. In
the event the actual aggregate cost of the Tenant Improvements and the Special
Tenant Allowance Items is less than the aggregate Tenant Allowance (the “Tenant
Savings”), the Tenant Savings shall be first credited against any amount owed by
Tenant to Landlord under this Section, and if any Tenant Savings thereafter
remain, Landlord, at its option, shall either (i) pay the amount of the Tenant
Savings to Tenant in the form of cash, (ii) pay the amount of Tenant Savings to
Tenant by set off against the next Rent payment or payments due, or (iii) reduce
the Base Rent by an amount calculated according to the following formula: Tenant
Savings x 9.5% divided by the Rentable Square Feet of the Building = reduction
in Base Rent per Rentable Square Foot. The Tenant Improvements shall be
constructed by Landlord under an open book “cost plus with a guaranteed maximum
price” construction contract with Design/Builder based upon Tenant Drawings
approved by Landlord, Tenant and Design/Builder and the cost of the work and fee
shall be in accordance with the Change Order procedure set forth in Section 2.6.
The Special Tenant Improvement Allowance Items, although part of the
Design/Builder’s contract for the Building, shall be constructed by Landlord for
an “open book” cost. Subcontractors (“Tenant Improvement Subcontractors”)
qualified to perform such work shall be selected from bids or proposals
submitted by not less than (3) qualified Florida-licensed subcontractors in each
trade category as selected by Design/Builder. All subcontractors on the list
prepared by the Design/Builder shall be requested to submit bids or proposals
and, unless otherwise approved by Tenant in writing, the lowest responsible bid
or proposal shall be selected by the Design/Builder to perform the applicable
trade category of the work. The Design/Builder shall review the drawings
prepared by Tenant and report in writing, before commencing the work, any
inconsistencies or conflicts with the Building as constructed or designed. The
Design/Builder shall have no claims for additional compensation for
inconsistencies or conflicts which should have been discovered and were not
timely reported.

 

2.14. Tenant Installation Work. Tenant may purchase materials for nonstructural,
interior work (including without limitation, electrical generator(s), UPS
systems, and supplemental air conditioning units (which work, together with
telecommunications cabling, is herein referred to as “Tenant Installation
Work”). Tenant may also engage independent entities to enter into contracts to
perform telecommunications cabling and other work not requiring licensed trades.
Contractors who are engaged to perform the Tenant Installation Work are
collectively referred to as “Tenant Installation Contractors”,

 

19



--------------------------------------------------------------------------------

and the contracts pursuant to which the Additional Tenant Installation Work will
be performed are collectively referred to as the “Tenant Installation
Contracts”; provided however that the definitions of Tenant Installation Work,
Tenant Installation Contractors and Tenant Installation Contracts expressly
excludes Landlord’s Work and Tenant Improvements pursuant to other provisions of
this Lease Agreement.

 

Tenant agrees (i) that the Tenant Installation Work shall comply with the
Project Schedule, as the same may be amended from time to time, (ii) that the
Tenant Installation Contractors shall provide evidence of insurance coverage
satisfactory to Landlord and (iii) that the Tenant Installation Work shall be
completed lien free and at absolutely no cost to Landlord.

 

The parties acknowledge the Tenant Installation Work will need to be scheduled
with other work under the Project Schedule (which other work will be supervised
by Landlord’s Design/Builder). Tenant intends to independently procure and
provide certain equipment and materials to be installed pursuant to the Tenant
Installation Contracts, and Tenant shall be responsible for direct payment of
the costs of performing Tenant’s Installation Work, including, without
limitation, payment for equipment and materials to be procured by Tenant in
connection with the Tenant’s Installation Work; accordingly such costs shall not
constitute a Tenant approved cost increase and no portion of the Rent shall be
increased on the basis of such costs. Landlord agrees to use its reasonable
efforts to cause the Design/Builder to accept coordination responsibility for
Tenant’s Installation Work. Tenant’s selection of a contractor to perform
Tenant’s Installation Work shall be subject to Landlord’s reasonable approval,
not to be unreasonably withheld or delayed.

 

Tenant agrees to give Landlord at least thirty (30) days prior written notice
before commencing or ordering any Tenant Installation Work so that Landlord’s
Design/Builder may schedule the Tenant Installation Work so that Landlord and
Design Builder may include Tenant Installation Work on the Project Schedule.

 

3. RENT.

 

3.1. Rent. In consideration of the leasing of the Demised Premises, Tenant
covenants to pay Landlord, without previous demand therefor and without any
right of set off or deduction whatsoever (except as otherwise expressly provided
hereinafter), at the address of Landlord set forth hereinbelow, or at such other
place as Landlord may from time to time designate in writing, a rental for the
initial Term of this Lease Agreement as follows:

 

(a) Rent Components. For the first Lease Year, Tenant shall pay rent in an
amount equal to: (i) $923,154.00 per annum ($14.94 per Rentable Square Foot) for
the Initial Occupancy Space subject to adjustment pursuant to this Lease
Agreement (“Base Rent”), (ii) $5.38 per Rentable Square Foot contained in the
Building, which represents the estimated total annual Operating Expenses as
defined in Section 6.2 (the “Estimated First Year Operating Expenses”) for the
entire Demised Premises, and (iii) Expansion Space Base Rent, if any, pursuant
to Section 1.3.

 

For the Second Lease Year, Tenant shall pay Base Rent in an amount equal to (i)
$1,400,897.76 per annum ($15.19 per Rentable Square Foot) for the Building,
subject to adjustment pursuant to this Lease Agreement, and (ii) $6.00 per
Rentable Square Foot contained in the Building,

 

20



--------------------------------------------------------------------------------

which represents the estimated total of the Operating Expenses as defined in
Section 6.2 (the “Estimated Second Year Operating Expenses”).

 

Rent shall be payable in equal monthly installments, in advance, together with
any Federal, State, local or other jurisdictional sales or use taxes. If the
Term commences on other than the first day of a calendar month, or ends on other
than the last day of a calendar month, Rent for such partial calendar month
shall be prorated.

 

(b) Base Rent Increase. Beginning on the first day of the third Lease Year, and
continuing annually thereafter, the annual Base Rent per Rentable Square Foot
shall be increased by an amount equal to two and one-half percent (2.5%) per
Lease Year, cumulative and compounded. During any Renewal Term, the annual Base
Rent, commencing in the Second Lease Year and each Lease Year thereafter of such
Renewal Term, shall be increased in accordance with the determination of Market
Rent as provided in Section 1.2(a).

 

(c) Operating Expense Adjustments. The parties each acknowledge that the Rent
shall provide for increases or decreases, as the case may be, in Operating
Expenses (as hereinafter defined) which may hereafter affect the Demised
Premises. Accordingly, during the Term of this Lease, and any extension(s)
thereof, beginning with the first day of any Lease Year, Tenant shall pay to
Landlord estimated Operating Expenses (the “Estimated Operating Expenses”) in
the form of additional rent, plus any applicable taxes (“Additional Rent”). The
Estimated Operating Expenses shall be calculated on a calendar year basis and
prior to each calendar year, Landlord shall provide Tenant with the basis for
the Estimated Operating Expense for the upcoming calendar year.

 

To implement and effect the foregoing obligation of Tenant to pay the Estimated
Operating Expenses, Tenant shall pay Landlord on or before the first day of each
calendar month one-twelfth (1/12) of the amount of the Estimated Operating
Expenses for the then current Lease Year. There shall be an annual
reconciliation between what Tenant paid and what Tenant should have paid, and
Landlord shall deliver to Tenant a statement reflecting such reconciliation with
a reasonably detailed statement of actual Operating Expenses for the preceding
year, with appropriate back-up data (together, the “Reconciliation Statement”),
within ninety (90) days following the end of each calendar year. Any amount paid
by Tenant which exceeds the actual Operating Expenses due shall be credited to
the next succeeding payment of Estimated Operating Expenses due under this
Section 3.1 (except that if the amount paid exceeds 110% of the actual Operating
Expenses for the preceding year, Landlord shall refund the overpayment to Tenant
simultaneous with the delivery to Tenant of the Reconciliation Statement). If
Tenant has paid less than the correct amount due, Tenant shall pay the balance
within thirty (30) days of receipt of written notice from Landlord. Tenant’s
obligation to pay the adjustments described in this Section 3.1(e) shall survive
the expiration or earlier termination of this Lease.

 

Tenant shall have ninety (90) days after receipt of a Reconciliation Statement
to notify Landlord of its election to audit the preceding year’s Operating
Expenses. Upon such notice, Tenant shall have the right, by itself, or through
its employees or agents, at reasonable times and at a reasonable place
designated by Landlord, to audit Landlord’s books and records in support of the
then applicable year-end adjustment calculation. Upon reasonable notice and at
Tenant’s expense, Landlord shall forward copies of such books and records to
Tenant for such audit. Tenant agrees that it will not divulge or disclose to
third parties (other than Tenant’s attorneys, accountants, auditors or similar
professionals, where in each instance such “outside” parties have a bona fide
“need to know”) any data, information, etc., disclosed by

 

21



--------------------------------------------------------------------------------

Landlord to Tenant (or its auditors) under the terms and provisions of this
Section 3.1(c). If there is a timely written objection to the Reconciliation
Statement by Tenant, and if Landlord and Tenant are unable to resolve such
objection within thirty (30) days following the delivery by Tenant to Landlord
of such written notice of audit, then Tenant shall immediately thereafter pay
Landlord what Landlord claims is due. The dispute may then be submitted by
Tenant to binding arbitration by the American Arbitration Association in Tampa,
Florida, in accordance with its then prevailing rules. Judgment upon the
arbitration award may be entered in any court in Tampa, Florida, having
jurisdiction. The arbitrators shall have no power to change the provisions of
this Lease. The arbitration panel shall consist of three arbitrators, one of
whom shall be a commercial real estate attorney actively engaged in the practice
of law for at least the last 5 years, another of whom shall be a certified
public accountant actively engaged in the practice of accounting in the
commercial real estate area for at least the last 5 years, and the third of whom
shall be a licensed real estate broker actively engaged in the commercial
leasing brokerage area for at least the last 5 years. Both parties shall
continue to perform their respective Lease obligations during the pendency of
any arbitration proceedings. If it is determined by such arbitration that Tenant
overpaid the amount due, the overpaid amount, together with interest thereon at
the rate of two percent (2%) above the “prime rate” or “base rate” from time to
time announced by NationsBank, N.A. [or its successors] (such rate of interest
is sometimes referred to herein as the “Maximum Rate of Interest and shall be
charged from the date when the same was paid to Landlord until the same shall be
repaid to Tenant, but in no event shall such rate be in excess of the maximum
rate permitted by law), shall be paid by Landlord to Tenant within ten (10)
days, or, at Landlord’s election, applied to the Rent next due under this Lease.
For the purposes of that portion of this Lease Agreement dealing with attorney’s
fees, Tenant shall not be deemed to be “the prevailing party” unless it is
determined by such arbitration that Tenant overpaid by more than three percent
(3%) of the Operating Expenses. Likewise for the purposes of that portion of
this Lease Agreement dealing with attorney’s fees, Landlord shall not be deemed
to be “the prevailing party” unless it is determined by such arbitration that
Tenant has underpaid by more than three percent (3%) the Estimated Increases.
Subject to the foregoing, the arbitrators shall have the power to award
reasonable attorney’s fees and reasonable expenses and costs.

 

(d) Rentable Square Feet. For the purposes of this Lease Agreement, the term
“Rentable Square Feet” shall mean the total square footage of the three floors
of the Building measured from the exterior surface of each outer wall to the
exterior surface of the opposite outer wall. On or before the date which is
thirty (30) days prior to the anticipated Commencement Date, Landlord shall
submit to Tenant a statement in writing, certified as being true and correct by
Landlord’s architect, of the exact number of Rentable Square Feet contained in
the Demised Premises. Such calculation and certification shall be subject to
verification by Tenant and/or Tenant’s architect at Tenant’s cost and expense.
In the event of a dispute as to the Rentable Square Feet, Landlord and Tenant
agree to submit the dispute to the Independent Architect.

 

3.2. Delinquent Rental Payments. All payments of Base Rent and Additional Rent
(collectively referred to herein as “Rent”) shall be payable without previous
demand therefor and without any right of set off or deduction, except as
expressly provided in this Lease Agreement, and in case of nonpayment of any
item of Rent by Tenant when the same is due, Landlord shall have, in addition to
all its other rights and remedies, all of the rights and remedies available to
Landlord under the provisions of this Lease Agreement or by law in the case of
nonpayment of Rent. The performance and observance by Tenant of all the terms,
covenants, conditions and agreements to be performed or observed by Tenant
hereunder shall be performed and observed by Tenant at Tenant’s sole cost and
expense. Any installment of Rent or Additional Rent or any other charges payable
by Tenant under the provisions hereof which shall not

 

22



--------------------------------------------------------------------------------

be paid within five (5) days after written notice to Tenant that such
installment is due shall bear interest at the Maximum Rate of Interest from the
date when due. If any such installment is not paid within seven (7) days after
the date when such installment is due, Tenant shall also be obligated to pay a
late fee equal to five percent (5%) of such installment (“Late Fee”), provided,
however, Landlord agrees that the first three (3) Late Fees payable in any
calendar year shall not be due unless Tenant fails to pay such installment
within five (5) business days after written notice to Tenant that each such
installment is due.

 

4. USE OF DEMISED PREMISES.

 

4.1. Permitted Use. The Demised Premises including all buildings or other
improvements hereafter erected upon the same shall be used for such activities
as may be lawfully carried on in and about the Demised Premises, including,
without limitation, Tenant’s Intended Use. Tenant shall not use or occupy the
same, or knowingly permit them to be used or occupied, contrary to any statute,
rule, order, ordinance, requirement or regulation applicable thereto, or in any
manner which would violate any certificate of occupancy affecting the same, or
which would make void or voidable any insurance then in force with respect
thereto or which would make it impossible to obtain fire or other insurance
thereon required to be furnished hereunder, or which would cause structural
injury to the Demised Premises or cause the value or usefulness of the Demised
Premises, or any portion thereof, substantially to diminish (reasonable wear and
tear excepted), or which would constitute a public or private nuisance or waste,
and Tenant agrees that it will promptly, upon discovery of any such use, take
all necessary steps to compel the discontinuance of such use.

 

4.2. Preservation of Demised Premises. Tenant shall not use, suffer, or permit
the Demised Premises, or any portion thereof, to be used by Tenant, any third
party or the public in such manner as might reasonably tend to impair Landlord’s
title to the Demised Premises, or any portion thereof, or in such manner as
might reasonably make possible a claim or claims of adverse usage or adverse
possession by the public, as such, or third persons, or of implied dedication of
the Demised Premises, or any portion thereof. Nothing in this Lease Agreement
contained and no action nor inaction by Landlord shall be deemed or construed to
mean that Landlord has granted to Tenant any right, power or permission to do
any act or make any agreement that may create, or give rise to or be the
foundation for any such right, title, interest, lien, charge or other
encumbrance upon the estate of Landlord in the Demised Premises.

 

5. HAZARDOUS SUBSTANCES.

 

5.1. Tenant’s Covenants Regarding Hazardous Substances.

 

(a) In connection with Tenant’s use and occupancy of the Demised Premises,
Tenant shall at all times and in all respects comply with all applicable
federal, state and local laws, ordinances and regulations (“Hazardous Materials
Laws”) relating to industrial hygiene, environmental protection or the use,
analysis, generation, manufacture, storage, presence, disposal or transportation
of any oil, flammable explosives, asbestos, urea formaldehyde, radioactive
materials or waste, or other hazardous toxic, contaminated or polluting
materials, substances or wastes, including without limitation any “hazardous
substances,” “hazardous wastes,” “Hazardous Materials” or “toxic substances”
under any such laws, ordinances or regulations (collectively, “Hazardous
Materials”).

 

(b) Tenant shall at its own expense procure, maintain in effect and comply with
all conditions of any and all permits, licenses and other governmental and
regulatory approvals required for

 

23



--------------------------------------------------------------------------------

Tenant’s use of the Demised Premises, including, without limitation, discharge
of (appropriately treated) materials or waste into or through any sanitary sewer
system serving the Demised Premises (excluding therefrom, however, normal
sanitary sewer discharge, it being understood and agreed by the parties hereto
that Landlord shall be responsible for costs and expenses associated with normal
sanitary sewer permits and authorizations with respect to the Demised Premises).
Except as installed in the Demised Premises or discharged into the sanitary
sewer in strict accordance and conformity with all applicable Hazardous
Materials Laws, Tenant shall cause any and all Hazardous Materials placed or
installed on the Demised Premises by Tenant, its agents, employees or
contractors, to be removed from the Demised Premises and transported solely by
duly licensed haulers to duly licensed facilities for final disposal of such
Hazardous Materials. Tenant shall in all respects, handle, treat, deal with and
manage any and all such Hazardous Materials in, on, under or about the Demised
Premises in complete conformity with all applicable Hazardous Materials Laws and
prudent industry practices regarding the management of such Hazardous Materials.
All reporting obligations imposed by Hazardous Materials Laws regarding such
Hazardous Materials are solely the responsibility of Tenant unless otherwise
required by law. Upon expiration or earlier termination of this Lease, Tenant
shall cause all Hazardous Materials which were installed or placed in the
Demised Premises by Tenant, its agents, employees or contractors, to be removed
from the Demised Premises and transported for use, storage or disposal in
accordance with and in complete compliance with all applicable Hazardous
Materials Laws. Tenant shall not take any remedial action in response to the
presence of any such Hazardous Materials in, on, about or under the Demised
Premises or in any Improvement situated on the Land, nor enter into any
settlement agreement, consent decree or other compromise in respect to any
claims relating to any such Hazardous Materials in any way connected with the
Demised Premises without first notifying Landlord of Tenant’s intention to do so
and affording Landlord ample opportunity to appear, intervene or otherwise
appropriately assert and protect Landlord’s interest with respect thereto. In
addition, at Landlord’s request, Tenant shall remove all tanks or fixtures which
were installed or placed in or on the Demised Premises by Tenant, its agents,
employees or contractors, and which contain or contained or are contaminated
with Hazardous Materials.

 

(c) Promptly after Tenant acquires actual knowledge of same, Tenant shall notify
Landlord in writing of (i) any enforcement, clean-up, removal or other
governmental or regulatory action instituted, completed or threatened pursuant
to any Hazardous Materials Laws with respect to the Demised Premises; (ii) any
claim made or threatened by any person against Landlord, or the Demised
Premises, relating to damage, contribution, cost recovery, compensation, loss or
injury resulting from or claimed to result from any Hazardous Materials placed
or installed on the Demised Premises by Tenant, its agents, employees or
contractors; and (iii) any reports made to any environmental agency arising out
of or in connection with any such Hazardous Materials in, on or about the
Demised Premises or with respect to any such Hazardous Materials removed from
the Demised Premises, including, any complaints, notices, warnings, reports or
asserted violations in connection therewith. Tenant shall also provide to
Landlord, as promptly as possible, and in any event within five (5) business
days after Tenant first receives or sends the same, copies of all claims,
reports, complaints, notices, warnings or asserted violations relating in any
way to the Demised Premises or Tenant’s use thereof. Upon written request
therefor by Landlord (to enable Landlord to defend itself from any claim or
charge related to any Hazardous Materials Law), Tenant shall promptly deliver to
Landlord notices of hazardous waste manifests reflecting the legal and proper
disposal of all such Hazardous Materials removed from the Demised Premises. All
such manifests shall list the Tenant or its agent as a responsible party and in
no way shall attribute responsibility for any such Hazardous Materials to
Landlord.

 

24



--------------------------------------------------------------------------------

(d) Tenant shall indemnify, defend (with counsel reasonably acceptable to
Landlord), protect and hold Landlord and each of Landlord’s officers, directors,
partners, employees, agents, attorneys, successors and assigns free and harmless
from and against any and all claims, liabilities, damages, costs, penalties,
forfeitures, losses or expenses (including attorneys’ fees) for death or injury
to any person or damage to any property whatsoever arising or resulting in whole
or in part, directly or indirectly, from the presence or discharge of Hazardous
Materials, in, on, under, upon or from the Demised Premises placed or installed
thereon by Tenant, its agents, employees or contractors in violation or alleged
to be in violation of Hazardous Materials Laws or from the transportation or
disposal of such Hazardous Materials in violation or alleged to be in violation
of Hazardous Materials Laws to or from the Demised Premises to the extent caused
by Tenant whether knowingly or unknowingly. Tenant’s obligations hereunder shall
include, without limitation, and whether foreseeable or unforeseeable, all costs
of any required or necessary repairs, clean-up or detoxification or
decontamination of the Demised Premises and the presence and implementation of
any closure, remedial action or other required plans in connection therewith,
and shall survive the expiration of or early termination of the term of this
Lease Agreement. For purposes of the indemnity provided herein, any acts or
omissions of Tenant, or its employees, agents, customers, sub-lessees,
assignees, contractors or subcontractors of Tenant (whether or not they are
negligent, intentional, willful or unlawful) shall be strictly attributable to
Tenant.

 

(e) Landlord may, at its expense, commission an environmental audit of the
Demised Premises at any time after prior written notice to Tenant.

 

5.2. Landlord’s Covenants Regarding Hazardous Substances.

 

(a) Except as otherwise provided in the reports provided to Tenant by Landlord,
Landlord warrants and represents (i) that, to the best of its present knowledge,
the Demised Premises will be at the Commencement Date free from any Hazardous
Materials and shall comply with all applicable Hazardous Materials Laws; (ii) as
of the Commencement Date, the contamination disclosed in the Environmental Site
Assessment dated December 22, 1997, prepared by Allied Engineering will be
diligently addressed or remediated in accordance with a plan prepared by
environmental consultants and in accordance with Hazardous Materials Laws and
the performance of such plan shall be enforced by Landlord in accordance with
the Purchase Agreement, as defined in Section 28; (iii) that the Demised
Premises will be at the Commencement Date free of any asbestos or asbestos
containing substance; (iv) that Landlord has never received any notice of any
violation of or non-compliance with any Hazardous Material Laws as regards the
Demised Premises; and (v) that, except for use or discharge in strict accordance
and conformity with all applicable laws, Landlord has never caused or permitted
any Hazardous Material, asbestos or asbestos-containing substance to be placed,
held, located or disposed of on, under or at the Premises or any part thereof.
Landlord shall indemnify and hold Tenant harmless from and against any and all
loss, damage, cost or expense (including but not limited to clean-up costs and
losses relating to interruption or cessation of operations) arising out of or
relating to any breach of any of the foregoing warranties and representations.

 

(b) In connection with Landlord’s ownership, development, operation, management
and maintenance and replacement of the Demised Premises (such status of Landlord
as owner, developer, operator and manager of the Demised Premises, and such
activity by or at the bequest of Landlord and/or its affiliate being hereinafter
collectively called the “Landlord’s Activities”), Landlord shall at all times
and in all respects comply with all Hazardous Materials Laws.

 

25



--------------------------------------------------------------------------------

(c) Landlord shall at its own expense procure, maintain in effect and comply
with all conditions of any and all permits, licenses and other governmental and
regulatory approvals in connection with Landlord’s Activities, including,
without limitation, discharge of (appropriately treated) materials or waste into
or through any sanitary sewer system serving the Demised Premises. Except as
discharged into the sanitary sewer in strict accordance and conformity with all
applicable Hazardous Materials Laws, Landlord shall cause any and all Hazardous
Materials to be removed from the Demised Premises and transported solely by duly
licensed haulers to duly licensed facilities for final disposal of such
Hazardous Materials. Landlord shall in all respects, handle, treat, deal with
and manage any and all Hazardous Materials in, on, under or about the Demised
Premises in complete conformity with all applicable Hazardous Materials Laws and
prudent industry practices regarding the management of such Hazardous Materials.
All reporting obligations imposed by Hazardous Materials Laws with respect to
the Landlord’s Activities are solely the responsibility of Landlord. Landlord
shall not take any remedial action in response to the presence of any Hazardous
Materials in, on, about or under the Demised Premises, nor enter into any
settlement agreement, consent decree or other compromise in respect to any
claims relating to any Hazardous Materials in any way connected with the Demised
Premises without first notifying Tenant of Landlord’s intention to do so and
affording Tenant ample opportunity to appear, intervene or otherwise
appropriately assert and protect Tenant’s interest with respect thereto.

 

(d) Promptly after Landlord acquires actual knowledge of same, Landlord shall
notify Tenant in writing of (i) any enforcement, clean-up, removal or other
governmental or regulatory action instituted, completed or threatened pursuant
to any Hazardous Materials Laws with respect to the Demised Premises; (ii) any
claim made or threatened by any person against Tenant, or the Demised Premises,
relating to damage, contribution, cost recovery, compensation, loss or injury
resulting from or claimed to result from any Hazardous Materials; and (iii) any
reports made to any environmental agency arising out of or in connection with
any Hazardous Materials in, on or about the Demised Premises or with respect to
any Hazardous Materials removed from the Demised Premises, including, any
complaints, notices, warnings, reports or asserted violations in connection
therewith. Landlord shall also provide to Tenant, as promptly as possible, and
in any event within five (5) business days after Landlord first receives or
sends the same, with copies of all claims, reports, complaints, notices,
warnings or asserted violations relating in any way to the Demised Premises or
Landlord’s Activities.

 

(e) Landlord shall indemnify, defend (with counsel reasonably acceptable to
Tenant), protect and hold Tenant and each of Tenant’s officers, directors,
partners, employees, agents, (including, without limitation, Tenant’s
representatives on the board of directors of Bayside Concourse Association,
Inc.), attorneys, successors and assigns free and harmless from and against any
and all claims, liabilities, damages, costs, penalties, forfeitures, losses or
expenses (including attorneys’ fees) for death or injury to any person or damage
to any property whatsoever arising or resulting in whole or in part, directly or
indirectly: (i) from the presence or discharge of Hazardous Materials, in, on,
under, upon or from the Demised Premises or the Landlord’s Work and Tenant
Improvements located thereon or upon or from the Common Area Parcel, as defined
in the Declaration, in violation or alleged to be in violation of Hazardous
Materials Laws (except to the extent caused by Tenant); or (ii) from the
transportation or disposal of Hazardous Materials to or from the Demised
Premises in violation or alleged to be in violation of Hazardous Materials Laws
to the extent resulting from or related to Landlord’s Activities; or (iii) the
violation or alleged violation of Hazardous Materials Laws caused by Landlord,
its agents, employees or contractors, whether knowingly or unknowingly.
Landlord’s obligations hereunder shall include, without limitation, and whether
foreseeable or unforeseeable, all costs of any required or necessary repairs,
clean-up or detoxification or decontamination of the Demised Premises or the
Landlord’s Work and Tenant

 

26



--------------------------------------------------------------------------------

Improvements, and the presence and implementation of any closure, remedial
action or other required plans in connection therewith, and shall survive the
expiration of or early termination of the term of this Lease Agreement. For
purposes of the indemnity provided herein, any acts or omissions of Landlord, or
its employees, agents, customers, sub-lessees, assignees, contractors or
sub-contractors of Landlord (whether or not they are negligent, intentional,
willful or unlawful) shall be strictly attributable to Landlord.

 

6. OPERATING EXPENSES.

 

6.1. Payment of Operating Expenses. Tenant shall pay to Landlord as Additional
Rent actual Operating Expenses for each calendar year in accordance with Section
3.1 above.

 

6.2. Definition of Operating Expenses. Subject to the exclusions set forth in
Section 6.3 below, for the purposes of this Lease Agreement, the term “Operating
Expenses” shall mean the total cost or expense, incurred by Landlord operating,
repairing or maintaining the Demised Premises and sales, use and other similar
taxes which are paid by Tenant to Landlord together with the monthly
installments of Base Rent. Operating Expenses shall include, without limitation,
the following:

 

(a) Wages, salaries, payroll costs, and benefits paid to or on behalf of
Landlord’s employees at or below the level of building manager directly engaged
in the operation, maintenance, repair and security (pro rated to reflect only
that portion of the employee(s) time serving the Demised Premises and excluding
any time, expenses, etc. to the extent relating to any other building or
property owned, operated or managed by Landlord or any affiliate of Landlord).

 

(b) A reasonable and customary management fee, provided the management fee does
not exceed three (3) percent of the Rent. For purposes of calculating this three
percent (3%) cap, any amounts paid directly by Tenant under Section 6.3(c) below
shall be excluded from Rent.

 

(c) Cost of insurance required to be carried by Landlord under Article 8.

 

(d) Elevator maintenance;

 

(e) Exterior window cleaning;

 

(f) Utilities not directly billed to Tenant (if any);

 

(g) Payments to independent contractors under service contracts for security,
pest control, cleaning, operating or maintaining the Demised Premises, including
operating, maintenance and repair of the heating, air conditioning and
electrical systems servicing the Building;

 

(h) Repairs and maintenance (except as expressly excluded from Operating
Expenses or as such costs are expressly imposed on Landlord);

 

(i) Costs of supplies, materials and equipment used in performing any of the
activities involved in owning, operating, maintaining, managing or repairing the
Parcels;

 

27



--------------------------------------------------------------------------------

(j) Trash removal;

 

(k) Snow or ice removal;

 

(l) Maintenance of the Land (including water retention areas), including costs
of landscaping, gardening, planting, Garage and parking lot sweeping and
repairs;

 

(m) Assessments and charges imposed on the Land by the Bayside Concourse
Association, Inc.;

 

(n) Costs and expenses of Tenant as set forth under Section 6.3(b) and Section
11.1; or

 

(o) Signage maintenance.

 

In calculating Operating Expenses, Operating Expenses shall be reduced by all
cash, trade or quantity discounts to the extent actually received by Landlord in
the purchase of any goods, utilities or services in connection with the Demised
premises. All Operating Expenses shall be accounted for with the utilization of
generally accepted accounting principles consistently applied.

 

6.3. Certain Exclusions from Operating Expenses.

 

(a) Notwithstanding the terms and provisions of Section 6.2 or of any other
terms or provision of this Lease Agreement, the following shall be excluded from
Operating Expenses: (1) leasing commissions, (2) subject to Tenant’s obligation
to make “Tenant’s Compliance Contribution” pursuant to Section 11.1, costs
incurred by Landlord for alterations or additions that are considered capital
improvements and/or replacements (For purposes of this section 6.3, capital
improvements and/or replacements are items deemed to have a useful life in
excess of two (2) years); (3) any depreciation or amortization on the Demised
Premises; (4) subject to Tenant’s obligation to make “Tenant’s Compliance
Contribution” pursuant to Section 11.1, costs of a capital nature including,
without limitation, capital improvements, capital repairs, capital equipment and
capital tools; (5) costs, fines or penalties incurred due to a violation by
Landlord of any of the terms and conditions of this Lease Agreement, or of any
Laws; (6) interest on debt, amortization payments, or increases in principal or
interest on debt, or any mortgages and rental under any ground or underlying
lease, or any other debt for borrowed money; (7) repairs and any other work
occasioned by fire, windstorm or other casualty required under this Lease
Agreement to be covered by insurance (exclusive of a reasonable deductible which
shall be an Operating Expense), or repairs required as a result of eminent
domain exercise; (8) fines, penalties or late charges incurred because of
Landlord’s failure to promptly pay an obligation; (9) any cost or expense which
is already passed onto Tenant (or reimbursed to Landlord) pursuant to some other
term or provision of this Lease Agreement, or any expense billed to and paid
directly by Tenant on its own account or on behalf of Landlord; (10) the cost of
constructing the Landlord’s Work and preparing the Demised Premises for
occupancy by Tenant; (11) the cost of repairing latent defects in the design or
construction of the Demised Premises; and (12) Landlord’s general overhead and
other administration costs except for the management fee as permitted in Section
6.2(b) above.

 

(b) Capital Improvements. Tenant shall not be obligated to pay for any costs of
a capital nature, subject to the following two qualifications: (1) Tenant shall
be obligated to pay “Tenant’s

 

28



--------------------------------------------------------------------------------

Compliance Contribution” pursuant to Section 11.1; and (2) if during the Initial
Term (or any Renewal Term) Landlord and Tenant mutually agree that a capital
improvement would result in a reduction in Operating Expenses, Landlord and
Tenant may (at the time that they mutually approve such capital improvement)
agree upon a portion of the amortization of such capital improvement to be
included in the definition of “Operating Expenses”, provided, however, it is the
intent of the parties that in no event will the portion of the amortization
included in Operating Expenses exceed the cost savings associated with the
capital improvement and if Landlord incurs a cost of a capital nature without
obtaining Tenant’s prior written consent and agreement, Tenant shall not be
responsible for paying any portion of such capital cost.

 

(c) Tenant’s Direct Obligations. Except for Landlord’s obligations under Section
10.1(a) and Operating Expenses as set forth in Section 6.2, Tenant shall
directly maintain, pay and perform any and all other obligations and charges in
connection with business licenses or similar permits pertaining to Tenant’s use
and occupancy of the Demised Premises, (but not Certificate of Occupancy or
construction related permits, licenses or other authorizations, all of which
shall be paid by Landlord). In the event Tenant fails to perform, pay or
discharge any such obligations or charges when due without penalty or interest
which would result in a lien against the Demised Premises if not timely
performed or paid, Landlord may, but shall not be obligated to pay the same. In
the event Landlord makes any such payment, Tenant shall immediately reimburse
Landlord therefore together with interest at the Maximum Rate of Interest on
such amount within 15 days of demand by Landlord. Further, Tenant agrees to
indemnify, defend and hold Landlord harmless from and against Tenant’s failure
to comply with this Section 6.3(c). Tenant, upon thirty (30) days’ prior notice
to Landlord, may elect to purchase directly any services, materials or utilities
included in Operating Expenses under Section 6.2 above, provided that such
election does not adversely affect Landlord’s ability to perform its obligations
under this Lease Agreement. In that event, Landlord shall fully cooperate in
shifting such obligation to Tenant. The calculation of Operating Expenses and
determination of Estimated Operating Expenses shall be appropriately adjusted to
account for Tenant’s assumption of such Costs. Tenant shall initially contract
and pay for the following utilities and services:

 

(i) Cost of all utilities as set forth in Article 9 including but not limited to
electricity, water and sewer.

 

(ii) All impositions as set forth in Article 7.

 

(iii) Cost to provide janitorial service for the Demised Premises.

 

(iv) Cost to furnish and provide the Demised Premises with electricity.

 

(v) Cost to provide adequate security services for the Demised Premises, the
Building and common areas in and around the Building, including fire and burglar
alarm devices and guard protection, to perform annual inspection and/ or testing
of the smoke detectors and fire extinguishers in the Demised Premises and
elsewhere in the Building and to provide for the periodic maintain and annual
inspection of the Building fire alarm system.

 

Tenant hereby acknowledges that Landlord shall have no responsibility or
liability arising from matters relating in any way, directly or indirectly, to
Tenant’s Direct Obligations under this Section 6.3(c)

 

29



--------------------------------------------------------------------------------

and Tenant hereby agrees to indemnify and hold Landlord harmless from and
against all such claims, losses and charges.

 

7. PAYMENT OF TAXES, ASSESSMENTS, ETC.

 

7.1. Payment of Impositions. Tenant covenants and agrees to pay during the Term
directly to the applicable authority before any fine, penalty, interest or cost
may be added thereto for the nonpayment thereof, all real estate taxes, special
assessments, water rates and charges, sewer rates and charges, including charges
for public utilities, street lighting, excise levies, licenses, permits,
inspection fees, other governmental charges, and all other charges or burdens of
whatsoever kind and nature (including costs, fees, and expenses of complying
with any restrictive covenants or similar agreements to which the Demised
Premises are subject) incurred in the use, occupancy, ownership, operation,
leasing or possession of the Demised Premises, without particularizing by any
known name or by whatever name hereafter called, and whether any of the
foregoing be general or special, ordinary or extraordinary, foreseen or
unforeseen (all of which are sometimes herein referred to as “Impositions”),
which at any time during the Term may have been or may be assessed, levied,
confirmed, imposed upon, or become a lien on the Demised Premises, or any
portion thereof, or any appurtenance thereto, rents or income therefrom, and
such easements or rights as may now or hereafter be appurtenant or appertain to
the use of the Demised Premises. Within ten (10) days after receipt, Landlord
shall deliver to Tenant any Imposition bill or statement sent by the pertinent
governmental agency or utility to Landlord. Tenant shall be able to take
advantage of all applicable discounts for early payment of Impositions. Neither
the Impositions nor any other charge passed onto Tenant shall ever include any
(i) profit, income, revenue or similar tax upon the income of Landlord or any
franchise, excise, corporate, estate, partnership, inheritance, succession,
capital levy, transfer, documentary or similar tax of Landlord, or (ii) any
charge, fee or amount due and payable in connection with the design, development
or construction of the Demised Premises, including without limitation impact
fees; utility connection, inspection or impact fees; and building fees. Tenant
shall pay all special (or similar) assessments for public improvements or
benefits which, during the Term shall be laid, assessed, levied or imposed upon
or become payable or become a lien upon the Demised Premises, or any portion
thereof, provided, however, that if by law any special assessment is payable
(without default) or, at the option of the owner, may be paid (without default)
in installments (whether or not interest shall accrue on the unpaid balance of
such special assessment), Tenant may pay the same, together with any interest
accrued on the unpaid balance of such special assessment, in installments as the
same respectively become payable and before any fine, penalty, interest or cost
may be added thereto for the nonpayment of any such installment and the interest
thereon. Tenant shall pay all special assessments or installments thereof
(including interest accrued thereon), whether heretofore or hereafter laid,
assessed, levied or imposed upon the Demised Premises, or any portion thereof,
which are due and payable during the Term. Landlord shall pay all installments
of special assessments (including interest accrued on the unpaid balance) which
are payable prior to the commencement and after the expiration or sooner
termination of the Term. Tenant shall pay all real estate taxes, whether
heretofore or hereafter levied or assessed upon the Demised Premises, or any
portion thereof, which pertain to the Term. Landlord shall pay all real estate
taxes which pertain to the period prior to the commencement of the Term. Any
provision herein to the contrary notwithstanding, Landlord shall pay that
portion of the real estate taxes and installments of special assessments
attributable to the Demised Premises prior to and after the Term which the
number of days in said years not within the Term bears to 365, and Tenant shall
pay the balance of said real estate taxes and installments of special
assessments during said years.

 

30



--------------------------------------------------------------------------------

7.2. Tenant’s Right to Contest Impositions. Tenant shall have the right at its
own expense to contest the amount or validity, in whole or in part, of any
Imposition by appropriate proceedings diligently conducted in good faith, but
only after payment of such Imposition, unless such payment, or a payment thereof
under protest, would operate as a bar to such contest or interfere materially
with the prosecution thereof, in which event, notwithstanding the provisions of
Section 7.1 hereof, Tenant may postpone or defer payment of such Imposition if
(i) neither the Demised Premises nor any portion thereof would, by reason of
such postponement or deferment, be in danger of being forfeited or lost, and
(ii) Tenant shall have deposited with Landlord cash or a certificate of deposit
or irrevocable letter of credit payable to Landlord issued by a national bank or
federal savings and loan association or other security reasonably acceptable to
Landlord in the amount of the Imposition so contested and unpaid, together with
all interest and penalties which may accrue in Landlord’s reasonable judgment in
connection therewith, and all charges that may or might be assessed against or
become a charge on the Demised Premises, or any portion thereof, during the
pendency of such proceedings. If, during the continuance of such proceedings,
Landlord shall, from time to time, reasonably deem the amount deposited, as
aforesaid, insufficient, Tenant shall, upon demand of Landlord, make additional
deposits of such additional sums of money or such additional certificates of
deposit or irrevocable letters of credit as Landlord may reasonably request.
Upon failure of Tenant to make such additional deposits, the amount theretofore
deposited may be applied by Landlord to the payment, removal and discharge of
such Imposition, and the interest, fines and penalties in connection therewith,
and any costs, fees (including attorney’s fees) and other liability (including
costs incurred by Landlord) accruing in any such proceedings. Upon the
termination or final determination of any such proceedings, Tenant shall pay the
amount of such Imposition or part thereof, if any, as finally determined in such
proceedings, the payment of which may have been deferred during the prosecution
of such proceedings, together with any costs, fees, including reasonable
attorney’s fees, interest, penalties, fines and other liability in connection
therewith, and upon such payment Landlord shall return all amounts, certificates
or other security deposited with it with respect to the contest of such
Imposition, as aforesaid, or, at the written direction of Tenant, Landlord shall
make such payment out of the funds on deposit with Landlord and the balance, if
any, shall be returned to Tenant. Tenant shall be entitled to the refund of any
Imposition, penalty, fine and interest thereon received by Landlord which have
been paid by Tenant or which have been paid by Landlord but for which Landlord
has been previously reimbursed in full by Tenant. Landlord shall not be required
to join in any proceedings referred to in this Section 7.2 unless the provisions
of any law, rule or regulation at the time in effect shall require that such
proceedings be brought by or in the name of Landlord, in which event Landlord
shall join in such proceedings or permit the same to be brought in Landlord’s
name upon compliance with such conditions as Landlord may reasonably require.
Landlord shall not ultimately be subject to any liability for the payment of any
fees, including attorney’s fees, costs and expenses in connection with such
proceedings. Tenant agrees to pay all such fees (including reasonable attorney’s
fees), costs and expenses or, within ten (10) days of Landlord’s demand, to make
reimbursement to Landlord for such payment. During the time when any such
certificate of deposit or other security is on deposit with Landlord, and prior
to the time when the same is returned to Tenant or applied against the payment,
removal or discharge of Impositions, as above provided, Tenant shall be entitled
to receive all interest paid thereon. Cash deposits shall bear interest.

 

7.3. Levies and Other Taxes. If, at any time during the term of this Lease
Agreement, any method of taxation shall be such that there shall be levied,
assessed or imposed on Landlord, or on the Base Rent or Additional Rent, or on
the Demised Premises, or any portion thereof, a capital levy, gross receipts tax
or other tax on the rents received therefrom, or a franchise tax, or an
assessment, levy or charge measured by or based in whole or in part upon such
rents, Tenant covenants to pay and discharge

 

31



--------------------------------------------------------------------------------

the same, it being the intention of the parties hereto that the rent to be paid
hereunder shall be paid to Landlord absolutely net without deduction or charge
of any nature whatsoever foreseeable or unforeseeable, ordinary or
extraordinary, or of any nature, kind or description, except as in this Lease
Agreement otherwise expressly provided. Nothing in this Lease Agreement shall
require Tenant to pay any profit, income, revenue or similar tax upon the income
of Landlord or any franchise, excise, corporate, estate, partnership,
inheritance, succession, capital, levy, transfer, documentary or similar tax of
Landlord.

 

7.4. Evidence of Payment. Tenant covenants to furnish Landlord, within thirty
(30) days after the date upon which any ad valorem tax or special assessment (or
at Landlord’s request, any other Imposition or tax, assessment, levy or charge)
is payable by Tenant without imposition of any fine, penalty, interest or cost,
official receipts of the appropriate taxing authority, or other appropriate
proof satisfactory to Landlord, evidencing the payment of the same. The
certificate, advice or bill of the appropriate official designated by law to
make or issue the same or to receive payment of any Imposition or other tax,
assessment, levy or charge may be relied upon by Landlord as sufficient evidence
that such Imposition or other tax, assessment, levy or charge is due and unpaid
at the time of the making or issuance of such certificate, advice or bill.

 

7.5. Landlord’s Right to Contest Impositions. In addition to the right of Tenant
under Section 7.2 to contest the amount or validity of Impositions, Landlord
shall also have the right, but not the obligation, to contest the amount or
validity, in whole or in part, of any Impositions not contested by Tenant, by
appropriate proceedings conducted in the name of Landlord or in the name of
Landlord and Tenant. If Landlord elects to contest the amount or validity, in
whole or in part, of any Impositions, such contests by Landlord shall be at
Landlord’s expense, provided, however that if the amounts payable by Tenant for
Impositions are reduced (or if a proposed increase in such amounts is avoided or
reduced) by reason of Landlord’s contest of Impositions, Tenant shall reimburse
Landlord for Landlord’s actual and reasonable costs incurred by Landlord in
contesting Impositions, but such reimbursements shall not be in excess of the
amount saved by Tenant by reason of Landlord’s actions in contesting such
Impositions.

 

7.6. Installment Payments. To the extent permitted by law, Tenant may pay any
real estate tax and special assessments in annual installments. If Tenant elects
to pay such tax or assessment on an installment basis, then Tenant shall pay
only those installments which become due and payable during the Lease Term. Any
such installment due and payable in the year in which the Lease Agreement
commences or terminates shall be prorated.

 

8. INSURANCE.

 

8.1. Landlord’s Casualty Insurance Obligations. Landlord agrees to obtain and
continuously maintain in full force and effect during the Term, commencing with
the date that Rent (full or partial) commences, policies of insurance with a
reputable insurance company, with an AM Best rating of “A” or better, covering
the Landlord’s Work and Tenant Improvements constructed, installed or located on
the Demised Premises against: (i) loss or damage by fire; (ii) loss or damage
from such other risks or hazards now or hereafter embraced by an “Extended
Coverage Endorsement,” including, but not limited to, windstorm, hail,
explosion, vandalism, riot and civil commotion, damage from vehicles, smoke
damage and water damage; (iii) loss for flood if the Demised Premises are in a
designated flood or flood insurance area; (iv) loss from explosion, collapse and
underground hazards; (v) loss of rental insurance for at least a twelve (12)
month period; and (vi) loss or damage from such other risks or hazards of a
similar or dissimilar nature which are now or may hereafter be customarily
insured against with respect to

 

32



--------------------------------------------------------------------------------

improvements similar in construction, design, general location, use, occupancy
and location to the Landlord’s Work and Tenant Improvements. At all times, such
insurance coverage shall be in an amount equal to one hundred percent (100%) of
the then “full replacement cost” of the Landlord’s Work and Tenant Improvements.
“Full Replacement Cost” shall be interpreted to mean the cost of replacing the
Landlord’s Work and Tenant Improvements without deduction for depreciation or
wear and tear, and it shall include a reasonable sum for architectural,
engineering, legal, administrative and supervisory fees connected with the
restoration or replacement of the Landlord’s Work and Tenant Improvements in the
event of damage thereto or destruction thereof. If a sprinkler system shall be
located in the Landlord’s Work and Tenant Improvements, sprinkler leakage
insurance shall be procured and continuously maintained by Landlord. For the
period prior to the date when full or partial Rent commences hereunder Landlord,
at its sole cost and expense, shall also maintain in full force and effect, on a
completed value basis, insurance coverage on the Landlord’s Work and Tenant
Improvements on Builder’s Risk or other comparable coverage. Landlord and Tenant
shall require any contractor, subcontractor, sub-subcontractor, supplier, or
laborer that works on the Demised Premises for Landlord or Tenant to provide a
satisfactory certificate of insurance to the other prior to commencement of any
such work.

 

8.2. Tenant’s Liability and Other Insurance Coverage. During the Term, Tenant,
at its sole cost and expense, shall obtain and continuously maintain in full
force and effect the following insurance coverage:

 

(a) Commercial general liability insurance (which is primary and
non-contributory to any insurance available to Landlord) against any loss,
liability or damage on, about or relating to the Demised Premises, or any
portion thereof, with limits of not less than Five Million Dollars
($5,000,000.00) combined single limit coverage, per occurrence and aggregate, on
an occurrence basis. Any such insurance obtained and maintained by Tenant shall
name Landlord as an additional insured therein and shall be obtained and
maintained from and with a reputable insurance company, with an AM Best rating
of “A” or better, authorized to issue such insurance in the State of Florida.
Such insurance shall specifically insure (by contractual liability endorsement)
Tenant’s obligations under Section 21.2 of this Lease Agreement.

 

(b) Such other insurance and in such amounts as may from time to time be
reasonably required by Landlord, against other insurable hazards which at the
time are commonly insured against in the case of premises and/or buildings or
improvements similar in construction, design, general location, use, occupancy
and location to those on or appurtenant to the Demised Premises and at
commercially reasonable rates.

 

The insurance set forth in this Section 8.2 shall be maintained by Tenant at not
less than the limits set forth herein until reasonably required to be changed
from time to time by Landlord, in writing, whereupon Tenant covenants to obtain
and maintain thereafter such protection in the amount or amounts so required by
Landlord.

 

8.3. Landlord’s Liability Insurance Coverage. During the Term, Landlord shall
obtain and continuously maintain in full force and effect commercial general
liability insurance alone, or on conjunction with a commercial umbrella against
any loss, liability or damage on, about or relating to the Demised Premises, or
any portion thereof, with limits of not less than Five Million Dollars
($5,000,000.00) combined single limit coverage, per occurrence and aggregate, on
an occurrence basis and containing standard form contractual liability coverage.
Any such insurance obtained and maintained by Landlord shall name Tenant as an
additional insured therein and shall be obtained and maintained from and with a
reputable and financially sound insurance company authorized to issue such
insurance in the State of Florida.

 

33



--------------------------------------------------------------------------------

8.4. Extended Coverage Insurance Provisions. All policies of insurance required
by Section 8.1 shall provide that the proceeds thereof shall be payable to
Landlord and if Landlord so requests shall also be payable to any contract
purchaser of the Demised Premises and the holder of any mortgages now or
hereafter becoming a lien on the fee of the Demised Premises, or any portion
thereof, as the interest of such purchaser or holder appears pursuant to a
standard named insured or mortgagee clause. Tenant shall not, on Tenant’s own
initiative or pursuant to request or requirement of any third party, take out
separate insurance concurrent in form or contributing in the event of loss with
that required in Section 8.1 hereof, unless Landlord is named therein as
additional insured and loss payee as in said Section 8.1 provided. Tenant shall
immediately notify Landlord whenever any such separate insurance is taken out
and shall deliver to Landlord original certificates evidencing the same.

 

8.5. General Insurance Requirements. Each policy required under Sections 8.1,
8.2 and 8.3 shall have attached thereto an endorsement that such policy shall
not be canceled or materially changed without at least thirty (30) days prior
written notice to the party named therein as an additional insured. All policies
of insurance shall be written on companies reasonably satisfactory to the party
named as an additional insured therein and licensed in the State of Florida.
Certificates evidencing insurance shall be in a form reasonably acceptable to
the recipient party, shall be delivered to such party upon commencement of the
Term and prior to expiration of such policy, new certificates evidencing such
insurance, shall be delivered to such party not less than twenty (20) days prior
to the expiration of the then current policy term.

 

8.6. Waiver of Subrogation. Except for the insurance coverages required under
Section 8.2(a) and Section 8.3, Landlord and Tenant shall include in the policy
or policies of insurance required by this Article 8 a waiver by the insurer of
all rights of subrogation against Landlord or Tenant in connection with any loss
or damage thereby insured against. Neither party, nor its agents, employees or
guests, shall be liable to the other for loss or damage caused by the risk
typically covered by such insurance.

 

8.7. Tenant’s Personal Property Coverage. Tenant, at its option, shall maintain
insurance coverage (including loss of use and business interruption coverage)
upon Tenant’s business and upon all personal property of Tenant or the personal
property of others kept, stored or maintained on the Demised Premises against
loss or damage by fire, windstorm or other casualties or causes for such amount
as Tenant may desire.

 

8.8. Unearned Premiums. Upon expiration or sooner termination of the Term, the
unearned premiums upon any insurance policies required by this Article 8 shall,
subject to the provisions of Article 14 hereof, be payable to Tenant.

 

8.9. Blanket Insurance Coverage. Nothing in this Article shall prevent Tenant or
Landlord from taking out insurance of the kind and in the amount provided for
under the preceding Sections of this Article under a blanket insurance policy or
policies (evidence thereof reasonably satisfactory to the other party shall be
delivered to the other party by the insuring party) which may cover other
properties owned or operated by the insuring party as well as the Demised
Premises; provided, however, that any such policy of blanket insurance of the
kind provided for shall (i) specify therein the amounts thereof exclusively
allocated to the Demised Premises or the insuring party shall furnish the other
party and the holder of any mortgage with a written statement from the insurers
under such policies specifying the amounts of the total insurance exclusively
allocated to the Demised Premises, and (ii) not contain any clause which would
result in the insured thereunder being required to carry any insurance with
respect to the property covered thereby in an amount not less than any specific
percentage of the Full Replacement

 

34



--------------------------------------------------------------------------------

Cost of such property in order to prevent the insured therein named from
becoming a co-insurer of any loss with the insurer under such policy; and
provided further, however, that such policies of blanket insurance shall, as
respects the Demised Premises, contain the various provisions required of such
an insurance policy by the foregoing provisions of this Article.

 

9. UTILITIES.

 

During the Term, Tenant will pay directly to the applicable utility company,
when due without the imposition of any fine, penalty, interest of costs, all
charges of every nature, kind or description for utilities furnished solely to
the Demised Premises or chargeable solely against the Demised Premises,
including all charges for water, sewage, heat, gas, light, garbage, electricity,
telephone, steam, power, or other public or private utility services. Prior to
the Commencement Date, Landlord shall pay for all utilities or services at the
Demised Premises used by it or its agents, employees or contractors (excluding
therefrom, however, any utilities consumed in connection with construction of
the Demised Premises). Except as otherwise provided under Section 6.3 of the
Lease, Landlord shall furnish the services (and use diligent efforts to operate
the systems as designed) necessary to operate, repair and maintain the Demised
Premises as a first-class office building in the Pinellas County, Florida
market, the cost of which shall be paid as Operating Expenses under the Lease.
Such services shall be provided twenty-four (24) hours per day, seven (7) days
per week, fifty-two (52) weeks per year to the Demised Premises, subject to
unanticipated interruptions. If during the Term there is an interruption in the
provision of facilities, utilities or services essential to Tenant’s business
operations, Landlord shall promptly (but in no event later than 24 hours after
telephonic notice, which shall be simultaneously confirmed in writing) commence
action to restore same and thereafter diligently continue such action until same
are restored.

 

10. REPAIRS.

 

10.1. (a) Landlord’s Repairs. Landlord, at its sole cost and expense (subject
only to Landlord’s right to receive Tenant’s Compliance Contribution pursuant to
Section 11.1(b) as a component of Operating Expenses pursuant to Section 6.1),
throughout the Term, shall maintain, replace and repair in first-class condition
(normal wear and tear excepted so long as it remains in first-class condition)
the roof and the load bearing elements of the Building and Garage and shall make
and perform all routine maintenance thereof and all necessary repairs thereto,
ordinary and extraordinary, foreseen and unforeseen, of every nature, kind and
description. Landlord shall also maintain, repair and replace the paved parking
areas, provided however, ordinary and typical maintenance, including patching,
shall be Operating Expenses. When used in this Article, “repairs” shall include
all necessary replacements, renewals, alterations, additions and betterments.
All repairs made by Landlord shall be at least equal in quality to the original
work and shall be made by Landlord in accordance with all laws, ordinances and
regulations whether heretofore or hereafter enacted. The necessity for or
adequacy of maintenance and repairs shall be measured by the standards which are
appropriate for improvements of similar construction and class, provided that
Landlord shall in any event make all repairs necessary to avoid any structural
damage or other damage or injury to the Building and Garage.

 

(b) Tenants Repairs. Except to the extent otherwise set forth in Article 6 and
Section 10.1(a) above, Tenant, at its sole cost and expense, throughout the
Term, shall take good care of the non-structural, interior surfaces of Demised
Premises and shall keep the same in first-class condition (normal wear and tear
excepted so long as it remains in first-class condition), and shall make and
perform all routine maintenance thereof and all necessary repairs thereto,
interior and exterior, ordinary and extraordinary, foreseen and unforeseen, of
every nature, kind and description. When used in this Article,

 

35



--------------------------------------------------------------------------------

“repairs” shall include all necessary replacements, renewals, alterations,
additions and betterments. All repairs made by Tenant shall be at least equal in
quality to the original work and shall be made by Tenant in accordance with ALL
laws, ordinances and regulations whether heretofore or hereafter enacted. The
necessity for or adequacy of maintenance and repairs shall be measured by the
standards which are appropriate for improvements of similar construction and
class, provided that Tenant shall in any event make all repairs necessary to
avoid any damage or injury to the Demised Premises.

 

10.2. Maintenance. Except to the extent otherwise set forth in Section 10.1(a)
and (b) above, Landlord shall take good care of, repair and maintain in
first-class condition all portions of the Demised Premises, including without
limitation, utility conduits and connections, landscaped areas, and other
portions of the Demised Premises, and keep all portions of the Demised Premises
including areas appurtenant thereto, in a clean and orderly condition free of
dirt, rubbish, debris and unlawful obstructions, and the cost of such
maintenance and repair shall be included in Operating Expenses. Upon sixty (60)
days prior written notice from Tenant to Landlord, Landlord agrees to perform
any obligations of Tenant under Section 6.3(c) of this Lease Agreement on behalf
of Tenant, which can reasonably be performed by Landlord, provided that Tenant
is not in breach of any of its obligations under this Lease Agreement and
provided that all such costs and expense of such performance by Landlord shall
be included in Operating Expenses.

 

All work performed by Landlord and Tenant under this Article 10 shall provide
for containment of any toxic materials which may be encountered and shall be in
strict conformance with OSHA and EPA standards and local building codes and
regulations. Landlord shall not use toxic paint or other materials which may
emit fumes or odors harmful to Tenant’s employees.

 

10.3. Prohibition Against Waste. Tenant shall not do or suffer any waste or
damage, disfigurement or injury to the Demised Premises, or any Landlord’s Work
and Tenant Improvements hereafter erected thereon, or to the fixtures or
equipment therein or permit or suffer any overloading of the floors or other use
of the Landlord’s Work and Tenant Improvements that would place an undue stress
on the same or any portion thereof beyond that for which the same was designed.

 

11. COMPLIANCE WITH LAWS AND ORDINANCES.

 

11.1. Compliance with Laws and Ordinances. As used in this Lease Agreement, the
term “Laws” shall mean all present and future laws, ordinances, orders, rules,
regulations and requirements of all federal, state, municipal and other
governmental bodies having jurisdiction over the Demised Premises and the
appropriate departments, commissions, boards and officers thereof, and the
orders, rules and regulations of the Board of Fire Underwriters where the
Demised Premises are situated, or any other body now or hereafter constituted
exercising lawful or valid authority over the Demised Premises, or any portion
thereof or the sidewalks, curbs, roadways, alleys, entrances or railroad tract
facilities adjacent or appurtenant thereto, or exercising authority with respect
to the use or manner of use of the Demised Premises, or such adjacent or
appurtenant facilities, including, without limitation, the Americans with
Disabilities Act. Landlord shall be responsible for constructing the Landlord’s
Work in accordance with all Laws, as such laws exist as of the date of the
issuance of its building permits and certificate of occupancy. At all times
during Tenant’s occupancy of the Demised Premises (or any portion thereof),
Tenant shall cease and remove any violation of Laws resulting from Tenant’s
specific use of the Demised Premises other than for Tenant’s Intended Use.
Landlord and Tenant mutually acknowledge that amendments to existing Laws or
enactment of new Laws taking effect after the Commencement Date may

 

36



--------------------------------------------------------------------------------

require that substantial cost be incurred in making physical alterations or
improvement to the Landlord’s Work (physical alterations or improvements to the
Landlord’s Work that are required to be made during the initial term or any
renewal term to bring the Demised Premises into compliance with amendments to
existing Laws or enactments of new Laws are collectively referred to as “Future
Compliance Landlord’s Work”). The term “Future Compliance Landlord’s Work” shall
not include any improvements necessary due to Landlord’s failure to comply with
all existing Laws as they related to construction of the Landlord’s Work.
Because the cost of making the Future Compliance Landlord’s Work is
unforeseeable as of the Effective Date of this Lease Agreement and may be
substantial, the parties hereby agree to the following with respect to making
Future Compliance Landlord’s Work:

 

(a) Landlord shall have the responsibility, at Landlord’s sole expense, for
constructing or making the Future Compliance Landlord’s Work which are
attributable solely to changes in Laws and are required for Tenant to continue
to utilize Landlord’s Work for the purposes permitted under this Lease, subject
only to Tenant’s obligation to pay Landlord the “Tenant’s Compliance
Contribution.”

 

(b) Except to the extent otherwise elected by Tenant or Landlord herein below,
Tenant shall be required to reimburse Landlord for the cost of constructing or
making the Future Compliance Landlord’s Work by paying Landlord additional
Operating Expenses in a monthly amount during the Lease Term equal to the
amortized cost of the Future Compliance Landlord’s Work constructed or made by
Landlord, amortized over the useful life of such Future Compliance Landlord’s
Work (“Tenant’s Compliance Contribution”). As conditions precedent to Landlord’s
right to receive the Tenant’s Compliance Contribution, (i) Landlord shall have
delivered a written notice to Tenant stating that Landlord intends to commence a
Future Compliance Improvement, which notice shall also cite the applicable Law
pursuant to which the Future Compliance Improvement is being made and provide an
estimate of Tenant’s Compliance Contribution, and (ii) Landlord shall submit to
Tenant invoices and other reasonable documentation evidencing the amounts paid
by Landlord in making or constructing the Future Compliance Landlord’s Work.
Upon Tenant’s receipt of a notice from Landlord of Future Compliance Landlord’s
Work to be constructed by Landlord, Tenant may provide Landlord with notice that
Tenant will not pay Tenant’s Compliance Contribution and if Tenant does not
agree to pay, Landlord shall, within thirty (30) days of such notice from
Tenant, elect to terminate the Lease or to pay Tenant’s Compliance Contribution.
If Tenant agrees to pay Tenant’s Compliance Contribution, Landlord agrees to
provide Tenant with reasonable documentation supporting the cost to construct
the Future Landlord’s Work and Tenant’s Compliance Contribution prior to the
initial payment of Tenant’s Compliance Contribution.

 

(c) Tenant shall have the responsibility, at Tenant’s sole expense, for
constructing or making the Future Compliance Landlord’s Work which are solely
attributable to changes in use by Tenant or alterations by Tenant.

 

11.2 Compliance with Permitted Encumbrances. Tenant shall not violate the terms
and provisions of the agreements, contracts, easements, restrictions,
reservations or covenants, if any, set forth in EXHIBIT “B” attached hereto, or
hereafter created by Tenant or consented to, in writing, by Tenant or requested,
in writing, by Tenant; provided, however, that, although Tenant shall not
violate the terms of such documents identified on Exhibit “B” as aforesaid, the
parties acknowledge and agree that, Tenant is not a party to any such documents
and, except for the Declaration, (as defined in Section 24), nothing in this
Lease Agreement is intended or shall be deemed or construed to impose upon
Tenant the duties, obligations or liabilities of Landlord or of any other party
under such documents (except for Tenant’s

 

37



--------------------------------------------------------------------------------

covenant to Landlord not to violate such documents as provided in this Section
11.2 and Tenant’s covenants to pay assessments and charges as provided in
Section 6.2(m).

 

11.3 Tenant’s Right to Contest Laws and Ordinances. After prior written notice
to Landlord, Tenant, at its sole cost and expense and without cost or expense to
Landlord, shall have the right to contest the validity or application of any law
or ordinance referred to in this Article 11 in the name of Tenant or Landlord,
or both, by appropriate legal proceedings diligently conducted but only if the
terms of any such law or ordinance, compliance therewith pending the prosecution
of any such proceeding may legally be delayed without the occurrence of any
lien, charge or liability of any kind against the Demised Premises, or any
portion thereof, and without subjecting Landlord or Tenant to any liability,
civil or criminal, for failure so to comply therewith until the termination or
final determination of such proceeding; provided, however if any lien, charge or
civil liability would be incurred by reason of any such delay, Tenant
nevertheless, on the prior written consent of Landlord, may contest as aforesaid
and delay as aforesaid, provided that such delay would not subject Tenant or
Landlord to criminal liability and Tenant: (i) furnishes Landlord security,
reasonably satisfactory to Landlord, against any loss or injury by reason of any
such contest or delay; (ii) prosecutes the contest with due diligence and in
good faith; and (iii) agrees to indemnify, defend and hold harmless Landlord and
the Demised Premises from any charge, liability or expense whatsoever. The
security furnished to Landlord by Tenant shall be in the form of a cash deposit,
a Certificate of Deposit issued by a national bank or federal savings and loan
association payable to Landlord or irrevocable letter of credit payable to
Landlord or other form reasonably acceptable to Landlord. Said deposit shall be
held, administered and distributed in accordance with the provisions of Section
7.2 hereof relating to the contest of the amount or validity of any Imposition.

 

If necessary or proper to permit Tenant to contest the validity or application
of any such law or ordinance, Landlord shall, at Tenant’s sole cost and expense,
including reasonable attorneys fees incurred by Landlord, execute and deliver
any appropriate papers or other documents; provided, however, that Landlord
shall not be required to execute any document or consent to any proceeding which
would result in the imposition of any cost, charge, expense or penalty on
Landlord or the Demised Premises.

 

12. MECHANIC’S LIENS AND OTHER LIENS.

 

12.1. Freedom from Liens. Tenant shall not suffer or permit any mechanic’s lien
or other lien to be filed against the Demised Premises, or any portion thereof,
by reason of work, labor, skill, services, equipment or materials supplied to
the Demised Premises at the request of Tenant, or anyone holding the Demised
Premises, or any portion thereof, through or under Tenant. If any such
mechanic’s lien or other lien caused by or attributed to Tenant shall at any
time be filed against the Demised Premises, or any portion thereof, Tenant shall
cause the same to be discharged of record or bonded within thirty (30) days
after the date of filing the same. If Tenant shall fail to discharge or bond
such mechanic’s lien or liens or other lien within such period, then, in
addition to any other right or remedy of Landlord, after five (5) days prior
written notice to Tenant, Landlord may, but shall not be obligated to, discharge
the same by paying to the claimant the amount claimed to be due or by procuring
the discharge of such lien as to the Demised Premises by deposit into the court
having jurisdiction of such lien, the foreclosure thereof or other proceedings
with respect thereto, of a cash sum sufficient to secure the discharge of the
same, or by the deposit of a bond or other security with such court sufficient
in form, content and amount to procure the discharge of such lien, or in such
other manner as is now or may in the future be provided by present or future law
for the discharge of such lien as a lien against the Demised Premises. Any
amount paid by Landlord, or the value of any deposit so made by Landlord,
together with all costs, fees

 

38



--------------------------------------------------------------------------------

and expenses in connection therewith (including reasonable attorneys’ fees of
Landlord), together with interest thereon at the Maximum Rate of Interest set
forth in Section 3.1 hereof, shall be repaid by Tenant to Landlord on demand by
Landlord and if unpaid may be treated as Additional Rent. Tenant shall indemnify
and defend Landlord against and save Landlord and the Demised Premises, and any
portion thereof, harmless from all losses, costs, damages, expenses,
liabilities, suits penalties, claims, demands and obligations, including,
without limitation, reasonable attorneys’ fees resulting from the assertion,
filing, foreclosure or other legal proceedings with respect to any such
mechanic’s lien or other lien.

 

All materialmen, contractors, artisans, mechanics, laborers and any other person
now or hereafter furnishing any labor, services, materials, supplies or
equipment to Tenant with respect to the Demised Premises, or any portion
thereof, are hereby charged with notice that they must look exclusively to
Tenant to obtain payment for the same. Notice is hereby given that Landlord
shall not be liable for any labor, services, materials, supplies, skill,
machinery, fixtures or equipment finished or to be furnished to Tenant upon
credit, and that no mechanic’s lien or other lien for any such labor, services,
materials, supplies, machinery, fixtures or equipment shall attach to or affect
the state or interest of Landlord in and to the Demised Premises, or any portion
thereof.

 

12.2. Landlord’s Indemnification. The provisions of Section 12.1 above shall not
apply to any mechanic’s lien or other lien for labor, services, materials,
supplies, machinery, fixtures or equipment furnished to the Demised Premises in
the performance of Landlord’s obligation to construct the Landlord’s Work and
Tenant Improvements required by the provisions of Article 2 hereof, and Landlord
does hereby agree to indemnify and defend Tenant against and save Tenant and the
Demised Premises, and any portion thereof, harmless from all losses, costs,
damages, expenses, liabilities and obligations, including, without limitation,
reasonable attorneys’ fees resulting from the assertion, filing, foreclosure or
other legal proceedings with respect to any such mechanic’s lien or other lien.

 

12.3. Removal of Liens. Except as otherwise provided for in this Article, Tenant
shall not create, permit or suffer, and shall promptly discharge and satisfy of
record, any other lien, encumbrance, charge, security interest, or other right
or interest which shall be or become a lien, encumbrance, charge or security
interest upon the Demised Premises, or any portion thereof, or the income
therefrom, or on the interest of Landlord or Tenant in the Demised Premises, or
any portion thereof, save and except for those liens, encumbrances, charges,
security interests, or other rights or interests consented to, in writing by
Landlord, or those mortgages, assignments of rents, assignments of leases and
other mortgage documentation placed thereon by Landlord in financing or
refinancing the Demised Premises.

 

13. INTENT OF PARTIES.

 

13.1. No Abatement. Except as may be otherwise set forth in this Lease
Agreement, all Rent and Additional Rent shall be paid by Tenant to Landlord
without abatement, deduction, diminution, deferment, suspension, reduction or
set off, nor shall the obligations of Tenant be affected by reason of any other
cause whether similar or dissimilar to the foregoing or by any laws or customs
to the contrary. It is the express intent of Landlord and Tenant that unless
otherwise set forth herein: (i) the obligations of Landlord and Tenant hereunder
shall be separate and independent covenants and agreements and that the Rent and
Additional Rent, and all other charges and sums payable by Tenant hereunder,
shall commence at the times provided herein and shall continue to be payable in
all events unless the obligations to pay the same shall be terminated pursuant
to an express provision in this Lease Agreement or under applicable Law; (ii)
all costs or expenses of any character or kind, general or special, ordinary

 

39



--------------------------------------------------------------------------------

or extraordinary, foreseen or unforeseen, and of every kind and nature
whatsoever that may be necessary or required in and about the Demised Premises,
or any portion thereof, and Tenant’s possession or authorized use thereof during
the Term, shall be paid by Tenant except to the extent otherwise set forth in
this Lease Agreement; (iii) all Impositions, insurance premiums, utility expense
and all other costs, fees, interest, charges, expenses, reimbursements and
obligations of every kind and nature whatsoever relating to the Demised
Premises, or any portion thereof, which may arise or become due during the Term,
or any extension or renewal thereof, shall be paid or discharged by Tenant; and
(iv) Tenant hereby agrees to indemnify, defend and save Landlord harmless from
and against such costs, fees, charges, expenses, reimbursements and obligations,
any interest thereon.

 

13.2. Entry by Landlord. If Tenant shall at any time default in the payment of
Rent or any other payment, or in the performance of any other act on its part to
be made or performed, then Landlord, after prior written notice to Tenant as
provided in Section 14 and any applicable cure period (or without notice or cure
in case of emergency), and without waiving or releasing Tenant from any
obligation of Tenant contained in this Lease Agreement, may, but shall be under
no obligation to do so, make any payment or perform any act on Tenant’s part to
be paid or performed as set forth in this Lease Agreement in such manner and to
such extent as Landlord may deem necessary or desirable, and Landlord may enter
upon the Demised Premises for any such purpose and take all such action therein
or thereon as may be necessary therefor. Nothing herein contained shall be
deemed as a waiver or release of Tenant from any obligation of Tenant in this
Lease Agreement contained.

 

13.3. Interest on Unpaid Amounts. If Landlord performs Tenant’s obligations as
set forth in Section 13.2, all sums so paid by Landlord and all necessary and
incidental costs and expenses, including reasonable attorneys’ fees, in
connection with the performance of any such act by Landlord, together with
interest thereon at the Maximum Rate of Interest provided for in Section 3.1
hereof from the date of making such expenditure by Landlord, shall be deemed
Additional Rent hereunder and, except as is otherwise expressly provided herein,
shall be payable to Landlord within ten (10) days of demand or, at the option of
Landlord, may be added to any monthly installment of Rent then due or thereafter
becoming due under this Lease Agreement, and Tenant covenants to pay any such
sum or sums, with interest as aforesaid, and Landlord shall have, in addition to
any other right or remedy of Landlord, the same rights and remedies in the event
of nonpayment thereof by Tenant as in the case of default by Tenant in the
payment of monthly Base Rent.

 

14. DEFAULTS.

 

14.1 Event of Default. Any one or more of the following events are deemed an
“Event of Default” in the singular and “Events of Default” in the plural;

 

(a) If breach shall be made by Tenant, by operation of law or otherwise, under
the provisions of Article 17 hereof relating to assignment, sublease, mortgage
or other transfer of Tenant’s interest in this Lease Agreement or in the Demised
Premises or in the income arising therefrom;

 

(b) If breach shall be made in the due and punctual payment of any Base Rent or
Additional Rent payable under this Lease Agreement or in the payment of any
obligation to be paid by Tenant hereunder, when and as the same shall become due
and payable without imposition of any fine, penalty, interest or cost, and such
breach shall continue for a period of ten (10) days after written notice thereof
given by Landlord to Tenant in accordance with Section 22.3;

 

40



--------------------------------------------------------------------------------

(c) If a breach shall be made by Tenant in keeping, observing or performing any
of the terms contained in this Lease Agreement, other than those referred to in
Subsections (a) and (b) of this Section 14.1, which does not expose Landlord to
criminal liability, and such breach shall continue for a period of thirty (30)
days after written notice thereof given by Landlord to Tenant, or in the case of
such a default or contingency which cannot with due diligence and in good faith
be cured within thirty (30) days, and Tenant fails to proceed promptly and with
due diligence and in good faith to cure the same and thereafter to prosecute the
curing of such default with due diligence and in good faith, it being intended
that in connection with a breach which does not expose Landlord to criminal
liability, not susceptible of being cured with due diligence and in good faith
within thirty (30) days, that the time allowed Tenant within which to cure the
same shall be extended for such period as may be necessary for the curing
thereof promptly with due diligence and in good faith;

 

(d) If breach shall be made by Tenant in keeping, observing or performing any of
the terms contained in this Lease Agreement, other than those referred to in
subsections (a), (b) and (c) of this Section 14.1, and which exposes Landlord to
criminal liability, and such breach shall continue after written notice thereof
given by Landlord to Tenant, and Tenant fails to proceed timely and promptly
with all due diligence and in good faith to cure the same and thereafter to
prosecute the curing of such breach with all due diligence, it being intended
that in connection with a breach which exposes Landlord to criminal liability
that Tenant shall proceed immediately to cure or correct such condition with
continuity and with all due diligence and in good faith; then, and in any such
event, Landlord, at any time thereafter during the continuance of any such Event
of Default, may give written notice to Tenant specifying such Event of Default
or Events of Default and stating that this Lease Agreement shall expire and
terminate on the date specified in such notice, and upon the date specified in
such notice this Lease Agreement, all rights of Tenant under this Lease
Agreement, including all rights of renewal whether exercised or not, shall
expire and terminate. In the alternative or in addition to the foregoing remedy,
Landlord may assert and have the benefit of any other remedy allowed at law, or
in equity under the laws of the State of Florida.

 

14.2. Reletting by Landlord. At any time, or from time to time after any such
expiration or termination, Landlord may relet the Demised Premises, or any
portion thereof, in the name of Landlord or otherwise, for such term or terms
(which may be greater or less than the period which would otherwise have
constituted the balance of the Term) and on such conditions (which may include
concessions or free rent) as Landlord, in its sole and absolute discretion, may
determine and may collect and receive the rents therefor. Landlord shall in no
way be responsible or liable for any failure to relet the Demised Premises, or
any part thereof, or for any failure to collect any rent due upon any such
reletting. Landlord agrees to use reasonable good faith efforts to relet the
Demised Premises to mitigate damages.

 

14.3. Survival of Tenant’s Obligations.

 

(a) Landlord’s exercise of its remedies following an Event of Default shall not
relieve Tenant of its liabilities and obligations under this Lease Agreement. In
that event, whether or not the Demised Premises, or any portion thereof, shall
have been relet, Tenant shall be liable to Landlord for, and shall pay to
Landlord, as and for liquidated and agreed current damages for Tenant’s default:

 

(i) The equivalent of the amount of the Rent and any other charges which would
be payable by Tenant under this Lease Agreement, less

 

41



--------------------------------------------------------------------------------

(ii) The net proceeds of any reletting effected pursuant to the provisions of
Section 14.3 hereof after deducting all of Landlord’s actual and reasonable
expenses in connection with such reletting, including, without limitation, all
repossession costs, brokerage commissions, legal expenses, reasonable attorneys’
fees, alteration costs, and expenses of preparation of the Demised Premises, or
any portion thereof, for such reletting.

 

(b) Tenant shall pay such current damages in the amount determined in accordance
with the terms of this Section, as set forth in a written statement thereof from
Landlord to Tenant (hereinafter called the “Deficiency”), to Landlord in monthly
installments on the days on which the Rent and other charges payable by Tenant
would have been payable under this Lease Agreement if this Lease Agreement were
still in effect, and Landlord shall be entitled to recover from Tenant each
monthly installment of the Deficiency as the same shall arise.

 

14.4. Damages. At any time after an Event of Default, whether or not Landlord
shall have collected any monthly Deficiency as set forth in Section 14.4,
Landlord shall, at its option, be entitled to recover from Tenant, and Tenant
shall pay to Landlord, within ten (10) days of Landlord’s demand, as and for
final damages for Tenant’s default, an amount equal to the positive difference
(if any) between (A) the then present value of the aggregate of the Rent,
Additional Rent and other charges (as set forth in Section 6.3(c)) to be paid by
Tenant hereunder for the unexpired portion of the term of the Lease Agreement
(assuming this Lease Agreement had not been so terminated), minus (B) the
present value of the then aggregate fair and reasonable market rent of the
Demised Premises and Additional Rent and other charges (as set forth in Section
6.3(c)) to be paid by Tenant for the same period less a good faith estimate of
the customary and reasonable expenses that may be incurred by Landlord in
reletting the Demised Premises.

 

14.5 Landlord’s Default. In the event of the Landlord’s defaults in its
performance of any covenant or obligation in this Lease Agreement, Tenant shall
not exercise any remedy until Tenant has given Landlord and its mortgagee
(provided that Tenant has been given written notice of the name and address of
such mortgagee) prior written notice of such act or omission and until a thirty
(30) day period of time to allow Landlord or the mortgagee to remedy such act or
omission shall have elapsed following the giving of such notice; provided
however, that if such act or omission cannot, with due diligence and in good
faith, be remedied within such thirty (30) day period, the Landlord and/or
mortgagee shall be allowed such further period of time as may be reasonably
necessary provided that it shall have commenced remedying the same with due
diligence and in good faith within said thirty (30) day period and proceeds with
due diligence to prosecute the curing of such act or omission. Notwithstanding
the foregoing, in the event Landlord’s default hereunder results in the
reasonable possibility of criminal liability, or an immediate threat of bodily
harm to Tenant’s employees, agents or invites, or damage to Tenant’s property,
or material adverse interference with or impact on Tenant’s conduct of its
business, Tenant may proceed to cure the default without prior notice to
Landlord provided, however, that in that event Tenant shall give written notice
to Landlord as soon as possible upon commencement of such cure. Nothing herein
contained shall be construed or interpreted as requiring any mortgagee to remedy
such act or omission. Landlord shall reimburse Tenant for any reasonable costs
or expenses paid by Tenant on behalf of Landlord under this Section 14.5,
together with interest at the Maximum Rate of Interest, within thirty (30) days
of written demand by Tenant. If Landlord fails to timely reimburse Tenant for
such costs or expenses, Tenant may deduct such amounts from subsequent payments
of Rent. Nothing herein shall provide any extension or cure right with respect
to the time frames for design and construction set forth in Article 2 of this
Lease Agreement or for the Substantial Completion Date.

 

42



--------------------------------------------------------------------------------

14.6. No Waiver. No failure by Landlord or by Tenant to insist upon the
performance of any of the terms of this Lease Agreement or to exercise any right
or remedy consequent upon a breach thereof, and no acceptance by Landlord of
full or partial rent from Tenant or any third party during the continuance of
any such breach, shall constitute a waiver of any such breach or of any of the
terms of this Lease Agreement. None of the terms of this Lease Agreement to be
kept, observed or performed by Landlord or by Tenant, and no breach thereof,
shall be waived, altered or modified except by a written instrument executed by
Landlord or by Tenant, as the case may be. No waiver of any breach shall affect
or alter this Lease Agreement, but each of the terms of this Lease Agreement
shall continue in full force and effect with respect to any other then existing
or subsequent breach of this Lease Agreement. No waiver of any default of
Landlord or Tenant herein shall be implied from any omission by non-defaulting
party to take any action on account of such default, if such default persists or
is repeated and no express waiver shall affect any default other than the
default specified in the express waiver and then only for the time and to the
extent therein stated. One or more waivers by Landlord or Tenant shall not be
construed as a waiver of a subsequent breach of the same covenant, term or
condition.

 

14.7. Remedies Cumulative. In the event of any breach or breach by either party
of any of the terms contained in this Lease Agreement, the non-breaching party
shall be entitled to enjoin such breach or breach and shall have the right to
invoke any right or remedy allowed at law or in equity or by statute or
otherwise as though entry, reentry, summary proceedings and other remedies were
not provided for in this Lease Agreement. Each remedy or right of either party
provided for in this Lease Agreement shall be cumulative and shall be in
addition to every other right or remedy provided for in this Lease Agreement, or
now or hereafter existing under Florida law or in equity or otherwise, and the
exercise or the beginning of the exercise by Landlord or Tenant of any one or
more of such rights or remedies shall not preclude the simultaneous or later
exercise by Landlord or Tenant of any or all other rights or remedies.

 

14.8. Bankruptcy. If, during the term of this Lease Agreement, (i) Tenant shall
make an assignment for the benefit of creditors, (ii) a voluntary petition be
filed by Tenant under any law having for its purpose the adjudication of Tenant
a bankrupt, or Tenant be adjudged a bankrupt pursuant to an involuntary petition
in bankruptcy, (iii) a receiver be appointed for the property of Tenant, or (iv)
any department of the state or federal government, or any officer thereof duly
authorized, shall take possession of the business or property of Tenant as a
result of the breach of any Law on the part of Tenant, the occurrence of any
such event shall be deemed a breach of the Lease Agreement and this Lease
Agreement shall, ipso facto upon the happening of any of said events, be
terminated and the same shall expire as fully and completely as if the day of
the happening of such event were the date hereon specifically fixed for the
expiration of the term, and Tenant will then quit and surrender the Demised
Premises, but Tenant shall remain liable as hereinafter provided.
Notwithstanding other provisions of this Lease Agreement, or any present or
future law, Landlord shall be entitled to recover from Tenant or Tenant’s estate
(in lieu of the equivalent of the amount of all rent and other charges unpaid at
the date of such termination) the damages set forth in Sections 14.2, 14.3 and
14.4 above, unless any statute or rule of law covering the proceedings in which
such damages are to be proved shall limit the amount of such claim capable of
being so proved, in which case Landlord shall be entitled to prove as and for
damages by reason of such breach and termination of this Lease Agreement the
maximum amount which may be allowed by or under any such statute or rule of law
without prejudice to any rights of Landlord against any guarantor of Tenant’s
obligations herein. Nothing contained herein shall limit or prejudice Landlord’s
right to prove and obtain as damages arising out of such breach and termination
the maximum amount allowed by any such statute or rule of law which may govern
the proceedings in which such damages are to be proved, whether or

 

43



--------------------------------------------------------------------------------

not such amount be greater equal to, or less than the amount of damages to which
Landlord is entitled under Section 14.4. Specified remedies to which Landlord
may resort under the terms of this Section 14.8 are cumulative and are not
intended to be exclusive of any other remedies or means of redress to which
Landlord may be lawfully entitled.

 

14.9. Waiver by Tenant. Tenant hereby expressly waives, so far as permitted by
law, any and all right of redemption or reentry or repossession or to revive the
validity and existence of this Lease Agreement in the event that Tenant shall be
dispossessed by a judgment or by order of any court having jurisdiction over the
Demised Premises or the interpretation of this Lease Agreement or in case of
entry, reentry or repossession by Landlord or in case of any expiration or
termination of this Lease Agreement.

 

15. DESTRUCTION AND RESTORATION.

 

15.1. Destruction and Restoration. Landlord covenants and agrees that in case of
damage to or destruction of the Landlord’s Work and Tenant Improvements after
the Commencement Date by fire or otherwise, Landlord, at its sole cost and
expense, shall promptly restore, repair, replace and rebuild the same within a
period of twelve (12) months from the date of the damage or destruction
(provided, however, such period shall be subject to a Force Majeure Event). The
Demised Premises (including Tenant Landlord’s Work and Tenant Improvements, and
Tenant’s changes and alterations made pursuant to Section 20.1), shall be
restored as nearly as possible to the condition that the same were in
immediately prior to such damage or destruction with such changes or alterations
(made in conformity with Article 20 hereof) as may be reasonably acceptable to
Landlord and Tenant or required by Law. Tenant shall forthwith give Landlord
written notice of such damage or destruction upon the occurrence thereof and
specify in such notice, in reasonable detail, the extent thereof. Such
restoration, repairs, replacements, rebuilding, changes and alterations,
including the cost of temporary repairs for the protection of the Demised
Premises, or any portion thereof, pending completion thereof are sometimes
hereinafter referred to as the “Restoration.” The Restoration shall be carried
on and completed in accordance with the provisions and conditions of this
Article 15.

 

15.2. Application of Insurance Proceeds. All insurance monies recovered by
Landlord on account of such damage or destruction, less the costs, if any, to
Landlord of such recovery, shall be applied to the payment of the costs of the
Restoration and shall be paid out from time to time as the Restoration
progresses.

 

15.3. Continuance of Tenant’s Obligations. Except as provided for in Section
15.5, no destruction of or damage to the Demised Premises, or any portion
thereof, by fire, casualty or otherwise shall permit Tenant to surrender this
Lease Agreement or shall relieve Tenant from its liability to pay to Landlord
the Rent and Additional Rent payable under this Lease Agreement or from any of
its other obligations under this Lease Agreement, and Tenant waives any rights
now or hereafter conferred upon Tenant by present or future law or otherwise to
quit or surrender this Lease Agreement or the Demised Premises, or any portion
thereof, to Landlord or to any suspension, diminution, abatement or reduction of
rent on account of any such damage or destruction.

 

15.4. Completion of Restoration. The foregoing provisions of this Article apply
only to damage or destruction of the Landlord’s Work and Tenant Improvements by
fire, casualty or other cause occurring after the Commencement Date. Any such
damage or destruction occurring prior to such time shall be restored, repaired,
replaced and rebuilt by Landlord. During all periods of construction Landlord
shall

 

44



--------------------------------------------------------------------------------

obtain and maintain the builder’s risk insurance coverage referred to in Article
2 hereof all monies received by Landlord under its builder’s risk insurance
coverage shall be applied by Landlord to complete the Restoration of such damage
or destruction and if such insurance proceeds are insufficient Landlord shall
provide all additional funds necessary to complete the Restoration of the
Landlord’s Work and Tenant Improvements.

 

15.5. Adjustment of Rent and Termination of Lease. In the event of damage to or
destruction of the Landlord’s Work and Tenant Improvements, in whole or in part,
under Section 15.1 hereof, the Base Rent payable hereunder for the period from
and after such damage or destruction to the date of Substantial Completion of
the Restoration of the Landlord’s Work and Tenant Improvements shall be
equitably adjusted and abated based on the portion of the Landlord’s Work and
Tenant Improvements, parking and access not being utilized by Tenant after such
damage or destruction. If Landlord fails to complete the Restoration of the
Demised Premises required under this Lease Agreement within the time period set
forth under Section 15.1 above, Tenant may terminate this Lease upon giving
Landlord written notice of its election to terminate fifteen (15) days following
the expiration of such time period or Tenant shall have waived its right to
terminate for this breach of the Lease, except to the extent otherwise provided
under this Section 15.5. If, within twenty-four (24) months prior to the
expiration of the Term, the Landlord’s Work and Tenant Improvements shall be
destroyed or damaged to such an extent that the Restoration thereof will cost an
amount in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) over and
above the net proceeds of the insurance required to be and maintained by
Landlord, hereinafter referred to as the “Excess Funds”, Landlord shall, with
reasonable promptness, notify Tenant, in writing, of such fact, which notice
shall be accompanied by a detailed statement of the nature and extent of such
damage or destruction and detailed estimates of the total cost of Restoration.
Within thirty (30) days after the giving of such notice, Tenant shall notify
Landlord either that (i) it will furnish, at its sole cost and expense, the
Excess Funds which are necessarily required in connection with the Restoration
(to be disbursed in conformity with the requirements of Section 15.2 hereof), or
(ii) it is unwilling to expend the Excess Funds for such purpose. Failure to
give such notice within such thirty (30) day period shall be deemed an election
by Tenant not to make such expenditure. In the event that Landlord, subsequent
to Tenant’s election not to make such expenditure, elects by written notice to
Tenant (“Landlord’s Second Notice”) not to expend the Excess Funds, then Tenant
shall have the option, within thirty (30) days after receipt of Landlord’s
Second Notice to either expend the Excess Funds or terminate this Lease
Agreement and surrender the Demised Premises to Landlord by a notice, in
writing, addressed to Landlord, specifying such election accompanied by Tenant’s
payment of the then remaining balance, if any, of the Rent and other charges
hereafter specified in this Section. Upon the giving of such notice and the
payment of such amounts, the Term shall cease and come to an end on a day to be
specified in Tenant’s notice, which date shall not be more than thirty (30) days
after the date of delivery of such notice by Tenant to Landlord. Tenant shall
accompany such notice with its payment of all Rent and other charges payable by
Tenant hereunder, justly apportioned to the date of such termination. In such
event Landlord shall be entitled to the proceeds of all insurance required to be
carried hereunder.

 

If, within twenty-four (24) months prior to the expiration of the Term, the
Landlord’s Work and Tenant Improvements shall be destroyed or damaged to such an
extent that the Restoration thereof cannot be reasonably completed by Landlord
within six (6) months of such damage or destruction, Landlord may terminate this
Lease by written notice of the foregoing to Tenant with a demand for the payment
of the remaining balance of the Rent and other charges due under the Lease
through the date of termination. If Landlord does not elect to terminate,
Landlord shall, with reasonable promptness notify Tenant in writing of such
fact, which notice shall be accompanied by a detailed statement of the proposed
schedule

 

45



--------------------------------------------------------------------------------

for the Restoration period. Within thirty (30) days after the giving of such
notice, Tenant shall notify Landlord either that (i) it will agree to the
construction schedule of Landlord or (ii) it will elect to terminate this Lease
Agreement and surrender the Demised Premises to Landlord by notice in writing
addressed to Landlord specifying such election accompanied by Tenant’s payment
of the then remaining balance, if any, of the Rent and other charges due and
owing by Tenant under this Lease Agreement. Upon the giving of such notice and
the payment of such amounts, the Term shall cease and come to an end on a day to
be specified in Tenant’s notice, which date shall not be more than 30 days after
the delivery of such notice by Tenant to Landlord. In such event Landlord shall
be entitled to the proceeds of all insurance required to be carried hereunder.

 

In the event of any termination of this Lease Agreement under this Section 15,
Landlord shall refund to Tenant any prepaid Rent pertaining to that period after
the date of such termination and the actual out-of-pocket unamortized
contribution of Tenant (“Tenant’s Contribution”) to Landlord’s Work and Tenant
Improvements to the extent of its proportionate share of insurance proceeds.

 

16. CONDEMNATION.

 

16.1. Condemnation of Entire Demised Premises.

 

(a) If, during the Term, the entire Demised Premises shall be taken as the
result of the exercise of the power of eminent domain (hereinafter referred to
as the “Proceedings”), this Lease Agreement and all right, title and interest of
Tenant hereunder shall cease and come to an end on the sooner of (i) the date of
vesting of title pursuant to such Proceedings, or (ii) the date on which Tenant
can no longer occupy the Demised Premises as set forth herein and Landlord shall
be entitled to and shall receive the total award made in such Proceedings,
Tenant hereby assigning any interest in such awards, damages, consequential
damages and compensation to Landlord and Tenant hereby waiving any right Tenant
has now or may have under present or future law to receive any separate award of
damages for its interest in the Demised Premises, or any portion thereof, or its
interest in this Lease Agreement, except as hereinafter provided in subsection
(b).

 

(b) In any taking of the Demised Premises, or any portion thereof, whether or
not this Lease Agreement is terminated as in this Section provided, Tenant shall
not be entitled to any portion of the award for the taking of the Demised
Premises or damage to the Landlord’s Work and Tenant Improvements, except as
otherwise provided for in Section 16.3 with respect to the restoration of the
Landlord’s Work and Tenant Improvements, or for the estate or interest of Tenant
therein, all such award, damages, consequential damages and compensation being
hereby assigned to Landlord, and Tenant hereby waives any right it now has or
may have under present or future law to receive any separate award of damages
for its interest in the Demised Premises, or any portion thereof, or its
interest in this Lease Agreement, except that Tenant shall have, nevertheless,
the limited right to prove in the Proceedings and to receive any award which may
be made for damages to or condemnation of Tenant’s trade fixtures and equipment,
the damage to Tenant’s business and for Tenant’s relocation costs, and moving
expenses in connection therewith and for Tenant’s Contribution.

 

16.2. Partial Condemnation/Termination of Lease. If, during the Initial Term of
this Lease Agreement, or any extension or renewal thereof, less than the entire
Demised Premises, shall be taken in any such Proceedings, this Lease Agreement
shall, upon the sooner of (i) the date of vesting of title in the Proceedings or
(ii) the date on which Tenant can no longer occupy the Demised Premises as set
forth

 

46



--------------------------------------------------------------------------------

herein that constitutes a “Material Partial Condemnation” (as defined below),
terminate as to the portion of the Demised Premises so taken, and Tenant may, at
its option, terminate this Lease Agreement as to the remainder of the Demised
Premises. A “Material Partial Condemnation” shall mean a taking pursuant to
which the business of Tenant conducted in the portion of the Demised Premises
taken cannot reasonably be carried on with substantially the same scope, utility
and efficiency in the remainder of the Demised Premises. Such termination as to
the remainder of the Demised Premises shall be effected by notice in writing
given not more than sixty (60) days after the date of vesting of title in such
Proceedings, and shall specify a date not more than sixty (60) days after the
giving of such notice as the date for such termination. Upon the date specified
in such notice, the Term, and all right, title and interest of Tenant hereunder,
shall cease and come to an end. In the event that Tenant elects not to terminate
this Lease Agreement as to the remainder of the Demised Premises, the rights and
obligations of Landlord and Tenant shall be governed by the provisions of
Section 16.3 below.

 

16.3. Partial Condemnation/Continuation of Lease. If, during the Initial Term,
or any extension or renewal thereof, less than the entire Demised Premises shall
be taken in any such Proceeding, and this Lease Agreement is not terminated as
in Section 16.2 hereof provided (a “Minor Partial Condemnation”), this Lease
Agreement shall, upon the sooner of (i) the date of vesting of title in the
Proceedings or (ii) the date on which Tenant can no longer occupy the Demised
Premises as set forth herein, terminate as to the parts so taken. The net amount
of the award (after deduction of all costs and expenses, including attorneys”
fees) shall be held by Landlord and applied as hereinafter provided. Landlord,
in such case, covenants and agrees, at Landlord’s sole cost and expense (subject
to reimbursement to the extent hereinafter provided), promptly to restore that
portion of the Landlord’s Work and Tenant Improvements on the Demised Premises
not so taken to a complete architectural and mechanical unit for the use and
occupancy of Tenant as in this Lease Agreement. Landlord agrees in connection
with such restoration work to apply so much of the net amount of any award
(after deduction of all costs and expenses, including attorneys’ fees) that may
be received by Landlord in any such Proceedings for physical damage to the
Landlord’s Work and Tenant Improvements as a result of such taking, to the costs
of such restoration work. If payment of the award for physical damage to the
Landlord’s Work and Tenant Improvements as a result of such taking, as
aforesaid, shall not be received by Landlord in time to permit payments as the
restoration work progresses (except in the event of an appeal of the award by
Landlord), Landlord shall, nevertheless, perform and fully pay for such work
without delay (except such Force Majeure Events as are referred to in Article
2.5 hereof). If Landlord appeals an award and payment of the award is delayed
pending appeal, Landlord shall, nevertheless, perform and fully pay for such
work without delay (except Force Majeure Events as are referred to in Article
2.3 hereof.)

 

16.4. Continuance of Obligations. In the event of any termination of this Lease
Agreement, or any part thereof, as a result of any such Proceedings, Tenant
shall pay to Landlord all Rent and other charges payable hereunder with respect
to that portion of the Demised Premises so taken in such Proceedings with
respect to which this Lease Agreement shall have terminated justly apportioned
to the date of such termination, and Landlord shall refund to Tenant any Rent
paid pertaining to that portion of the Demised Premises for the period after the
date of such termination. In the event this Lease Agreement is not terminated in
accordance with the terms of this Article 16, then from and after the sooner of
(i) the date of vesting of title in such Proceedings or (ii) the date on which
Tenant can no longer occupy the Demised Premises as set forth herein , Tenant
shall continue to pay the Rent and other charges payable hereunder, as in this
Lease Agreement provided, to be paid by Tenant subject to an abatement of a just
and proportionate part of the Base Rent and Estimated Operating Expenses
according to the extent and

 

47



--------------------------------------------------------------------------------

nature of such taking as provided for in Section 16.5 with respect to the
Demised Premises remaining after such taking.

 

16.5. Adjustment of Rent. In the event of a partial taking of the Demised
Premises under Section 16.2 hereof, or a partial taking of the Demised Premises
under Section 16.3 hereof, followed by Tenant’s election not to terminate this
Lease Agreement, the fixed Base Rent payable hereunder during the period from
and after the sooner of the date of vesting of title in such Proceedings or the
date on which Tenant can no longer occupy the Demised Premises as set forth
herein to the termination of this Lease Agreement shall be reduced to a sum
equal to the product of the Base Rent provided for herein multiplied by a
fraction, the numerator of which is the value of the Demised Premises after such
taking and after the same has been restored to a complete architectural unit,
and the denominator of which is the value of the Demised Premises prior to such
taking.

 

16.6. Determination of “Material Partial Condemnation” and “Minor Partial
Condemnation;” Arbitration. Landlord and Tenant shall make reasonable, good
faith efforts to reach agreement whether a taking pursuant to Proceedings
constitutes a “Material Partial Condemnation” or a “Minor Partial Condemnation”
as defined in this Article 16. If the parties are unable to reach agreement,
such dispute shall be resolved by binding arbitration using the same procedure
as is set forth in Section 22.25, subject to the following modifications: (i)
the appraiser(s) shall be instructed to determine whether the applicable
condemnation constitutes a “Material Partial Condemnation” or a “Minor Partial
Condemnation” as defined in Article 16 (not market value); and (ii) the last
sentence of Section 22.25 will be deemed modified to provide that the
determination of at least two of the three appraisers shall prevail.

 

17. ASSIGNMENT, SUBLETTING, ETC.

 

17.1. Restriction on Transfer (Transfer Requiring Landlord Consent). Except with
respect to Affiliate Transfers (as described in Section 17.2 below), Tenant
shall not sublet the Demised Premises, or any portion thereof, nor assign,
mortgage, pledge, transfer or otherwise encumber or dispose of this Lease
Agreement, or any interest therein, or in any manner assign, mortgage, pledge,
transfer or otherwise encumber or dispose of its interest or estate in the
Demised Premises, or any portion thereof under this Lease Agreement
(collectively, a “Transfer”) without obtaining Landlord’s prior written consent
in each and every instance, which consent shall not be unreasonably withheld,
delayed or conditioned. In the event of a Transfer (or an Affiliate Transfer),
Tenant shall remain liable under the Lease Agreement, and the Letter of Credit
shall remain in full force and effect (except as otherwise provided in Section
27).

 

17.2. Transfers. Notwithstanding anything in this Lease Agreement to the
contrary, Tenant may, upon fifteen (15) days prior written notice (unless such
disclosure is prohibited because of laws relating to public offerings, then
within fifteen (15) days subsequent to such transfer) to Landlord, in its sole
and absolute discretion and without the prior written consent or approval of
Landlord, assign, sublease, transfer, or otherwise dispose of any or all of its
interest in, to or under this Lease Agreement or in, to or under the Demised
Premises to an “Affiliate” (as such term as hereinafter defined) (any such
transaction or event being herein called an “Affiliate Transfer”), provided that
such Affiliate assumes Tenant’s obligations under the Lease Agreement. For the
purposes of this Section, the term “Affiliate” shall mean and refer to: (i) any
person or entity which acquires all or substantially all of the assets or the
issued and outstanding capital stock of Tenant; (ii) any corporation or other
entity resulting from reorganization, consolidation or merger of Tenant into or
with any other entity; (iii) the holder or holders of the majority of the issued
or outstanding capital stock of Tenant or of any of the entities described in
this Section; or

 

48



--------------------------------------------------------------------------------

(iv) any parent, subsidiary, brother, sister, or affiliate corporation or entity
of Tenant. As used in the foregoing clause (iv), the expression “affiliate
corporation or entity” shall mean and refer to a corporation or entity that
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under the control of, Tenant. The term “control” as used in
the foregoing provision shall mean and refer to the right and power, direct or
indirect, to direct or cause the direction of the management and policies of
such corporation.

 

In the case of any Transfer under this Section other than an Affiliate Transfer,
Tenant’s notice to Landlord of the proposed Transfer shall include information
regarding the identity and financial condition of the proposed transferee.
Landlord shall have thirty (30) days after receipt of such notice and
information to notify Tenant of its approval or disapproval of the proposed
Transfer. Any notice of disapproval shall contain the reasons for such
disapproval. Landlord’s failure to notify Tenant of its approval or disapproval
of such proposed Transfer within such thirty (30) day period shall be deemed an
approval. Tenant shall reimburse Landlord for reasonable costs incurred in
reviewing Tenant’s request for Landlord’s consent to a proposed Transfer,
including without limitation, reasonable attorneys’ fees for outside counsel).

 

18. SUBORDINATION, NONDISTURBANCE, NOTICE TO MORTGAGEE AND ATTORNMENT.

 

18.1. Subordination and Attornment by Tenant. This Lease Agreement and all
rights of Tenant herein, and all interest or estate of Tenant in the Demised
Premises, or any portion thereof, shall be subordinate to the lien of any
mortgage, deed of trust, security instrument or other document of like nature
(“Mortgage”), which at any time may be placed upon the Demised Premises, or any
portion thereof, by Landlord, and to any replacements, renewals, amendments,
modifications, extensions or refinancing thereof, and to each and every advance
made under any Mortgage. The subordination and attornment provided for in this
Section 18.1 is conditioned upon Landlord obtaining a Subordination,
Non-Disturbance and Attornment Agreement (“SNDA”) from the existing mortgagee,
and from any future mortgagee providing that: (i) such ground lessee or
mortgagee will fully recognize Tenant’s rights under this Lease Agreement
(including without limitation, Tenant’s rights under the Purchase Option), and
in the event of a termination of or foreclosure under any such ground lease or
mortgage, such holder will respect Tenant’s rights under this Lease Agreement
(including without limitation, Tenant’s rights under the Purchase Option), and
shall not disturb Tenant’s possession of the Demised Premises, provided that
Tenant is not in default of any of its material obligations under this Lease
Agreement subject to the giving of notice, if any, and the expiration of any
applicable cure period; and (ii) that upon mortgagee acquiring title to the
Demised Premises, Tenant shall attorn directly to said mortgagee or its
purchaser. Tenant shall agree to such other terms and conditions in the SNDA as
may be reasonably required by said mortgagee provided that such terms and
conditions do not increase or alter any of Tenant’s obligations under this Lease
Agreement.

 

19. SIGNS. Tenant shall have the right to install exclusive signage on the side
of the Building or parapets, subject to all applicable rules, ordinances and
laws, including without limitation, approval of the Federal Aviation
Administration (“FAA”) and approval under the Declaration (as defined in Section
24). Tenant shall have the right to install rooftop signage subject to all
applicable rules, ordinances and laws, including without limitation, rules and
regulations of the FAA, and subject to Landlord’s right to approve its
structural integrity. Additionally, Tenant’s right to install roof-top signage
is subject to compliance with all terms and conditions of Landlord’s roof
warranty. This signage will be provided and installed

 

49



--------------------------------------------------------------------------------

by Tenant, at Tenant’s cost, which may be reimbursed from available allowances
for Tenant Improvements (but not from the Contingency Fund in the Budget).
Subject to the terms of the License Agreement, Tenant will have the right to
one-half (1/2) of the available space on the proposed monument sign that will be
visible from Roosevelt Boulevard and the maximum size permitted by local rules,
ordinances and laws. Tenant acknowledges that the adjoining hotel shall also
have signage rights to one-half (1/2) of the available space on the proposed
monument sign and that the design of the monument sign will be mutually agreed
upon by Tenant and the owner of the hotel parcel to the extent permitted under
local rules, regulations and ordinances. At Tenant’s request, Landlord, at its
sole cost and expense, agrees to use its diligent good faith efforts to seek
approval (including any necessary variances) for a monument sign for Tenant’s
sole use, of a size, shape and color and other characteristics as Tenant
determines at the entrance on Roosevelt Boulevard (one for the Demised Premises
and one for the owner of the hotel parcel) as opposed to one shared monument
sign.

 

20. CHANGES AND ALTERATIONS.

 

20.1. Tenant’s Changes and Alterations. Subject to the terms and conditions of
this Section 20, Tenant shall have the right at any time, and from time to time
during the term of this Lease Agreement, to make such changes and alterations,
structural or otherwise, to the Landlord’s Work and Tenant Improvements and
fixtures hereafter erected on the Demised Premises as Tenant shall deem
necessary or desirable in connection with the requirements of its business,
which changes and alterations (other than changes or alterations of Tenant’s
movable trade fixtures and equipment) shall be made in all cases subject to the
following conditions, which Tenant covenants to observe and perform:

 

(a) Permits. No change or alteration shall be undertaken until Tenant shall have
procured and paid for, so far as the same may be required from time to time, all
municipal, state and federal permits and authorizations of the various
governmental bodies and departments having jurisdiction thereof, and Landlord
agrees to join in the application for such permits or authorizations whenever
such action is necessary, all at Tenant’s sole cost and expense, provided such
applications do not cause Landlord to become liable for any cost, fees or
expenses.

 

(b) Compliance with Final Plans and Specifications. Before commencement of any
change, alteration, restoration or construction involving (a) alteration of a
structural component of the Building, (b) alteration of the exterior surface of
the Building (excluding signage, landscaping and other matters that do not
directly or permanently affect the exterior surface of the Building, and (c)
non-structural alterations to the interior of the Building with an estimated
cost of more than $100,000.00) (collectively, “Restricted Alterations”), Tenant
shall: (i) furnish Landlord with detailed plans and specifications of the
proposed change or alteration; (ii) obtain Landlord’s prior written consent,
which consent shall not be dependent on aesthetic considerations and shall not
be unreasonably withheld or delayed or conditioned so long as the Restricted
Alterations do not affect any Building systems; (iii) obtain Landlord’s prior
written approval of a licensed architect or licensed professional engineer
selected and paid for by Tenant, who shall supervise any such work if Tenant
elects to engage such architect or engineer (hereinafter referred to as
“Alterations Architect or Engineer”); and (iv) obtain Landlord’s prior written
approval of detailed Final Plans and Specifications prepared and approved in
writing by said Alterations Architect or Engineer, and of each amendment and
change thereto. With respect to Landlord’s prior approval of Restricted
Alterations, (A) Landlord shall not unreasonably withhold, condition or delay
its approval of non-structural Restricted Alterations, and (B) Landlord may
withhold its approval of structural Restricted Alterations in its sole
discretion. All changes or alterations under this Article 20 other than

 

50



--------------------------------------------------------------------------------

Restricted Alterations are referred to as “Unrestricted Alterations.” Tenant
shall have the right to commence and proceed with Unrestricted Alterations
without obtaining Landlord’s prior consent or approval; provided, however, that
Tenant shall give Landlord reasonable notice prior to commencement of the
Unrestricted Alteration that it is making an Unrestricted Alteration.

 

(c) Utility Maintained. Any change or alteration shall, when completed, be of
such character as not to materially reduce the utility of the Demised Premises
or the Building for Tenant’s Intended Use below its utility for such use
immediately before such change or alteration, nor shall such change or
alteration reduce the area or cubic content of the Building, nor change the
character of the Demised Premises or the Building as to use without Landlord’s
express written consent.

 

(d) Compliance with Laws. All work done in connection with any change or
alteration shall be done promptly and in a good and workmanlike manner and in
compliance with all building and zoning laws of the place in which the Demised
Premises are situated, and with all Laws. The cost of any such change or
alteration shall be paid in cash so that the Demised Premises and all portions
thereof shall at all times be free of liens for labor and materials supplied to
the Demised Premises, or any portion thereof provided, however that the
foregoing is not intended to prohibit progress payments, retainages, escrows and
related payment mechanisms which are customary among prudent and well
represented owners in the commercial construction industry. The work of any
change or alteration shall be prosecuted with reasonable dispatch, delays due to
strikes, lockouts, acts of God, inability to obtain labor or materials,
governmental restrictions or similar causes beyond the control of Tenant
excepted. Tenant shall obtain and maintain, at its sole cost and expense, during
the performance of the work, workers’ compensation insurance covering all
persons employed in connection with the work and with respect to which death or
injury claims could be asserted against Landlord or Tenant or against the
Demised Premises or any interest therein, together with comprehensive general
liability insurance for the mutual benefit of Landlord and Tenant with limits of
not less than Two Million Dollars ($2,000,000.00) in the event of injury to one
person, Two Million Dollars ($2,000,000.00) in respect to any one accident or
occurrence, and Five Hundred Thousand Dollars ($500,000.00) for property damage,
and the fire insurance with “extended coverage” endorsement required by Section
8.1 hereof shall be supplemented with “builder’s risk” insurance on a completed
value form or other comparable coverage on the work. All such insurance shall be
in a company or companies authorized to do business in the State of Florida and
reasonably satisfactory to Landlord, and all such policies of insurance or
certificates evidencing insurance shall be delivered to Landlord endorsed
“Premium Paid” by the company or agency issuing the same, or with other evidence
of payment of the premium reasonably satisfactory to Landlord.

 

(e) Removal of Improvements. Tenant’s business and trade fixtures, machinery and
equipment, whether or not attached to the Demised Premises, and all furniture,
furnishings and other articles of movable personal property shall be and remain
Tenant’s property and may be removed by Tenant prior to the expiration date of
this Lease Agreement at Tenant’s sole cost and expense and Tenant shall repair
and restore any damage caused by such removal. Landlord agrees that Tenant shall
not be required to remove any part of the Landlord’s Work and Tenant shall not
be required to remove any alteration, installation, addition or improvement made
by or on behalf of Tenant, after completion of the Landlord’s Work, unless: (i)
such alteration, installation, or improvement does not constitute a normal
office alteration, installation, addition or improvement, and (ii) Landlord, at
that time it grants its approval to such alteration, installation or
improvement, notifies Tenant in writing that the same must be removed at the end
of the Lease Term.

 

51



--------------------------------------------------------------------------------

21. INDEMNITY.

 

21.1 Indemnity of Landlord. Tenant shall pay and discharge, and shall defend,
indemnify and hold Landlord (and Landlord’s Affiliates and the respective
officers, directors, agents, employees, representatives, successors and assigns
of each), forever harmless from, against and in respect of all obligations,
settlements, liabilities, losses, damages, injunctions, suits, actions,
proceedings, fines, penalties, claims, liens, demands, costs, charges and
expenses of every kind or nature, including, without limitation, reasonable fees
of attorneys and other professionals, and disbursements which may be imposed on,
incurred by or asserted against the persons hereby required to be indemnified
(but not against any of the same to the extent that a negligent or willful act
or omission of any of such parties was the cause of the same), arising directly
or indirectly from or out of:

 

(a) any failure by Tenant to perform any of the agreements, terms, covenants or
conditions on Tenant’s part to be performed under this Lease Agreement;

 

(b) any wrongful act or negligence on the part of Tenant or its Affiliates, or
their respective agents, employees, contractors or invitees, or any failure of
Tenant to comply with any applicable Laws or with the directive of any
governmental authority that Tenant is required to comply with pursuant to this
Lease Agreement; or

 

(c) any other provision of this Lease Agreement which provides that Tenant shall
indemnify and/or hold harmless Landlord in respect of the matters contained in
such provision.

 

21.2. Indemnity of Tenant. Landlord shall pay and discharge, and shall defend,
indemnify and hold Tenant (and Tenant’s Affiliates and their respective
officers, directors, agents, employees, representatives, successors and assigns
of each) forever harmless from, against and in respect of all obligations,
settlements, liabilities, losses, damages, injunctions, suits, actions,
proceedings, fines, penalties, claims, liens, demands, costs, charges and
expenses of every kind or nature, including, without limitation, reasonable fees
of attorneys and other professionals, and disbursements which may be imposed on,
incurred by or asserted against the persons hereby required to be indemnified
(but not against any of the same to the extent that a negligent or willful act
or omission of any such parties was the cause of same), arising directly or
indirectly from or out of:

 

(a) any failure by Landlord to perform any of the agreements, terms, covenants
or conditions on Landlord’s part to be performed under this Lease Agreement;

 

(b) any wrongful act or negligence on the part of Landlord or its Affiliates, or
their respective agents, employees or contractors or invitees or any failure of
Landlord to comply with any applicable Laws or with the directive of any
governmental authority that Landlord is required to comply with pursuant to this
Lease Agreement; or

 

(c) any other provision of this Lease Agreement which provides that Landlord
shall indemnify and/or hold harmless Tenant in respect of the matters contained
in such provision.

 

52



--------------------------------------------------------------------------------

21.3. Defense Provisions.

 

(a) Any party seeking indemnification under this Lease Agreement (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification hereunder (the “Indemnifying Party”) promptly after the
Indemnified Party has actual knowledge of any claim as to which Indemnity may be
sought hereunder, and the Indemnified Party shall permit the Indemnifying Party
(at the expense of the Indemnifying Party) to assume the defense of any claim or
litigation resulting therefrom; provided, however that: (i) counsel for the
Indemnifying Party who shall conduct the defense of such claim or litigation
shall be reasonably satisfactory to the Indemnified Party (The parties agree
that if any claim is covered by insurance that the insurance company counsel
shall be deemed to be satisfactory); (ii) the Indemnified Party may participate
in such defense, but only at the Indemnified Party’s own cost and expense; and
(iii) the omission by the Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its indemnification obligations
hereunder except to the extent that such omission results in a failure of actual
notice to the Indemnifying Party and the Indemnifying Party is actually and
materially damaged as a result of such failure to give notice.

 

(b) The Indemnifying Party shall not, except with the consent of the Indemnified
Party, consent to entry of any judgment or administrative order or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to the Indemnified Party of a release from all
liability with respect to such claim or litigation.

 

(c) In the event that the Indemnifying Party does not accept the defense of any
matter as above provided, the Indemnified Party shall have the full right to
defend against any such claim or demand, and shall be entitled to settle or
agree to pay in full such claim or demand, in its sole discretion. Any such
defense, settlement or payment by the Indemnified Party shall not constitute a
waiver, release or discharge of the Indemnifying Party’s obligations under this
Article, it being understood and agreed that any such defense, settlement, or
payment shall be without prejudice to the right of the Indemnified Party to
pursue remedies against the Indemnifying Party arising out of or related to the
Indemnifying Party’s failure or refusal to defend the Indemnified Party as
required herein. Notwithstanding the foregoing, any Indemnified Party shall have
the right to settle any such action or proceeding at any time, provided that it
releases the Indemnifying Party from any further indemnification obligation
hereunder with respect to such settlement.

 

(d) The provisions of this Article shall survive the expiration or sooner
termination of this Lease.

 

22. MISCELLANEOUS PROVISIONS.

 

22.1. Entry by Landlord. Upon at least one (1) business day’s notice, Tenant
agrees to permit Landlord and authorized representatives of Landlord,
accompanied by a representative of Tenant, to enter upon the Demised Premises at
all reasonable times during ordinary business hours (or at other times, and upon
such notice as is reasonable under the circumstances, in bona fide emergency
situations) for the purpose of inspecting the same and making any necessary
repairs to comply with any laws, ordinances, rules, regulations or requirements
of any public body, or the Board of Fire Underwriters, or any similar body.
Nothing herein contained shall imply any duty upon the part of Landlord to do
any such work which, under any provision of this Lease Agreement, Tenant may be
required to perform and the performance thereof by Landlord shall not constitute
a waiver of Tenant’s default in failing to perform

 

53



--------------------------------------------------------------------------------

the same. Landlord may, during the progress of any work, keep and store upon the
Demised Premises all necessary materials, tools and equipment. Landlord agrees
to use reasonable good faith efforts to minimize any interference or disruption
of Tenant’s use of the Demised Premises. However, Landlord shall not in any
event be liable for inconvenience, annoyance, disturbance, loss of business or
other damage to Tenant by reason of making repairs or the performance of any
work in or about the Demised Premises, or on account of bringing material,
supplies and equipment into, upon or through the Demised Premises during the
course thereof, and the obligations of Tenant under this Lease Agreement shall
not be thereby affected in any manner whatsoever.

 

22.2. Exhibition of Demised Premises. Upon prior appointment and at least two
(2) business’ days notice, Landlord is hereby given the right during usual
business hours at any time during the Term to enter upon the Demised Premises
and to exhibit the same for the purpose of mortgaging or selling the same.
Tenant may, at is option, elect to require that one or more agents or
representatives of Tenant be present during all such activity. During the final
year of the Term or Renewal Term, if applicable, Landlord shall be entitled to
display on the Land, in a location reasonably acceptable to Tenant, in such
manner as to not unreasonably interfere with Tenant’s business, signs indicating
that the Demised Premises are for rent or sale and suitably identifying Landlord
or its agent. Tenant agrees that such signs may remain unmolested upon the Land
and that Landlord may exhibit said premises to prospective Tenants during said
period as set forth above.

 

22.3. Notices. All notices which are required or permitted hereunder must be in
writing and shall be deemed to have been given, delivered or made, as the case
may be (i) when delivered by personal delivery or (ii) subject to verification
by the date of the return receipt, three (3) business days after having been
deposited in the United States Mail, certified or registered, return receipt
requested, sufficient postage affixed and prepaid, or (iii) subject to
verification of receipt by the courier service’s record of delivery, one (1)
business day after having been deposited with an expedited overnight courier
service (such as, by way of example, but not limitation, U.S. Express Mail,
Federal Express or Purolator), addressed to the party to whom notice is intended
to be given at the address set forth below:

 

To Landlord:

   Hogan-Burt Development, Inc.      101 E. Kennedy Blvd., Suit 4000      Tampa,
FL 33602      Attention: James T. Burt, II

With a copy to:

   ORIX Real Estate Equities, Inc.      100 North Riverside Plaza, Suite 1400  
   Chicago, Illinois 60606      Attention: James Purinton      and

With a copy to:

   Hill, Ward & Henderson      101 East Kennedy Boulevard      Suite 3700     
Tampa, Florida 33602      Attention: W. Lawrence Smith, Esq.

 

54



--------------------------------------------------------------------------------

To Tenant:

   Digital Lightwave, Inc.      601 Cleveland St., 5th Floor      Clearwater, FL
34615      Attention: Seth Joseph

With a copy to:

   Holland & Knight      400 N. Ashley Dr., Suite 2300      Tampa, FL 33602     
Attention: Richard D. Eckhard

 

or at such other place as the parties may from time to time designate by written
notice to each other.

 

22.4. Quiet Enjoyment.

 

Landlord covenants, represents and warrants that it has full right and power to
execute and perform this Lease, [that its general partner is validly formed and
in good standing and has full right and power to execute this Lease] and has
full right and power to grant the estate demised herein and that Tenant, on
payment of the Rent, Additional Rent and other charges payable by Tenant
pursuant to this Lease Agreement and performance of the covenants and agreements
hereof, except for the Permitted Encumbrances shall peaceably and quietly have,
hold and enjoy the Demised Premises and all rights, easements, appurtenances and
privileges belonging in or otherwise appertaining thereto during the Lease Term
without molestation or hindrance by Landlord or of any person whomsoever.

 

Effective on the date that Landlord purchases the Land pursuant to Section 28 of
this Lease Agreement, Landlord covenants, represents and warrants that it is
seized of an indefeasible estate in fee simple or has a good and marketable
leasehold title to the Land, free and clear of any liens, encumbrances,
restrictions and violations (or claims or notices thereof), except as follows:

 

  (i) Public utility easements or licenses not impairing Tenant’s use of the
Demised Premises nor located under the Building nor impairing the visibility of
the Building or any signage of Tenant (whether Building signage, pylon signage
or monument signage);

 

  (ii) The “Permitted Encumbrances”

 

Landlord shall, without expense to Tenant as a condition of the occurrence of
the Commencement Date, furnish to Tenant (i) a copy of an American Land Title
Association Policy for leasehold title insurance in the amount of $1,800,000.00
certifying to Tenant that Landlord’s title, together with the appurtenant
easements created under the Declaration, is as herein represented and insuring
that the Demised Premises are within the bounds of the property described in
EXHIBIT “A”, and (ii) a survey prepared in compliance with the minimum
requirements of the State of Florida by a licensed surveyor of the land
described in EXHIBIT “A” certified to Tenant which shall plot all easements and
exceptions noted in the American Land Title Association Policy.

 

22.5. Landlord’s Continuing Obligations. The term “Landlord,” as used in this
Lease Agreement so far as covenants or obligations on the part of Landlord are
concerned, shall be limited to mean and include only the owner or owners at the
time in question of the fee of the Demised Premises, and in the event of any
transfer or transfers or conveyance (with respect to which Landlord shall
provide at least ten

 

55



--------------------------------------------------------------------------------

(10) days advance notice and such notice shall at a minimum include information
regarding the identity and ownership of the prospective grantee or and a copy of
the agreement evidencing Landlord’s assignment and the grantee’s assumption of
Landlord’s obligations hereunder) the then grantor shall be automatically freed
and relieved from and after the date of such transfer or conveyance of all
liability as respects the performance of any covenants or obligations on the
part of Landlord contained in this Lease Agreement thereafter to be performed,
provided that the Letter of Credit and any funds in the hands of such Landlord
or the then grantor at the time of such transfer, in which Tenant has an
interest, shall be turned over to the grantee, and any amount then due and
payable to Tenant by Landlord or the then grantor under any provision of this
Lease Agreement shall be paid to Tenant. Notwithstanding the foregoing, if
Tenant has pending at any time prior to the effective date of such transfer any
action or suit against the transferring “Landlord” hereunder, the foregoing is
not intended and shall not be deemed or construed to prevent or impair the
pendency of such action or suit or the rights of Tenant with respect thereto.
The covenants and obligations contained in this Lease Agreement on the part of
Landlord shall, subject to the aforesaid, be binding on Landlord’s successors
and assigns, during and in respect of their respective successive periods of
ownership. Nothing herein contained shall be construed as relieving Landlord of
its obligations under Article 2 of this Lease Agreement, or releasing Landlord
from any obligation to complete the cure of any breach by Landlord during the
period of its ownership of the Demised Premises.

 

22.6. Estoppel. Landlord and Tenant shall, each without charge at any time and
from time to time, (but not more than four (4) times in a Lease Year) within ten
(10) days after written request by the other party, certify by written
instrument, duly executed, acknowledged and delivered to any mortgagee, assignee
of a mortgagee, proposed mortgagee, or to any purchaser or proposed purchaser,
or to any other person dealing with Landlord, Tenant or the Demised Premises:

 

(a) That this Lease Agreement is unmodified and in full force and effect (or, if
there have been modifications, that the same is in full force and effect, as
modified, and stating the modifications);

 

(b) The dates to which the Rent or Tenant’s Direct Obligations under Section
6.3(c) have been paid in advance;

 

(c) Whether or not there are then existing any breaches or defaults by such
party or the other party known by such party under any of the covenants,
conditions, provisions, terms or agreements of this Lease Agreement, and
specifying such breach or default, if any, or any set offs or defenses against
the enforcement of any covenant, condition, provision, term or agreement of this
Lease Agreement upon the part of Landlord or Tenant as the case may be, to be
performed or complied with (and, if so, specifying the same and the steps being
taken to remedy the same); and

 

(d) Such other factual statements or certificates as the requesting party may
reasonably request.

 

It is the intention of the parties hereto that any statement delivered pursuant
to this Section 22.6 may be relied upon by any of such parties dealing with
Landlord, Tenant or the Demised Premises.

 

22.7. Delivery of Corporate Documents. In the event that Tenant is a
corporation, Tenant shall, without charge to Landlord, at any time and from time
to time (but not more than two (2) times in any

 

56



--------------------------------------------------------------------------------

Lease Year) within ten (10) days after written request by Landlord, deliver to
Landlord, in connection with any proposed sale or mortgage of the Demised
Premises, the following instruments and documents:

 

(a) Certificate of Good Standing in the state of incorporation of Tenant issued
by the appropriate state authority and bearing a current date (such certificate
shall be deemed to bear a current date if issued on any date after the most
recent mandatory reporting date to avoid potential revocation of corporate
charter or authorization to do business); and

 

(b) A copy of Tenant’s certificate of incorporation and any amendments thereof,
as such documents appear in the public records.

 

22.8. Short Form Lease. Upon not less than ten (10) days prior written request
by either party, the parties hereto agree to execute and deliver to each other a
Short Form Lease, in recordable form, setting forth the follows:

 

(a) The date of this Lease Agreement;

 

(b) The parties to this Lease Agreement;

 

(c) The Term;

 

(d) The legal description of the Demised Premises;

 

(e) The Purchase Option; and

 

(f) Such other matters reasonably requested by either party to be stated
therein.

 

22.9. Severability. If any covenant, condition, provision, term or agreement of
this Lease Agreement shall, to any extent, be held invalid or unenforceable, the
remaining covenants, conditions, provisions, terms and agreements of this Lease
Agreement shall not be affected thereby, but each covenant, condition,
provision, term or agreement of this Lease Agreement shall be valid and in force
to the fullest extent permitted by law. This Lease Agreement shall be construed
and be enforceable in accordance with the laws of the state in which the Demised
Premise are located.

 

22.10. Successors and Assigns. The covenants and agreements herein contained
shall bind and inure to the benefit of Landlord, its successors and assigns, and
Tenant and its successors and assigns (provided that Tenant has complied with
the applicable terms of Section 17).

 

22.11. Captions. The caption of each section of this Lease Agreement is for
convenience and reference only, and in no way defines, limits or describes the
scope or intent of such or of this Lease Agreement.

 

22.12. Relationship of Parties. This Lease Agreement does not create the
relationship of principal and agent, or of partnership, joint venture, or of any
association or relationship between Landlord and Tenant, the sole relationship
between Landlord and Tenant being that of landlord and tenant.

 

57



--------------------------------------------------------------------------------

22.13. Entire Agreement. All preliminary and contemporaneous negotiations are
merged into and incorporated in this Lease Agreement. This Lease Agreement
together with the Exhibits contains the entire agreement between the parties and
shall not be modified or amended in any manner except by an instrument in
writing executed by the parties hereto.

 

22.14. No Merger. There shall be no merger of this Lease Agreement or the
leasehold estate created by this Lease Agreement with any other estate or
interest in the Demised Premises by reason of the fact that the same person,
firm, corporation or other entity may acquire, hold or own directly or
indirectly, (i) this Lease Agreement or the leasehold interest created by this
Lease Agreement of any interest therein, and (ii) any such other estate or
interest in the Demised Premises, or any portion thereof. No such merger shall
occur unless and until all persons, firms, corporations or other entities having
an interest (including a security interest) in (1) this Lease Agreement or the
leasehold estate created thereby, and (2) any such other estate or interest in
the Demised Premises, or any portion thereof, shall join in a written instrument
expressly effecting such merger and shall duly record the same conditions,
provisions, terms and agreements set forth in this Lease Agreement.

 

22.15. No Surrender During Lease Term. No surrender to Landlord of this Lease
Agreement or of the Demised Premises, or any portion thereof, or any interest
therein, prior to the expiration of the term of this Lease Agreement shall be
valid or effective unless agreed to and accepted in writing by Landlord and
consented to in writing by all contract vendors and mortgagees, and no act or
omission by Landlord or any representative or agent of Landlord, other than such
a written acceptance by Landlord consented to by all contract vendors and the
mortgagees, as aforesaid, shall constitute an acceptance of any such surrender.

 

22.16. Surrender of Demised Premises. At the expiration of the Term, Tenant
shall surrender the Demised Premises in the same condition as the same were in
upon delivery of possession thereto at the Commencement Date (reasonable wear
and tear excepted and damage by condemnation or fire or other casualty excepted
as provided in this Lease Agreement), and shall surrender all keys to the
Demised Premises to Landlord at the place then fixed for the payment of Base
Rent and shall inform Landlord of all combinations on locks, safes and vaults,
if any. Tenant shall at such time remove all of its property therefrom and all
alterations and improvements placed thereon by Tenant if so requested by
Landlord as provided in Section 20.1 above. Tenant shall repair any damage to
the Demised Premises caused by such removal, and any and all such property not
so removed shall, at Landlord’s option, become the exclusive property of
Landlord or be disposed of by Landlord, at Tenant’s cost and expense, without
further notice to or demand upon Tenant. Tenant’s obligation to observe or
perform this covenant shall survive the expiration or other termination of this
Lease Agreement. All property of Tenant which Tenant is obligated to remove that
is not removed within thirty (30) days after the last day of the Term shall be
deemed abandoned. Tenant hereby appoints Landlord its agent to remove all
property of Tenant from the Demised Premises upon termination of this Lease
Agreement and to cause its transportation and storage for Tenant’s benefit, all
at the sole cost and risk of Tenant and Landlord shall not be liable for damage,
theft, misappropriation or loss thereof and Landlord shall not be liable in any
manner in respect thereto. Tenant shall pay all costs and expenses of such
removal, transportation and storage. Tenant shall reimburse Landlord upon demand
for any expenses incurred by Landlord with respect to removal or storage of
abandoned property and with respect to restoring said Demised Premises to good
order, condition and repair.

 

58



--------------------------------------------------------------------------------

22.17. Holding Over. In the event Tenant remains in possession of the Demised
Premises after expiration of this Lease Agreement, and without the execution of
a new lease, it shall be deemed to be occupying the Demised Premises as a Tenant
from month to month, subject to all the provisions, conditions and obligations
of this Lease Agreement insofar as the same can be applicable to a
month-to-month tenancy, except that the Base Rent shall be escalated to one
hundred twenty-five percent (125%) of the then current Base Rent for the Demised
Premises.

 

22.18. Survival. All obligations (together with interest or money obligations at
the Maximum Rate of Interest) accruing prior to expiration of the Term shall
survive the expiration or other termination of this Lease Agreement.

 

22.19. Attorneys’ Fees. In the event of any litigation or judicial action in
connection with this Lease Agreement or the enforcement thereof, the prevailing
party in any such arbitration, litigation or judicial action shall be entitled
to recover all costs and expenses of any such judicial action or litigation
(including, but not limited to, actual attorneys’ and paralegals’ fees
reasonably incurred) from the other party.

 

22.20. Landlord’s Limited Liability. Tenant agrees to look solely to Landlord’s
interest in this Lease Agreement, the Demised Premises, and all profits, rents
and sales proceeds arising therefrom for recovery of any monetary judgment from
Landlord, it being agreed that Landlord, so long as it owns the Demised Premises
(and if Landlord is a partnership, its partners, whether general or limited, and
if Landlord is a corporation, its directors, officers or shareholders), shall
not be personally liable for any monetary judgment or deficiency decree or
judgment against Landlord. Notwithstanding the foregoing, Landlord shall be
personally liable for the full and timely performance of its obligations under
this Lease Agreement from the Effective Date until Substantial Completion, and
after the date of Substantial Completion, Landlord shall be personally liable
for the payment of any funds in Landlord’s control or possession to which Tenant
has express rights under this Lease Agreement or which are required to be
expended for Tenant’s benefit, including without limitation, insurance proceeds,
condemnation awards, and overpayment of Operating Expenses.

 

22.21. Broker’s Commissions. All negotiations relative to this Lease Agreement
and the Demised Premises have been conducted by and between Landlord and Tenant
without the intervention of any person or other party as agent or broker except
for Cushman & Wakefield of Florida, Inc. and Hogan-Burt-Bishop, Inc.
(collectively, the “Brokers”). Landlord, pursuant to separate agreements or
arrangements with the Brokers, shall be responsible for any and all fees or
commissions due and payable to the Brokers arising out of this Lease Agreement
in any way and Tenant shall have no liability therefor. Except with respect to
the fees and commissions of the Brokers to be paid for by Landlord as aforesaid,
Landlord and Tenant warrant and represent to each other that there are and will
be no broker’s commissions or fees payable in connection with this Lease
Agreement or the demise of the Demised Premises by reason of their respective
dealings, negotiations or communications. Landlord and Tenant (except with
respect to the Brokers as aforesaid) shall and do each hereby indemnify, defend
and hold harmless the other from and against the claims, demands, actions and
judgments against any and all brokers, agents and other intermediaries alleging
a commission, fee or other payment to be owing by reason of their respective
dealings, negotiations or communications in connection with this Lease Agreement
or the demise of the Demised Premises.

 

59



--------------------------------------------------------------------------------

22.22. Covenants, Representations and Warranties.

 

(a) Landlord. Landlord represents and warrants to Tenant, and covenants and
agrees with Tenant, the following:

 

(i) Landlord is a general partnership, duly organized, validly existing and in
good standing under the laws of the State of Florida;

 

(ii) All material information and data furnished to Tenant by Landlord or its
agents with respect to the Demised Premises is true, correct, complete and not
misleading in any material respect;

 

(iii) Landlord, and the undersigned signatories executing this Lease Agreement
on behalf of Landlord, are duly authorized and empowered to enter into this
Lease Agreement with Tenant;

 

(b) Tenant. Tenant represents and warrants to Landlord, and covenants and agrees
with Landlord, the following:

 

(i) Tenant is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; and

 

(ii) Tenant, and the undersigned signatures executing this Lease Agreement on
behalf of Tenant, are duly authorized and empowered to enter into this Lease
Agreement with Landlord and in connection with the execution of this Lease,
shall deliver to Landlord a certified corporate resolution of Tenant authorizing
Tenant to enter into this Lease.

 

(iii) All material information and data furnished to Landlord by Tenant or its
agents with respect to Tenant is correct and complete and not misleading in any
material respect.

 

22.23. Landlord’s and Tenant’s Permission, Consent or Approval. Whenever in this
Lease Agreement Landlord’s or Tenant’s permission, consent or approval is
required, then, except to the extent otherwise expressly provided, such
permission, consent or approval shall not be unreasonably withheld, delayed or
conditioned. Furthermore, except as otherwise expressly provided herein, in the
event that Landlord or Tenant fails to respond to any written request for
consent or approval within thirty (30) days after the giving of such request,
then such request shall be deemed to have been approved.

 

22.24. FORUM AND VENUE FOR LEGAL PROCEEDINGS/WAIVER OF JURY TRIAL. ANY LEGAL
PROCEEDING OF ANY NATURE BROUGHT BY EITHER PARTY AGAINST THE OTHER TO ENFORCE
ANY RIGHT OR OBLIGATION UNDER THIS LEASE AGREEMENT, OR ARISING OUT OF ANY MATTER
PERTAINING TO THIS LEASE AGREEMENT, SHALL EXCLUSIVELY BE SUBMITTED FOR TRIAL,
WITHOUT JURY, BEFORE ANY COURT SITTING IN PINELLAS COUNTY, STATE OF FLORIDA
HAVING SUBJECT MATTER JURISDICTION. THE PARTIES CONSENT AND SUBMIT TO THE
EXCLUSIVE JURISDICTION OF ANY SUCH COURT AND AGREE TO ACCEPT SERVICE OF PROCESS
OUTSIDE THE STATE OF FLORIDA IN ANY MATTER TO BE SUBMITTED TO

 

60



--------------------------------------------------------------------------------

ANY SUCH COURT PURSUANT HERETO, AND EXPRESSLY WAIVE ALL RIGHTS TO TRIAL BY JURY
REGARDING ANY SUCH MATTER.

 

22.25. Arbitration. Any dispute with respect to the current determination of
Market Rent as set forth in Section 1.2(a) shall be determined by Landlord and
Tenant with Landlord and Tenant promptly attempting to agree upon an appraiser
(Only Appraiser) who shall determine the “then current fair market rental value
for the Demised Premises.” If Landlord and Tenant do not agree upon the Only
Appraiser within thirty (30) days after such applicable time period, Landlord
shall designate an appraiser (First Appraiser) and Tenant shall designate an
appraiser (Second Appraiser). The First Appraiser and Second Appraiser
designated shall meet within ten (10) days after said thirty (30) day period,
and, if within thirty (30) days after said ten (10) day period has expired, the
First Appraiser and Second Appraiser shall not have agreed upon the “then
current fair market rental value for the Demised Premises”, then the First
Appraiser and Second Appraiser shall then appoint a Third Appraiser and if they
are unable to agree upon such Third Appraiser within ten (10) days of the
expiration of said last thirty (30) day period, then the Third Appraiser shall
be selected by a court located in Pinellas County, Florida or if said court
fails or refuses to select, then by the manner provided for in the Florida
Arbitration Code. The Third Appraiser shall be instructed that his appraisal
shall be made in thirty (30) days after his appointment. If any appraiser fails
or refuses or is unable to act or if either Landlord or Tenant fails or refuses
to appoint a required appraiser, then a new appraiser shall be appointed in his
stead which appointment shall be made as herein provided for the appointment of
the Third Appraiser if the First Appraiser or Second Appraiser are unable to
agree. Landlord and Tenant shall each pay its own expenses and, if there is more
than one appraiser, then Landlord and Tenant shall pay the fees and expenses of
the First Appraiser and Second Appraiser respectively. The fees and expenses of
the Third Appraiser or of the Only Appraiser, if there is only one appraiser,
shall be borne equally by Landlord and Tenant. Any appraiser designated to serve
will be a disinterested party, shall be qualified to determine the “then current
fair market rental value for the Demised Premises,” shall be a member of
American Institute of Real Estate Appraisers (or any successor association or
body of comparable standing), and shall have been actively engaged in the
appraisal of office real estate in the Tampa area for a period of not less than
five (5) years immediately prior to his appointment. If there is an Only
Appraiser, then the decision of such appraiser shall be final and binding upon
Landlord and Tenant. If there are two appraisers, then the decision of such two
appraisers will be final and binding on Landlord and Tenant. If there are three
appraisers, then the “then current fair market rental for the Demised Premises”
shall be the arithmetic average of the then current fair market rental for the
Demised Premises determined by the two appraisers having the closest appraisal
values and such determination and average and shall be final and binding on
Landlord and Tenant.

 

22.26. Counterparts; Expiration of Lease Agreement; “Effective Date”. This Lease
Agreement may be executed in separate counterparts, each of which shall be
deemed an original, and all of such counterparts together shall constitute one
and the same instrument. This Lease Agreement shall be null, void and of no
effect unless it is fully executed by Landlord and Tenant, without modification
(except for mutually agreed upon and initialed changes), and either (i) at least
one fully executed original Lease Agreement has been delivered to both parties
at or before 5:00 p.m. (Eastern Time) on January 14, 1998, or (ii) at or before
5:00 p.m. (Eastern Time) on January 14, 1998, the parties shall have exchanged
executed counterpart signature pages with transmittal letters from their
respective legal counsels confirming that the Lease Agreement has been deemed
fully executed (facsimile transmission of such signature pages and letters shall
be acceptable), provided that the parties agree to cause at least one fully
executed original Lease Agreement will be delivered to both parties within two
(2) business days

 

61



--------------------------------------------------------------------------------

thereafter. Subject to the immediately preceding sentence, the “Effective Date”
of this Lease Agreement shall mean the later of the two dates set forth below
the respective signatures of Landlord and Tenant.

 

23. EARLY CANCELLATION OPTION

 

23.1 Tenant shall have the right and option in Tenant’s sole discretion to
terminate this Lease Agreement by providing Landlord with notice of Tenant’s
intent to terminate this Lease Agreement (the “Cancellation Notice”) at any time
prior to the first day of the seventh (7th) Lease Year, in which event this
Lease Agreement shall be deemed canceled as of the last day of the seventh (7th)
Lease Year (the “Cancellation Effective Date”). In the event Tenant exercises
its right and option to so cancel this Lease Agreement and provided that Tenant
performs all of its material obligations under this Lease Agreement to and
through the Cancellation Effective Date, Tenant shall have no further
obligation, duty or liability to Landlord from and after the Cancellation
Effective Date, except for the “Cancellation Liabilities” (as such term is
hereafter defined in the succeeding subsection (b) and Landlord’s right to
receive payment for the Cancellation Liabilities shall be Landlord’s sole and
exclusive remedy. If Tenant fails to deliver the Cancellation Notice to Landlord
on or before the first day of the seventh (7th) Lease Year, Tenant’s one-time
right to cancel and terminate this Lease Agreement pursuant to this Section
shall expire.

 

23.2 The term “Cancellation Liabilities” shall mean any (i) Rent or other
monetary obligations of Tenant which have accrued or will accrue prior to the
Cancellation Effective Date but which remain unpaid (excluding therefrom,
however, any loss or damages that might be claimed or asserted by Landlord
pursuant to the provision below, it being the understanding and agreement of
Landlord and Tenant that the giving of the Cancellation Notice in accordance
with the terms and provisions of this Section shall not be deemed to constitute
a “default” or “Event of Default”), plus (ii) Tenant’s obligation to pay
Landlord the amount of $1,941,749.00 plus six (6) months of Estimated Operating
Expenses, based on the projected amount for the seventh Lease Year multiplied by
1.03 (the parties acknowledge that such amount is a termination fee and has been
negotiated as liquidated damages to compensate Landlord for the potential
business risks associated with termination of this Lease Agreement as of the
Cancellation Effective Date, including, without limitation, the cost of
reletting the Building, and such termination fee will not be recognized by
Landlord as Rent).

 

23.3 Tenant’s payment of the Cancellation Liabilities to the Landlord shall be a
condition precedent to Tenant’s termination of this Lease Agreement and shall be
paid simultaneous with notice of its election to terminate.

 

24. DECLARATION OF COVENANTS. No earlier than the date of closing of the
Purchase Agreement (as hereinafter defined) and no later than the Commencement
Date, Landlord shall cause the Hotel Owner as defined in the Declaration of
Covenants, Conditions and Restrictions of Bayside Concourse) attached hereto as
Exhibit “F” (the “Declaration”) to record the Declaration in the public records
of Pinellas County, Florida, which Declaration shall impose the restrictions
contained therein on the Common Area Parcel, Hotel Parcel and Office Parcel, as
defined in the Declaration on both parcels (subject only to the lien of first
mortgagees and for taxes not yet due and payable). Landlord shall cooperate with
Tenant with respect to the exercise of the rights and remedies of the Owner of
the Office Parcel under the Declaration, provided that such cooperation is at no
cost to Landlord.

 

25. STREET NAME. Landlord will use diligent efforts to cause the access road
from Roosevelt Boulevard to the Building to be named “Lightwave Drive”, and to
cause appropriate road signs containing

 

62



--------------------------------------------------------------------------------

that name to be erected and thereafter maintained during the Term. Landlord
represents and warrants that Hotel Owner as defined in the Declaration has
agreed to cooperate with such naming of the street. Prior to Lease Agreement
execution, Landlord shall deliver to Tenant the written agreement of Hotel
Owner, as defined in the Declaration, to cooperate in the naming of the street.

 

26. PURCHASE OPTION. Landlord hereby grants to Tenant an exclusive option to
purchase the Demised Premises (the “Purchase Option”), subject to the terms and
conditions of this Section. Tenant may exercise the Purchase Option only by
giving Landlord written notice of such exercise, delivered to Landlord in
accordance with the notice provisions of this Lease Agreement (a “Purchase
Option Notice”) and by delivery of the $300,000.00 Deposit in accordance with
the Terms of Sale and Purchase (as defined below). Tenant shall have the right
to exercise the Purchase Option during the period beginning on the Effective
Date of this Lease Agreement and ending on the date that is twelve (12) months
after the Commencement Date (the “Option Term”). If Tenant shall have failed to
deliver the Purchase Option Notice to Landlord before expiration of the Option
Term, the Purchase Option shall automatically expire and terminate. EXHIBIT “G”
attached hereto and made a part hereof sets forth the Terms of Sale and Purchase
(the “Terms of Sale and Purchase”). If Tenant properly exercises the Purchase
Option in accordance with this Section, automatically and immediately upon
delivery of the Purchase Option Notice to Landlord (and without the requirement
that the parties execute any additional documents or take any additional
actions) a fully enforceable and legally binding contract containing the terms
of Sale and Purchase shall be deemed to have been formed. Landlord and Tenant
acknowledge that the Purchase Option has been granted and accepted as a material
part of the consideration for entering into this Lease Agreement and that such
consideration has been received by both parties and is adequate for all
purposes. Unless expired or terminated, any purchaser of the Demised Premises
shall in writing delivered to Tenant fully recognize Tenant’s rights under the
Purchase Option. Landlord hereby consents to Tenant assigning the Purchase
Option only to a third party purchaser, provided that this limited right of
assignment in no way affects the restrictions on assignment set forth in Article
17 as to the remaining rights and obligations under this Lease Agreement.

 

27. TENANT’S LETTER OF CREDIT. Within thirty (30) days after execution of the
Lease Agreement and as security for the full and faithful performance by Tenant
of each and every term, provision, covenant and condition of this Lease
Agreement, Tenant shall deliver to Landlord an irrevocable letter of credit
(“Letter of Credit”) issued by NationsBank, First Union or a money center bank
with a Standard & Poor’s rating of not less than “A” in the original stated
amount of $2,500,000. If Tenant fails to provide a replacement Letter of Credit
to Landlord thirty (30) days prior to the expiration date of the Letter of
Credit held by Landlord, Landlord may immediately and without notice draw the
entire amount outstanding under the Letter of Credit. Provided that Tenant is
not otherwise in breach of any covenants of this Lease and Landlord draws under
the Letter of Credit for such failure to replace the Letter of Credit, Landlord
agrees to deposit such amount (the “Deposit”) into an interest bearing account
to secure Tenant’s obligations under this Lease.

 

Landlord and Tenant agree that Tenant shall have the right to deliver to
Landlord a replacement Letter of Credit for the next Lease Year in the amount
and pursuant to the schedule set forth below:

 

Second Lease Year:

   $ 2,375,000

Third Lease Year:

   $ 2,250,000

Fourth Lease Year:

   $ 2,125,000

Fifth Lease Year:

   $ 2,000,000

Sixth Lease Year:

   $ 1,750,000

Seventh Lease Year:

   $ 1,500,000

Eighth Lease Year:

   $ 1,250,000

Ninth Lease Year:

   $ 1,000,000

Tenth Lease Year:

   $ 870,000

 

63



--------------------------------------------------------------------------------

If an Event of Default occurs under this Lease, the Letter of Credit (or the
Deposit) may be drawn upon by Landlord upon presentation of a sight draft, by a
whole or partial draw, for the payment of amounts due under the Lease. If the
Letter of Credit shall be drawn by Landlord as provided herein, Tenant shall
promptly, in each such instance, on written demand therefor by Landlord, furnish
to Landlord, an additional Letter of Credit in the form provided in the
following paragraph or pay to Landlord such additional sums which when added to
the remaining balance of the existing Letter of Credit (or Deposit) equals the
amount required under the provisions of this Section 27. If for any reason a
Letter of Credit matures and the Landlord fails or neglects to make a prior draw
upon such expiring Letter of Credit, Tenant shall be obligated to furnish the
amount of the Letter of Credit required under the provisions of this Section 27
in cash or in another Letter of Credit as herein provided. Unless returned to
Tenant in accordance with the following paragraph, the Letter of Credit (or the
Deposit) shall be returned to Tenant after the following: (a) the time fixed as
the expiration of the Initial Term of this Lease; (b) the removal of Tenant from
the Premises; (c) the surrender of the Premises by Tenant to Landlord in
accordance with this Lease; and (d) final determination of all amounts payable
by Tenant hereunder and payment of same. In the event of any transfer of the
Demised Premises by Landlord, Tenant agrees to cause the Letter of Credit, with
only the customary costs of transfer payable by the Landlord, to be amended to
provide for Landlord’s transferee to be named as the new beneficiary under the
Letter of Credit.

 

The Letter of Credit shall otherwise be in substantially the form attached
hereto as EXHIBIT “H”. At such time as Tenant achieves a Standard & Poor’s
credit rating of BBB- or better, or a rating from an agency acceptable to both
Landlord and Tenant , Landlord shall return the Letter of Credit to Tenant for
cancellation, and Tenant shall deliver to Landlord a security deposit equal to
the then current Base Rent for one month. Additionally, if Tenant meets the
following requirements as of a date and for one (1) full year then ended, as
evidenced by audited financial statements prepared by a “Big Six” accounting
firm, Landlord shall return the Letter of Credit to Tenant for cancellation (all
calculations to be made in accordance with generally accepted accounting
principles applied on a consistent basis):

 

(a) Tangible Net Worth equal to or greater than $100 million. “Tangible Net
Worth” means the aggregate book value of all assets of Tenant less intangible
assets, treasury stock, reserves for depreciation, depletion, obsolescence,
amortization, and all other reserves or appropriations of retained earnings, and
less total liabilities of Tenant.

 

(b) Cash Flow Coverage Ratio equal to or great than 10:1. “Cash Flow Coverage
Ratio” means the ratio of EBITDA (Earnings before interest and taxes, plus
depreciation and amortization) to the annual rent for the preceding fiscal year.

 

(c) Borrowed Funds to Capitalization Ratio of less than or equal to 35%.
“Borrowed Funds” means all long and short term debt plus capital lease
obligations, but excluding ordinary trade payable and accrued expenses.
“Capitalization” means total liabilities of Tenant plus stockholder’s equity.

 

64



--------------------------------------------------------------------------------

(d) Total Borrowed Funds to Net Worth Ratio of less than or equal to 55%.
“Borrowed Funds” is defined as above, and “Net Worth” is defined as total
stockholder’s equity.

 

The Letter of Credit shall be in the form of a customary irrevocable commercial
Letter of Credit. The Letter of Credit shall (i) name Landlord as Beneficiary;
(ii) have an initial expiration date no earlier than the last day of the First
Lease Year; (iii) provide that it may be drawn upon by the Tampa office of the
issuing financial institution at an address located in the Tampa, Florida,
metropolitan area upon presentation of the original of the Letter of Credit
together with a written statement of Landlord (or a representative of Landlord)
containing the following text: Tenant is in default in the amount of
$                 under that certain Lease Agreement bearing an effective date
January 9, 1998, by and between the Applicant as Tenant and Beneficiary as
Landlord (the “Lease Agreement”) or Tenant has failed to renew the Letter of
Credit within the period set forth in Section 27 of the Lease Agreement.

 

The Letter of Credit shall also contain provisions in substantially the
following form:

 

This Letter of Credit will be duly honored by us (the issuer) at sight upon
delivery of the applicable statement set forth above without inquiry as to the
accuracy of such statement and regardless of whether Applicant disputes the
contents or accuracy of such statement. Partial drawings are permitted.

 

If Tenant fails to provide Landlord the above-described Letter of Credit within
thirty (30) days of the execution of this Lease, this Lease shall automatically
and without notice terminate and Tenant shall be liable to Landlord for any and
all actual out-of-pocket costs incurred by Landlord in connection with this
Lease, including, without limitation, any deposits and costs incurred in
connection with the Purchase and Sale Agreement referenced in Section 28 of this
Lease and any legal fees, design fees and other costs incurred in connection
with this Lease.

 

28. PURCHASE AND SALE AGREEMENT The Land will be purchased from Haydon-Rubin
Development, Inc. (the “Seller”) pursuant to a Purchase and Sale Agreement by
and between the Seller and Landlord (the “Purchase Agreement”). The Land will be
purchased pursuant to the Purchase Agreement as soon as (i) Landlord receives a
Phase II Environmental Study reflecting that the Land is free from any and all
environmental problems or violations, (ii) Landlord receives geotechnical
studies demonstrating that the Landlord’s Work can be constructed within the
budget contemplated by Landlord, (iii) Seller delivers the finished site pad for
the Building, Garage and Other Improvements, (iv) perpetual access is provided
to Roosevelt Boulevard, (v) Landlord receives and approves the plans and
specifications for Seller’s construction of infrastructure (vi) Seller obtains
the permits required to construct the Off-Site Improvements and obtain the
approval of the master site plan by Pinellas County, Florida and the Southwest
Florida Water Management District and (vii) all title insurance, survey and
access issues have been resolved to Landlord’s satisfaction. Items (i) through
(vii) are hereinafter referred to as the “Contingencies.”

 

In the event that Landlord terminates the Purchase Agreement because Seller is
unable to satisfy the Contingencies on or before January 10, 1998, this Lease
shall automatically terminate and be of no further force and effect and Landlord
shall only be liable to Tenant for its actual out-of-pocket costs for legal fees
and design fees, such fees not to exceed $200,000.00.

 

In the event that Landlord terminates the Purchase Agreement because Seller is
unable to satisfy the Contingencies on or before March 31, 1998, this Lease
shall automatically terminate and Landlord

 

65



--------------------------------------------------------------------------------

shall be liable to Tenant for the actual out-of-pocket costs incurred by Tenant
in connection with this Lease Agreement and reletting other space, such damages
not to exceed the sum of $550,000.00.

 

In the event that Seller satisfies the Contingencies on or before March 31,
1998, but Landlord fails to close under the Purchase Agreement for any reason,
Tenant shall be entitled to recover from Landlord Tenant’s actual damages
resulting from such failure (including, without limitation, all costs associated
with Tenant’s holdover in its current premises, Tenant’s relocation and upfit of
temporary space, and Tenant’s acquisition of substitute premises and subject to
Tenant’s good faith duty to mitigate such damages but in no event will Tenant be
obligated to take substitute premises of a class or condition less than the
Demised Premises), such damages not to exceed $1,000,000.00.

 

29. LANDLORD’S LETTER OF CREDIT. Within thirty (30) days after execution of the
Lease Agreement and as security for the full and faithful performance by
Landlord of each and every term, provision, covenant and condition of Section
2.10, Section 2.11 and Section 28 of this Lease Agreement, Landlord shall
deliver to Tenant an irrevocable letter of credit issued by Sumitomo Bank Ltd.
Chicago Branch or money center bank with a Standard and Poor’s rating of not
less than “A” in the original stated amount of $1,000,000.00 to secure
Landlord’s obligations under Section 2.10, Section 2.11 and Section 28 of this
Lease Agreement.

 

The Letter of Credit shall be in the form of a customary irrevocable commercial
Letter of Credit. The Letter of Credit shall (i) name Tenant as beneficiary,
(ii) have an initial expiration date no later than twelve months after issuance,
(iii) provide that it may be drawn upon by the Chicago office of the issuing
financial institution at an address located in the Chicago, Illinois
metropolitan area upon presentation of the original Letter of Credit together
with the written statement of Tenant (or representative of Tenant) containing
the following text: Landlord is in default in the amount of $                
under that certain Lease Agreement bearing an effective date of January 9, 1998
by and between the Landlord and the Beneficiary as Tenant. The Letter of Credit
shall also contain provisions in substantially the following form: This Letter
of Credit will be honored by (the issuer) at sight upon delivery of applicable
statements set forth above. Partial drawings are permitted. The Letter of Credit
shall otherwise be in substantially the form attached as Exhibit “I”. The Letter
of Credit shall be returned to Landlord upon the Commencement Date to the extent
not otherwise drawn upon by Tenant under this Section 29.

 

If Landlord fails to provide Tenant the above described Letter of Credit within
thirty (30) days of execution of this Lease, this Lease shall automatically and
without notice terminate and Landlord shall be liable to Tenant for any and all
actual out-of-pocket costs incurred by Tenant in connection with this Lease,
including, without limitation, any legal fees, design fees, or other costs
incurred in connection with this Lease.

 

30. AGREEMENT TO PROVIDE LANDLORD’S LETTER OF CREDIT. Landlord hereby agrees to
cause ORIX Real Estate Equities, Inc. to issue a letter to Tenant
contemporaneous with the execution of this Lease, which guarantees to Tenant the
delivery of the Landlord’s Letter of Credit.

 

IN WITNESS WHEREOF, intending to be legally bound and with the specific intent
that this Lease Agreement constitute an instrument under seal, each of the
parties hereto has caused this Lease Agreement to be duly executed as of the
Effective Date.

 

66



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

67



--------------------------------------------------------------------------------

SIGNATURE PAGE OF LANDLORD

TO LEASE AGREEMENT

 

            LANDLORD:        

ORIX HOGAN – BURT PINELLAS VENTURE,
a Florida general partnership

       

By its sole general partners:

               

By: Hogan – Burt DOT, Inc., a Florida corporation

                   

By:

   

                   

Name:

   

Name:

                     

Title:

                            (corporate seal)                    

Dated:

 

                     1998

Name:              

By: ORIX Pinellas, Inc., an Illinois corporation

                   

By:

   

                   

Name:

   

Name:

                     

Title:

                                (corporate seal)                        

Dated:

 

                     1998

 

68



--------------------------------------------------------------------------------

SIGNATURE PAGE OF TENANT

TO LEASE AGREEMENT

 

       

TENANT:

       

DIGITAL LIGHTWAVE, INC.

        (SEAL)                                

By:

   

Name:

             

Name:

               

Title:

   

Name:

               

           

Date signed by Tenant:

   

 

69



--------------------------------------------------------------------------------

EXHIBIT “A”

 

LAND

 



--------------------------------------------------------------------------------

EXHIBIT “B”

 

PERMITTED ENCUMBRANCES

 



--------------------------------------------------------------------------------

EXHIBIT “C”

 

CONCEPTUAL PLANS AND SPECIFICATIONS

 



--------------------------------------------------------------------------------

EXHIBIT “D”

 

LANDLORD’S WORK AND TENANT LANDLORD’S WORK

AND TENANT IMPROVEMENTS SCHEDULE

 



--------------------------------------------------------------------------------

EXHIBIT “E”

 

LANDLORD’S WORK AND TENANT IMPROVEMENTS COST SCHEDULE

 



--------------------------------------------------------------------------------

EXHIBIT “F”

 

DECLARATION OF COVENANTS, CONDITIONS

AND RESTRICTIONS OF

 

BAYSIDE CONCOURSE

 



--------------------------------------------------------------------------------

EXHIBIT “G”

 

TERMS OF SALE AND PURCHASE

FOR PURCHASE OPTION

 

I. Agreement. The terms set forth in this Exhibit G shall be valid and effective
only if Tenant exercises its Option in accordance with Section 26 of the
attached Lease Agreement. Upon such exercise, Landlord agrees to sell, and
Tenant agrees to purchase, the Demised Premises in accordance with, and subject
to, the terms and conditions set forth herein. Unless otherwise defined in this
Exhibit G all defined terms shall have the same meaning as set forth in the
attached Lease Agreement. Unless references made to another document, all
section number references shall mean and refer to the corresponding section
contained in the attached Lease Agreement.

 

A. Deposit. Contemporaneously with delivery of the Purchase Option Notice to
Landlord, Tenant shall deliver a deposit in the amount of $300,000.00 (the
“Deposit”) in accordance with the following provisions. Tenant shall deliver the
Deposit in the form of cash, wire transfer or check (a “Cash Deposit”) deposited
with a third party escrow agent (i.e., not Landlord or an affiliate of Tenant).
The Deposit shall be held, applied and disbursed, as applicable, in accordance
with the terms of this Exhibit G. The Tenant shall have the right, at its
election, either to have the Cash Deposit applied against the Purchase Price (as
hereinafter defined) or to instruct the escrow agent to return the Cash Deposit
to Tenant without set off against the Purchase Price.

 

II. Purchase Price. The total purchase price for the Demised Premises shall be
$15,436,963.00.

 

III. Property. As used in this Exhibit G, the term “Property” shall mean and be
deemed to include (i) the Demised Premises, including appurtenances, rights,
privileges and easements benefitting or pertaining to the Property, (ii) the
Landlord’s Work and Tenant Improvements, including all fixtures, furniture,
equipment, vehicles, inventory, supplies, tools and other personal property used
in connection with the operation of, or located at the Property, other than
those items already owned by Tenant, (iii) all of Landlord’s rights in or to
condemnation awards and/or insurance proceeds to the extent not applied to
repair or restoration, (iv) all other tangible and intangible property or rights
owned by Landlord or in which Landlord has an interest in connection with its
ownership and operation of the Property and rights described in preceding
clauses (v), (ii), and (iii), including all of Landlord’s right, title and
interest in and to any easements, Landlord’s rights under the declaration that
are incident to the ownership of the Property and any and all warranties,
guaranties, claims, causes of actions, deposits, escrows, refunds, licenses
permits or certificates (including certificates of occupancy) relating to the
Property.

 



--------------------------------------------------------------------------------

IV. Representations, Warranties and Covenants.

 

A. By Landlord. As of the date of Purchaser’s Option Notice and the Closing Date
(as hereinafter defined), Landlord represents and warrants to Tenant and
covenants and agrees with Tenant the following:

 

1. All of the covenants, representations, warranties and provisions contained in
Section 22.22(a) incorporated herein by this reference, remain true and correct
in all material respects.

 

2. Landlord is not a foreign person under Section 1445 of the Internal Revenue
Code of 1986, as amended, and Landlord shall deliver to Tenant a customary
non-foreign person certification at Closing.

 

3. Except for the documents evidencing the Permitted Encumbrances and except for
written agreement that are capable of being terminated upon no more than thirty
(30) days prior notice without payment (including payment of a termination fee),
liability or expense to Tenant, true and complete copies of which shall be
delivered to the Tenant (the “Terminable Agreements”), there are no agreements
or understandings (written or unwritten) that would materially affect ownership,
use, operation, sale, lease or other disposition of the Property. Upon written
request from Tenant: Landlord shall immediately cause the Terminable Agreements
identified in Tenant’s request to be terminated; Landlord shall pay or satisfy
all obligations (including, without limitation, any termination fees) and
liabilities arising out of such termination(s); Landlord shall provide Tenant
with written evidence that such agreements have been terminated and that the
related obligations and liabilities have been satisfied.

 

4. Landlord has not received (i) any notices of violation (or alleged violation)
of Laws, any Permitted Encumbrance, or any other agreement relating to the
Property that would materially affect ownership, use, operation, sale, lease or
other disposition of the Property, (ii) any notice of condemnation or threatened
condemnation of all or any portion of the Property and/or (iii) any notice of
pending or threatened litigation with respect to all or any portion of the
Property.

 

5. Landlord covenants to continue to maintain the Property and comply with all
covenants and provisions contained in the Lease Agreement until Closing has been
consummated and Landlord further covenants not to encumber or in any way alter,
impair or affect title the Property without Tenant’s prior written consent and
not to take any action that would impair, hinder or delay consummation of the
transactions described in Exhibit G no later than thirty (30) days after receipt
of Purchaser’s Option Notice, Landlord shall cause First American Title
Insurance Corporation by and through its authorized agent, Hill, Ward &
Henderson, P.A. (“Title Agent”) to issue a commitment to issue an ALTA Owner’s
Title Insurance Policy (dated no earlier than the date of Purchaser’s Option
Notice and containing only the Permitted Encumbrances as exception) to

 



--------------------------------------------------------------------------------

be delivered to Tenant. The title commitment shall be “marked up” to delete the
gap in coverage and insure title (without additional exceptions) and deliver to
Tenant at Closing.

 

6. No later than five (5) business days after receipt of Purchaser’s Option
Notice, Landlord shall deliver to Tenant true and complete copies of any and all
surveys (including boundary and “as built” surveys), plats, plans (including
architectural plans and drawings), soil tests and any other documents or
information in Landlord’s possession or control, excluding only those documents
and information that had been provided to Tenant as of the Effective Date of the
Lease Agreement (provided, however, that Landlord shall have the obligation
under this provision to deliver to Tenant any subsequent amendments or
superseded versions of such previously delivered documents and information).

 

B. By Tenant. As of the date of Purchaser’s Option Notice and the Closing Date,
Tenant represents and warrants to the Landlord and covenants and agrees with
Landlord the following:

 

1. All of the covenants, representations, warranties and provisions contained in
Section 22.22(b), are incorporated herein by this reference and remain true and
correct in all material respects.

 

2. Tenant covenants to continue to comply with all covenants and provisions
contained in the Lease Agreement until Closing, including, without limitation,
payment of Rent and Additional Rent.

 

V. Conditions Precedent to Closing. As of the date of Closing, each of the
following shall be satisfied (or at Tenant’s sole option, waived in writing by
Tenant) as condition precedent to Tenant’s obligation to complete Closing
(individually, a “Closing Condition”; collectively, “Closing Conditions”): (i)
all of the provisions of Section 4.A of this Exhibit G shall remain true and
correct (without exception or qualification) or shall have been satisfied as
context requires, and (ii) Landlord shall have delivered to the Title Agent who
will conduct Closing all documents and information required to be delivered in
connection with Closing. If, as of the Closing Date, any Closing Conditions
shall not have been satisfied, Tenant shall have the option, at its election, to
(a) waive such unsatisfied Closing Condition and proceed with Closing or (b)
terminate the contract evidenced by this Exhibit G and receive a full refund of
the Deposit, or (c) pursue its remedies at law for Landlord’s breach of any
representation or warranty set forth in Section 4.A above or Landlord’s failure
to perform its obligations under clause (ii) of the preceding sentence.

 

VI. Closing. The term “Closing” shall mean consummation of the transactions
described in this Exhibit G and the term “Closing Date” shall mean the date on
which Closing occurs.

 

A. Closing Date. The Closing shall occur (i) no earlier than twenty (20) days
after receipt of Purchaser’s Option Notice (the “Inside Closing Date”); (ii) no
later than thirty (30) days after receipt of Purchaser’s Option Notice (the
“Outside Closing Date”);

 



--------------------------------------------------------------------------------

and (iii) within the time period established by preceding clauses (i) and (ii),
the Closing Date shall be a date designated by Tenant upon no less than five (5)
business days prior written notice to Landlord. Time is of the essence with
respect to all terms and conditions of the contract evidenced by this Exhibit G.

 

B. Closing Delivery.

 

1. By Landlord. At Closing, Landlord shall take each of the following actions:

 

a. Execute, acknowledge and deliver to Tenant a good and sufficient Special
Warranty Deed conveying to Tenant fee simple title to the Property subject only
to the Permitted Encumbrances;

 

b. Deliver to Tenant a fully executed and updated (dated no earlier than the
date of Tenant’s Option Notice) Association Certificate reasonably satisfactory
to Tenant;

 

c. Assign, in writing, transfer and deliver to Tenant all licenses permits and
certificates in the business and other licenses and permits in the possession or
control of Landlord related to the Property;

 

d. Execute, acknowledge and deliver to Tenant a Bill of Sale and Assignment
assigning, transferring and conveying to Tenant all of Landlord’s right, title
and interest in and to all property that has not been conveyed pursuant to
another closing delivery described above. With respect to all documents,
assigning, transferring or conveying the Property to Tenant (excluding only the
deed which shall be in the form described in Section 6.2.1 above), all such
assignments, transfers and conveyances shall be made with special warranty of
title free and clear of all liens and encumbrances in “as is, where is”
condition;

 

e. Deliver to Tenant all documents, records, files, books and records pertaining
to the ownership, use or operation of the Property not therefore delivered; and

 

f. Execute, acknowledge and deliver as appropriate, all additional documents
which may be necessary or appropriate to carry out the provisions of this
Agreement including, without limitation, a settlement statement and any
construction lien affidavits or other items necessary to permit Tenant to obtain
the specified title insurance.

 



--------------------------------------------------------------------------------

2. By Tenant. At Closing, the Tenant shall take each of the following actions:

 

a. Deliver to the Title Agent conducting Closing funds sufficient to complete
Closing in accordance with this Exhibit (i.e., the Purchase Price, subject to
any adjustments required by this Agreement); and

 

b. Execute, acknowledge and deliver as appropriate, all additional documents
which may be necessary or appropriate to carry out the provisions of the
contract evidenced by this Exhibit G including, without limitation, a settlement
statement.

 

C. Location of Closing. Closing shall be conducted on the Closing Date in a
location mutually agreeable to Landlord and Tenant, or in the absence of mutual
agreement, in the offices of Hill, Ward & Henderson, P.A.

 

D. Closing Cost Adjustments and Prorations. Landlord shall pay for documentary
stamp taxes on the deed and owner’s title insurance for the benefit of Tenant
and Tenant shall pay for the recording fee for the deed. The Rent (including,
without limitation, Base Rent and Operating Expenses) shall be adjusted as of
the day immediately preceding the Closing Date. Each party shall pay its own
attorneys’ fees.

 

VII. Default. If Landlord defaults under the terms of the contract evidenced by
this Exhibit G, Tenant shall be entitled to exercise all of its rights and
remedies under Florida law. If Tenant shall fail to perform its obligation under
this contract evidenced by this Exhibit G to make full Closing in accordance
with the terms hereof, Landlord shall be entitled to terminate this contract by
written notice to Tenant and retain the Deposit as its sole remedy in which
event the Lease Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------

EXHIBIT “H”

 

FORM OF TENANT’S LETTER OF CREDIT

 



--------------------------------------------------------------------------------

EXHIBIT “I”

 

FORM OF LANDLORD’S LETTER OF CREDIT

 



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION: Bayside Concourse Office Site

 

A portion of lots 11 and 12, in the Southeast 1/4 of Section 33, Township 29
South, Range 16 East, PINELLAS GROVES, according to the plat thereof, recorded
in Plat Book 1, Page 55, less and except that part lying within 50 feet Westerly
of line as described in the Board of County Commissioners Minute book 6 pages
148 and 149, and being more particularly described as follows:

 

Commence at the Southeast corner of the Northwest 1/4 of the Southeast 1/4 of
Section 33, Township 29 South, Range 16 East, Pinellas County, Florida; thence
N89 degrees 32’51”W, along the South Boundary of the Northwest 1/4 of the
Southeast 1/4 of said Section 33, for 50.59 feet; thence leaving said line N00
degrees 27’09”E, for 15.00 feet; thence N01 degrees 40’33”W, for 406.58 feet; to
the POINT OF BEGINNING; thence N88 degrees 19’27”W, for 124.55 feet to the point
of curvature of a curve concave to the Northeast; thence Westerly along the arc
of said curve, and having a radius of 15.00 feet, a central angle of 61 degrees
43’35”, an arc length of 16.16 feet and a chord bearing N60 degrees 48’46”W, for
15.39 feet to the point of reverse curvature with a curve concave to the South;
thence Northwesterly along the arc of said curve, having a radius of 42.00 feet,
a central angle of 123 degrees 27’09”, an arc length of 90.50 feet and a chord
bearing 588 degrees 19’ 27”W, for 73.98 feet to the point of curvature with a
curve concave to the Northwest; thence Southwesterly along the arc of said
curve, having a radius of 15.00 feet, a central angle of 61 degrees 43’35”, an
arc length of 16.16 feet and a chord bearing S57 degrees 27’40”W, for 15.39 feet
to the point of tangency; thence S88 degrees 19’27”W, for 66.21 feet; thence N74
degrees 28’10”W, for 18.62 feet; thence N89 degrees 32’51”W, for 303.91 feet;
thence N01 degrees 36’47”W, for 273.67 feet; thence S89 degrees 43’59”E, for
612.70 feet to the existing Westerly right of way line of 49th Street per
C.C.M.B. 6, pages 148 and 149, Public Records of Pinellas County, Florida;
thence S01 degrees 40’33”E along a line 50.00 feet West of and parallel with the
East line of the Northwest 1/4 of the Southeast 1/4 of said Section 33, also
being the said existing Westerly right of way line, for 269.69 feet; to the
POINT OF BEGINNING; and containing 3.80 acres, more or less.

 

TOGETHER with the easements appurtenant thereto created under the Declaration of
Covenants, Conditions and Restrictions of Bayside Concourse attached to this
Lease as Exhibit “F”.

 

(CROSS-HATCHED ON

 

EXHIBIT A-1 ATTACHED HERETO)

 

LEGAL DESCRIPTION TO BE VERIFIED BY SURVEY

 



--------------------------------------------------------------------------------

EXHIBIT A-1

 

[FLOORPLAN]

 



--------------------------------------------------------------------------------

EXHIBIT B

 

PERMITTED ENCUMBRANCES

 

1. Ad valorem taxes for the year 1998 and subsequent years;

 

2. A ten foot (10’) wide drainage easement to run along the western boundary of
the Property, pursuant to an instrument to be recorded in the Public Records of
Pinellas County, Florida, prior to Closing, such instrument to be in form and
substance acceptable to Buyer in its reasonable discretion, or pursuant to the
Plat;

 

3. The approximately seven foot (7’) encroachment of a sewer line along the west
boundary of the Property;

 

4. That certain Development Agreement dated April 22, 1997 (the “Development
Agreement”), by and between Seller and Pinellas County, and any deed
restrictions which are required to be recorded pursuant to the terms and
conditions thereof;

 

5. Avigation Easement to be executed for the benefit of Pinellas County,
Florida, in substantially the form attached hereto as Exhibit B-1;

 

6. License Agreement to be executed by Pinellas County, Florida, in
substantially the form attached hereto as Exhibit B-2; and

 

7. Easement Agreement in favor of Florida Power & Light recorded in O.R. 6443,
at Page 631, of the Public Records of Pinellas County (Haydon-Rubin Development,
Inc. has agreed to obtain the release of this instrument by the Grantee pursuant
to the Purchase and Sale Agreement for the Property).

 



--------------------------------------------------------------------------------

EXHIBIT B-1

 

AVIGATION EASEMENT

 

STATE OF FLORIDA   )          )      COUNTY OF PINELLAS   )     

 

THIS INDENTURE, dated this                  day of                             ,
199  , by and between                                     , hereinafter called
GRANTOR, and PINELLAS COUNTY, a political subdivision of the State of Florida,
hereinafter called GRANTEE.

 

WHEREAS, the GRANTOR is the owner of certain premises, situate, lying and being
in Pinellas County, Florida, as hereinafter described; and

 

WHEREAS, the GRANTEE, is the owner and operator of the St. Petersburg-
Clearwater International Airport located in Pinellas County, Florida.

 

NOW, THEREFORE, is consideration of Ten Dollars ($10.00) and other good and
valuable consideration paid by the GRANTEE to the GRANTOR, the receipt of which
is hereby acknowledged, the GRANTOR does hereby grant and convey unto the
GRANTEE, its successors and assigns, an easement and right-of-way for the
over-flight of aircraft in and through the airspace above the following
described property located within Pinellas County, to wit:

 

(Property Description)

 

-1-



--------------------------------------------------------------------------------

The GRANTOR hereby gives and grants to the GRANTEE, its successors and assigns,
and to all persons lawfully using said airport, the right and easement to use
the airspace above the GRANTOR’S property and to create noise normally
associated with aircraft operation and for avigation purposes without liability
for any necessary, convenient or operational incident, the effects thereof
whether as the same presently or in the future exist, but said right or easement
hereby granted is to be executed only in a manner reasonably or substantially
consistent with the safe and proper flying procedures as promulgated by any
regulatory agency of the government of the United States of the State of
Florida.

 

The rights and easements hereby granted and conveyed, and the covenants hereby
entered into, shall not be construed to deprive the GRANTOR of any claims for
injury or damages against any person for negligence whereby injury or damages
against any person for negligence whereby injury or damages is caused by actual
or direct physical contact, without intervening media, but shall operate and
constitute a full, complete and total release, quit claim and discharge of the
GRANTEE, its successors and assigns, its agents and employees, and all persons
lawfully using said airport and the owners and operations of aircraft lawfully
using the airspace hereby conveyed, from all claims and demands whatever, not
solely and proximately resulting from negligent actual or direct physical
contact, it being the intent of the GRANTOR herein to waive its right to suit
for nuisance and noise incident to the operation of the St.
Petersburg-Clearwater International Airport by the GRANTEE herein.

 

All rights, easements, releases, benefits and estates granted hereunder shall be
covenants running with the land as is hereinabove described.

 

In the event the GRANTEE abandons the operation of said airport, all rights
herein granted shall cease and revert to the GRANTOR, his successors or assigns.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, said developer in pursuance of his due and legal action, has
executed these presents, as of the date first above written.

 

                   

OWNER

WITNESSETH:

     

WITNESSETH:

           

STATE OF FLORIDA   )          )      COUNTY OF   )     

 

BEFORE ME personally appeared                                 , as
                        (title) of                                 , to me well
known and known to me to be the person described in and who executed the
foregoing instrument and acknowledged to and before me that he/she executed said
instrument in the capacity and for the purpose expressed.

 

WITNESS my hand and official seal this                  day of                 
199  .

 

 

Notary Public

 

My Commission Expires:

 



--------------------------------------------------------------------------------

EXHIBIT B-2

 

THIS LICENSE AGREEMENT (“License”) is made on                         , 1997,
between PINELLAS COUNTY FLORIDA, a political subdivision of the State of Florida
(“County”) and HAYDON-RUBIN DEVELOPMENT, INC., or assigns, a Florida corporation
(“Licensee”).

 

WITNESSETH:

 

1. PREMISES

 

County hereby grants permission to Licensee to use the real property described
on Exhibit “A” attached and incorporated herein by reference (“Property”), as
hereinafter set forth.

 

2. USES

 

County hereby grants permission to Licensee to use the Property for the purposes
of (i) erecting, operating, and maintaining a sign identifying Licensee’s office
and/or hotel development on the real property described on Exhibit “B” attached
hereto and incorporated herein by reference, which sign shall be as described on
Exhibit “C” attached hereto and incorporated herein by reference, and (ii)
installing, maintaining, irrigating, and replacing landscaping and lighting, and
for no other purposes without written consent of the County. Licensee will be
solely responsible for maintenance of the Property. Licensee must be in
conformance with applicable laws and ordinances including all sign permits
required by Pinellas County ordinances and regulations for the improvements and
uses thereon. Licensee may modify the drainage facilities on the Property so
long as such modifications conform to the permits issued therefor.

 



--------------------------------------------------------------------------------

3. FEE

 

Licensee will pay an annual fee of $1.00 for the first year due and payable
within thirty days from the date of this License. The fee after the original
year will be due on the anniversary date. The anniversary date will be the day
and month this License is signed by all parties. In addition, Licensee shall
assume all of County’s maintenance obligations with respect to the Property.

 

4. NOTICES

 

The annual fee will be made payable to Pinellas County and sent to:

 

Department of Public Works

440 Court Street

Clearwater FL 33756

 

All notices of correspondence to the County shall be sent to:

 

Right of Way Administration

Public Works—Engineering

440 Court Street

Clearwater FL 33756

 

All notices or correspondence to Licensee shall be sent to:

 

Rogers Haydon, President

Haydon-Rubin Development, Inc.

15201 Roosevelt Boulevard

Suite 112

Clearwater, FL 34620

 

5. TERM OF LICENSE

 

This License shall be perpetual, provided however, should County need any or all
of the Property for a bona fide public purpose, then this License shall be
terminated as to the portion of the Property so needed no later than ninety (90)
days after written notice of such need is given to Licensee. Upon receipt of any
such notice, Licensee shall promptly remove the sign, and, at County’s option,
the landscape improvements from the portion of

 

2



--------------------------------------------------------------------------------

the Property required by the County and relocate the sign and, at County’s
option, the landscaping, onto the remaining portion of the Property.

 

6. TERMINATION OF LICENSE

 

This License may be terminated upon six (6) months written notice by Licensee to
County or its successors in interest, as applicable, by the Licensee. Upon
termination Licensee shall remove all improvements or any part thereof at the
option of the County.

 

7. UTILITIES

 

Licensee will be responsible for the installation and payment of all utilities
on the Property.

 

8. INDEMNIFICATION

 

Licensee covenants and agrees that it will indemnify and hold harmless County
and all of County’s officers, employees, contractors and subcontractors from any
claim, loss, damage, cost, charge or expense arising out of any act, action,
neglect or omission by Licensee. Its officers, employees agents, contractors or
subcontractors during the performance of this License, whether direct or
indirect, and whether to any person or property to which County or said parties
may be subject, including County’s costs and attorneys fees incurred in
defending such claims, except that Licensee will not be liable under this
section for damages arising out of injury or damage to persons or property
directly caused by or resulting from the negligence of County or any of its
officers or employees.

 

3



--------------------------------------------------------------------------------

9. INSURANCE

 

Licensee shall procure, pay for, and maintain during the term of the License the
following insurance:

 

A. Comprehensive General Liability including, but not limited to, independent
contractor, contractual, premises/operations and personal injury covering
liability assumed under indemnification provisions of this License, with limits
of liability for personal injury and/or bodily injury, including death, of not
less than $500,000, each occurrence; and property damage of not less than
$500,000, each occurrence. (Combined single limits of not less than $500,000
each occurrence, will be acceptable.) Coverage shall be on an “occurrence”
basis. Fire Legal Liability shall be included to limits of $50,000. This
insurance may be provided through one (1) primary policy, or through use of a
primary and an excess umbrella to reach the total required limits.

 

B. Workers’ Compensation in at least the limits required by Florida law and
Employers’ Liability, where applicable, of not less than $100,000.

 

C. Certificate of Insurance and certified copies of Policies of Insurance shall
be filed prior to submission of this License to County for signature and
thereafter maintained with the Department of Public Works, Right of Way
Administration during the term of this License. Licensee shall notify the County
within twenty-four (24) hours after receipt of any notice of expiration
cancellation, non-renewal or material change in coverage. Companies issuing the
insurance policy, or policies, shall have no recourse against County for payment
of premiums or assessments for any deductibles which all are the sole
responsibility and risk of Licensee. Except for Workers’ Compensation, the
County Board of County Commissioners shall be endorsed to the required policy or
policies as an additional insured. The policy clause “Other Insurance” shall not
apply to any insurance coverage currently held by County, to any such future
coverage, or to County’s Self-insured Retentions of whatever nature.

 

4



--------------------------------------------------------------------------------

10. LIABILITY

 

All property of any kind that may be on the Property during the continuance of
the License shall be at the sole risk of Licensee, and County shall not be
liable to Licensee or any other person for any injury, loss, or damage to
property or to any person on the Property.

 

In the event County pays any monies required to be paid by Licensee hereunder,
County shall demand repayment of same from LICENSEE within ten (10) days after
such payment and Licensee shall make such payment within ten (10) days after
receipt of such demand. Licensee’s failure to timely reimburse shall be deemed a
breach of this License.

 

12. ENVIRONMENTAL RESPONSIBILITIES

 

Licensee shall be responsible for obtaining all permits necessary for its
intended use of the Property. County shall cooperate in connection with all
permit applications filed by Licensee, or, if required, shall file such permit
applications itself at Licensee’s expense.

 

Licensee will at all times observe practices consistent with the protection of
the environment including proper handling of fuel and proper disposal of all
waste off site.

 

County shall have the right during and after the term of this License to come
upon the Property at reasonable times with its employees, engineers, other
personnel, or independent contractors, to inspect and conduct testing upon the
Property. If County determines in its judgment reasonably exercised that the
Property contains any toxic waste, chemical contamination, petroleum spillage or
hazardous waste, which was created or determined by the County, after notice and
opportunity to be heard, to have been caused by Licensee or any of its members
or contractors. County may demand Licensee to pay for a full clean-up and
remediation of the such waste, contamination or spillage on

 

5



--------------------------------------------------------------------------------

the Property to standards acceptable to the Department of Environmental
Protection or other governmental agency with jurisdiction over setting and/or
enforcing environmental standards. Licensee’s clean-up and remediation
responsibilities include but are not limited to all Phase I, Phase II and other
testing costs, as well as preparing a contamination report and remediation plan.

 

13. DEFAULT

 

If Licensee defaults in payment of the fee due hereunder or violates any of the
covenants of this License, County will provide written notice to the Licensee
and Licensee shall have thirty (30) days from receipt of such notice in which to
correct the default.

 

If Licensee does not correct default, the License shall terminate on the 31st
day after receipt of notice unless the default is of such a nature that cannot
or could not be cured within thirty (30) days, in which case the termination
date shall be extended so long as Licensee is undertaking to cure such default
in good faith.

 

IN WITNESS WHEREOF, County and Licensee have hereunto set its end seal as of the
day and year first above written.

 

ATTEST

 

Karleen F. DeBlaker

     

COUNTY:

 

PINELLAS COUNTY FLORIDA

   

Clerk of Circuit Court

     

By and through its Board of County Commissioners

By:

         

By:

   

Print Name:

         

Print Name:

        Deputy Clerk           Chairman

 

(SEAL)

 

6



--------------------------------------------------------------------------------

WITNESS

     

LICENSEE: HAYDON-RUBIN

       

DEVELOPMENT, INC., a Florida corporation

By:           By:    

Print Name:

         

Print Name:

        Secretary           President

 

APPROVED AS TO FORM

OFFICE OF COUNTY ATTORNEY

 

By:

        Asst. Attorney

 



--------------------------------------------------------------------------------

REQUEST FOR TRANSFER OF OPERATION

AND MAINTENANCE PERMIT

 

Within 30 days of the sale or conveyance of a permitted surface water management
system, or the land on which the system is located, the permittee must notify
the Southwest Florida Water Management District, 7601 U.S. Highway 301, North
Tampa, Florida 33637. Upon approval of the proposed operation and maintenance
entity or individual, the District will transfer the operation permit to that
entity or individual.

 

(1) SURFACE WATER MANAGEMENT SYSTEM INFORMATION:

 

Permit No. 406360.00    County: Pinellas Project Name:    Bayview Dr.—SR
580/Shore Dr.;      Shore Dr.—SR 580/Bayview Permittee:    Pinellas County Board
of County Commissioners Address:    315 Court Street City/State/Zip:   
Clearwater, Florida 34616 Telephone:    (813) 464-3251

 

(2) The District is hereby notified that the Surface Water Management system
identified in Section (1) has been conveyed to a new owner, and the Permittee
requests that the Surface Water Management permit be transferred to the entity
or individual for operation and maintenance as named in Section (3).

 

By:              

Robert L. Warren, Director

   

Signature of Owner,

         

Name and Title (Please Type)

 

Permittee or

  

Pinellas County Highway Department

Authorized Agent

  

___________________

    

Company Name

     22211 U.S. Highway 19 North      Company Address      Clearwater, Florida
34625      City, State, Zip      Phone: (813) 464-8900 Date:
                            

 

(3) The below-named entity or individual agrees to maintain and operate the
Surface Water Management system in compliance with all permit conditions and the
provisions of Chapter 40D-4, Florida Administrative Code (F.A.C.).

 

By:              

Robert L. Warren, Director

   

Signature of Individual

  or      

Name and Title (Please Type)

 

Authorized Agent

                   

Company Name

                                Company Address                                
City, State, Zip                Phone: (        )                      Date:
                         

 

RESPONSIBILITY FOR MAINTENANCE AND OPERATION MAY BE TRANSFERRED TO ANOTHER
ENTITY ONLY UPON WRITTEN NOTICE AND APPROVAL BY THE DISTRICT IN ACCORDANCE WITH
RULE 40D-4.351, F.A.C.

 



--------------------------------------------------------------------------------

DIRECT USE ONLY

 

Based upon the notice of conveyance in Section (2), the responsibility for
operation and maintenance of the system is transferred to the entity named in
Section (3), is effective on the date indicated below.

 

Southwest Florida Water Management District

       

By:

                   

Authorized District Representative

         

Name and Title

 



--------------------------------------------------------------------------------

[SEAL]   

PINELLAS COUNTY PUBLIC WORKS

  

[SEAL]

         

LAND SURVEY DIVISION

              

22211 U.S. HIGHWAY 19 N.

              

CLEARWATER, FLORIDA 33769-2347

              

SECTIONS(S) 33. TOWNSHIP 29 SOUTH, RANGE 18 EAST

         

 

A 165 ft. wide strip, being a portion of Lots 22 and 23, PINELLAS GROVES
Subdivision, according to plot thereof, as recorded in Plot Book 1, Pope SS,
public records of Pinellas County, Florida, in the Southeast 1/4 of Section 33,
Township 29 South Range 16 East, Pinellas County, being described as follows:

 

Commencing at the South 1/4 Corner of said Section 33, run N 01 degree 34’06” W
along the North-South Centerline of said Section 33, for a distance of 1373 20
feet is the Northwest corner of the Southwest 1/4 of said Southeast 1/4 of
Section 33; thence S 89 degrees 33’43”E along the North line thereof, for a
distance of 755.34 feet; thence S 35 degrees 35’38”W, for a distance of 18.31
feet to a point on the North line of said Lot 22, for a POINT OF BEGINNING;
thence S 89 degrees 33’43”E along said North line, for a distance of 301.41
feet; thence S 35 degrees 25’58”W, for a distance of 339.12 feet to a point
being 100 ft. northeasterly of the centering of construction of Roosevelt
Boulevard, the same being a Point on Curve, a radial to said point being S 34
degrees 38’5”W, thence northwesterly, 165.02 pt. along the arc of a curve
centering northeast, having a radius of 3719.72 ft., through a central angle of
02 degrees 33’31”, a chord of N 54 degrees 04’00”W, 165.01 feet to a Point of
Non-tengency, thence N 35 degrees 25’55 E, for a distance of 242.16 feet to the
POINT OF BEGINNING.

 

CONTAINING 49,706:   OR 1.141 acres M.O.L. BASIS OF BEARINGS:   Bearings shown
are assumes, based on the North-South Centerline of Section 33, Township 29
South, Range 16 East, Pinellas County, Florida, being N 01 degree 34’05” W.    

[MAP]

   

[SEAL]

 



--------------------------------------------------------------------------------

[MAP]

 



--------------------------------------------------------------------------------

EXHIBIT C

 

HOGAN - BURT DEVELOPMENT, INC.

 

DIGITAL LIGHTWAVE

 

PRELIMINARY OUTLINE SPECIFICATIONS

 

December 29, 1997

 

These specifications together with the Conceptual Plans prepared by Smallwood,
Reynolds, Stewart, Steward and Associates of Florida, Inc. establish the
starting point for design development drawings. The Conceptual Plans are
comprised of the following:

 

Perspective of Building Entry    December 29, 1997 Sheet A0-1    December 29,
1997 Sheet A1-1    December 29, 1997 Sheet A1-2    December 29, 1997 Sheet A1-3
   December 29, 1997 Sheet A2-1    December 29, 1997

 

The building shall be a three story structure, with a glass and precast concrete
envelope constructed with a structural steel frame and built-up roof. The
finished floor elevation of the first floor shall be 11’0” above Mean Sea Level.
The clear height of the first and second floor shall be 15’6” feet between
floors, with a 11’ foot finished ceiling height. The third floor shall have a
finished ceiling height of 9’. A fire protection system has been included.
Construction of the building shell includes restroom and first floor exit
corridors finishes. The building shell also includes a finished ceiling with
lighting, HVAC distribution and diffusers, and fire protection drops.
Construction is Type 4, business occupancy. All systems and components to be
installed per manufacturers specifications.

 

IN ADDITION TO THE TENANT FINISH ALLOWANCE OF $20/SF, THESE OUTLINE
SPECIFICATIONS INLCUDE SPECIAL TENANT ALLOWANCES FOR CERTAIN ITEMS OF WORK. AS
THE DRAWINGS ARE COMPLETED, THE DESIGN/BUILDER WILL FINALIZE THE TENANT
ALLOWANCE PRICES AND CREDIT THE TENANT WITH COST SAVINGS REALIZED IN ACCORDANCE
WITH SECTION 2.13 OF LEASE. CONVERSELY, IF THE PRESENT TENANT ALLOWANCES ARE NOT
SUFFICIENT TO COVER FINAL COSTS, THE DESIGN/BUILDER WILL ADJUST THE TENANT
PRICING BASED ON THE DESIGN APPROVED BY TENANT AND OWNER IN ACCORDANCE WITH
SECTION 2.13 OF THE LEASE.

 

ALL ALLOWANCES INCLUDE MATERIAL, LABOR, CONTRACTORS GENERAL CONDITIONS AND FEE,
EXCEPT AS NOTED.

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 1

 



--------------------------------------------------------------------------------

TENANT FINISHES

 

A tenant finish allowance of $20.00 per rentable square foot has been provided
the following finish items of work:

 

  •   Tenant finish space planning & construction drawings

 

  •   Furring and drywall for tenant walls

 

  •   Floor coverings

 

  •   Doors and hardware

 

  •   Interior glazing

 

  •   Interior painting

 

  •   Furniture hook-up

 

  •   Power distribution

 

  •   Fire alarm/Card access system

 

  •   HVAC VAV refinement

 

  •   HVAC test and balance

 

  •   Wall coverings

 

  •   Breakroom finishes

 

  •   Lobby finishes

 

  •   Millwork (other than toilet rooms)

 

  •   Raised floor

 

  •   Cafeteria

 

  •   Generator/UPS backup

 

  •   Special air conditioning requirements (computer/server rooms,
laboratories, etc.)

 

IN THE ADDITIONAL TO THE ABOVE AN ALLOWANCE OF $70,000 HAS BEEN INCLUDED FOR
UPGRADE LOBBY FINISHES.

 

SPECIAL TENANT ALLOWANCES ARE NOTED BELOW.

 

BUILDING SHELL (EXCEPT WHERE NOTED)

 

DIVISION 1 - GENERAL REQUIREMENTS

 

GENERAL CONDITIONS

 

Architectural and Engineering services included.

 

IMPACT AND BUILDING PERMIT FEES

 

Impact Fees and connection fees are to be paid by owner. Shell building permit
fees are included.

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 2



--------------------------------------------------------------------------------

LABORATORY TESTING

 

All soils and construction material testing included.

 

INSURANCE AND BONDS

 

Liability and property damage insurance included.

Payment and performance bond to be paid by owner.

Builders risk insurance included by owner

 

DIVISION 2 - SITEWORK

 

SURVEY & LAYOUT

 

Boundary survey included.

 

SITE AND TREE PREPARATION

 

Includes the following items of work:

 

Clearing and grubbing

Erosion control

Asphalt paving for approximately 450 parking spaces including 9 handicap

accessible spaces. (201 covered, 249 uncovered)

Curbing for landscape islands

Pavement marking and striping

Sanitary sewer

Storm drainage

Fire line service

Domestic water service

Site lighting provided (2 FC average)

 

LANDSCAPING ($100,000 allowance net to Owner)

 

Includes the following items of work:

 

Architecture

Planting

Sodding

Irrigation

Planting topsoil

Tree Protection

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 3



--------------------------------------------------------------------------------

DIVISION 3 — CONCRETE

 

STRUCTURAL CONCRETE

 

Spread footing system has been included utilizing 3,000 psi concrete with
required reinforcing steel, assuming a soil bearing capacity of 2,000 LB/SF.

 

The following components typically associated with precast concrete construction
are included:

 

Reinforcement and accessories

Grade beams

Slab-on grade - 5” thickness (3,000 psi with wire mesh slab reinforcement)

Concrete to be placed on compacted sub-base to 95% modified proctor.

Two - 4’ deep elevator pit for hydraulic elevator

Slab-on-deck material to be 3,000 psi light-weight concrete with an average
depth of 3-1/2”

Precast parking deck to support 180 cars (standard smooth finish painted to
match building)

 

ARCHITECTURAL PRECAST

 

ARCHITECTURAL PRECAST CONCRETE (INCLUDING LABOR, HOISTING, AND MATERIALS) IS
BASED ON THE COLOR AND AGGREGATE SAMPLES PREVIOUSLY PROVIDED TO OWNER AND
TENANT. THE PRECAST MATERIAL SHALL BE A SINGLE MIX COLOR, WITH TWO SURFACE
TEXTURES (CHOICES: SMOOTH, SANDBLASTED OR RETARDED) AND INCLUDE NEGATIVE RELIEF
DETAILS AS SHOWN ON THE CONCEPTUAL PLANS.

 

AN ARCHITECTURAL PRECAST UPGRADE OF $106,338 HAS BEEN INCLUDED FOR COLONNADE
PRECAST.

 

AN ARCHITECTURAL PRECAST UPGRADE OF $82,158 HAS BEEN INCLUDED FOR 24” VERTICAL
PRECAST COLUMN COVERS. THESE COLUMN COVERS ARE LOCATED ON EACH BAY LINE AT THE
COLUMNS AND MIDWAY BETWEEN EACH BAY (COLUMN) LINE, EXCEPT ON THE
SECTIONAL-CURVED AREA AT THE FRONT OF THE BUILDING.

 

DIVISION 4 — MASONRY

 

Not included.

 

DIVISION 5 — STRUCTURAL STEEL

 

All steel framing shall conform to ASTM A-36.

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 4



--------------------------------------------------------------------------------

Steel roof joists with truss girder beams primer gray. (38 lb. total load). Roof
deck — 22 gauge painted. Second and third floor — composite deck (125 lb. total
load)

 

BASED ON AN ESTIMATE DERIVED FROM INFORMATION PROVIDED BY TENANT’S CONSULTANT A
SPECIAL TENANT ALLOWANCE OF $43,845 HAS BEEN INCLUDED FOR THE DESIGN, MATERIALS
AND INSTALLATION OF STEEL MODIFICATIONS TO ACCOMMODATE THE RADIUS LOBBY.

 

BASED ON AN ESTIMATE DERIVED FROM INFORMATION PROVIDED BY TENANT’S CONSULTANT A
SPECIAL TENANT ALLOWANCE OF $21,300 HAS BEEN INCLUDED FOR STEEL MODIFICATIONS TO
ACCOMMODATE THE COMMUNICATING STAIR.

 

LIGHT GAUGE STEEL FRAMING

 

Steel studs — 24 gauge minimum, 24” o/c. for all interior partitions.

 

METAL FABRICATIONS

 

Precast and structural steel embed plates

HVAC curbs

Mechanical screen

 

DIVISION 6 — CARPENTRY AND MILLWORK

 

FINISH CARPENTRY

 

Plastic laminate vanity cabinets for all restrooms included. Additional millwork
included as part of tenant finish allowance. The AWI grade for the millwork will
be “custom grade” as defined in the following AWI Sections of Quality Standards:
Section 100, 200 and 400. Plastic laminate toilet partitions are included in the
base building.

 

DIVISION 7 — MOISTURE PROTECTION

 

WATERPROOFING

 

Vapor barrier below slab-on-grade.

 

ROOFING

 

4-ply built-up fiberglass (type VI) roofing system with gravel surfacing.

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 5



--------------------------------------------------------------------------------

Fiber cants and base flashings at roof curbs.

Ten (10) year no dollar limit warranty.

 

Roofing shall be a watertight, build-up roofing and base flashing roofing system
with compatible components that will not permit the passage of liquid water and
will withstand wind loads, thermally induced movement, and exposure to weather
without failure as defined by the terms of the specified Standard Roofing
Manufacture’s 10 Year Warranty.

 

Provide and submit a written Standard Roofing Manufacture’s 10 Year Warranty,
without monetary limitation to include both labor and materials, signed by
roofing system manufacturer agreeing to promptly repair leaks in the roof
membrane and base flashing resulting from defects in materials and workmanship
for the warranty period.

 

SEALANTS

 

Two-part polyurethane caulking with foam backer rod for panel joints.

 

INSULATION

 

Roof insulation shall be R-20 2” perlite board placed on the roof deck.

 

DIVISION 8 — DOORS AND WINDOWS

 

ENTRANCE DOOR AND FRAME

 

Door Type — swing with tempered glass

Frame — Aluminum painted Kynar 500 Standard Color

Concealed overhead closer

Doors for the patio and loading areas are narrow stile, manufactured by Kawneer
190 series, storefront doors.

Doors for lobby are narrow stile, manufactured by Kawneer 190 series, storefront
doors.

 

INTERIOR WOOD DOORS — (Included as part of the tenant allowance)

Type — Solid core, flush 3’-0” x 8’ standard

Finish — stained oak hardwood veneer

 

The interior doors will be AWI premium grade. The up charge for the maple or
cherry veneer would be $135.00 per standard 3’ x 8’ door. The proposed cut on
the oak doors is a rotary cut. The up charge for the full height doors (9 feet)
would be $180.00 per oak door. The up charge for full height maple or cherry
doors would be $245.00 per door.

 

FIRE-RATED DOORS

 

UL label where required by building codes.

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 6



--------------------------------------------------------------------------------

GLASS AND GLAZING

 

Three story curtain wall entry system (Kawneer 1600 Wall (2.5” x 7.5”). Aluminum
framing - Painted Kynar 500 Standard Color

 

Building exterior glass - 1” tinted insulated section standard PPG colors.
Tempered glass where required by building codes

 

Aluminum window system shall be engineered, fabricated, and installed to
withstand normal thermal movement, wind loading, and impact loading without
failure, as demonstrated by testing manufacture’s standard window assemblies
representing types, grades, classes, and sizes required for Project according to
standard test methods and as follows:

 

Air infiltration shall be no more than 0.06 CFM per sq. ft. of fixed area at
6.24 PSF pressure differential per ASTM E283-84.

 

System shall meet a water test with no uncontrolled leakage at 6.5 psf pressure
differential with a water rate of 5 gallons/hr/sq.ft. when tested in accordance
with ASTM E331-86.

 

Based on an estimate derived from information provided by tenant’s consultant a
Special Tenant Allowance of $222,921 as the estimate for design, materials and
installation of the three story glass lobby wall, including full-height
structural glass 5 segments, interior tubular steel between the second and third
floors with two vertical members from the ground floor to the interior tubular
steel, and 28” fins. Including three pair of 6’ x 9’ 1/2” glass doors. The only
colors available are clear, bronze and gray.

 

Based on an estimate derived from information provided by tenant’s consultant a
Special Tenant Allowance of $31,150 has been included for the curtain wall glass
at the sawtooth corner.

 

Based on an estimate derived from information provided by tenant’s consultant a
Special Tenant Allowance of $9,900 has been included for elevator lobby railings
on the second and third floors.

 

Based on an estimate derived from information provided by tenant’s consultant a
Special Tenant Allowance of $20,535 has been included for a 4” recess glass
detail at the precast openings.

 

Based on an estimate derived from information provided by tenant’s consultant a
Special Tenant Allowance of $33,078 has been included for interior lobby glass
walls to be butt glazed (3/8” thick) or mullion systems.

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 7



--------------------------------------------------------------------------------

BASED ON AN ESTIMATE DERIVED FROM INFORMATION PROVIDED BY TENANT’S CONSULTANT A
SPECIAL TENANT ALLOWANCE $9,620 HAS BEEN INCLUDED FOR 3RD FLOOR RAILINGS FOR THE
COMMUNICATING STAIR.

 

BASED ON AN ESTIMATE DERIVED FROM INFORMATION PROVIDED BY TENANT’S CONSULTANT A
SPECIAL TENANT ALLOWANCE OF $12,500 HAS BEEN INCLUDED FOR THE COMMUNICATING
STAIR RAILINGS.

 

FINISH HARDWARE — (Included as part of the tenant allowance)

Heavy duty with levers; door stops on all doors.

UL Label hardware where required by building codes.

Finish shall be brushed or bright chrome.

The hardware will be Schlage “D” Series.

 

DIVISION 9 — FINISHES

 

BASED ON AN ESTIMATE DERIVED FROM INFORMATION PROVIDED BY TENANT’S CONSULTANT A
SPECIAL TENANT ALLOWANCE OF $36,075 HAS BEEN INCLUDED FOR THE COMMUNICATING
STAIR.

 

CERAMIC TILE

 

Included on all shell building restroom floors and walls. Allowance $6.00/SF to
owner. (including labor)

 

VINYL WALL BASE — (Included as part of the tenant allowance)

CARPETING — (Included as part of the tenant allowance)

 

GYPSUM WALLBOARD — (Included as part of the tenant allowance)

 

Base building typical partitions — 3-5/8” metal stud type with fire ratings as
required by code. Minimum 1/2” type X thick drywall and framed to deck for
corridors. Interior furring of exterior walls and columns (taped, spackled and
sanded) is included as part of the tenant allowance.

 

PAINTING — (Included as part of the tenant allowance)

 

Walls — First coat drywall primer sealer

Flat latex (2 coats)

Wood Doors — Stain and seal

Door frames — Semi-gloss enamel (2 coats)

The door frames will have a primer coat.

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 8



--------------------------------------------------------------------------------

Ceilings

 

Suspended tegular tile, 24” x 24”, fissured. (USG 323 or equal 5/8” thick) The
ceiling grid is 2’ x 2’ 15/16” thick. Drywall ceilings are provided in the lobby
and the elevator lobby as part of the shell building.

 

BASED ON AN ESTIMATE DERIVED FROM INFORMATION PROVIDED BY TENANT’S CONSULTANT A
SPECIAL TENANT ALLOWANCE OF $24,975 HAS BEEN INCLUDED FOR THE COLONNADE SOFFITS.

 

Vinyl Wallcovering-(Included as part of the tenant allowance)

 

BASED ON AN ESTIMATE DERIVED FROM INFORMATION PROVIDED BY TENANT’S CONSULTANT A
SPECIAL TENANT ALLOWANCE OF $77,700 HAS BEEN INCLUDED FOR THE LOBBY FLOORING.

 

DIVISION 10 - SPECIALTIES

 

GRAPHICS AND EXTERIOR SIGNAGE (Allowance $10,000 to owner)

 

MIRRORS-Type - 1/4” polished plate, above lavatories

 

LIQUID SOAP DISPENSER-Counter mounted, one per lavatory.

 

TOWEL DISPENSERS AND RECEPTACLES

 

Material - stainless steel

Finish - brushed satin

Mounting - surface

 

GRAB BARS (At Handicapped Toilet Compartment)

 

Material - metal

Finish - brushed satin

Mounting - concealed

 

A SPECIAL TENANT ALLOWANCE OF $5,550 HAS BEEN INCLUDED FOR “FIXTURE” PACKAGE
(TENANT SELECTED ITEMS).

 

BASED ON AN ESTIMATE DERIVED FROM INFORMATION PROVIDED BY TENANT’S CONSULTANT A
SPECIAL TENANT ALLOWANCE OF $38,850 HAS BEEN INCLUDED FOR A SKYLIGHT IN THE
LOBBY.

 

BASED ON AN ESTIMATE DERIVED FROM INFORMATION PROVIDED BY TENANT’S CONSULTANT A
SPECIAL TENANT ALLOWANCE OF $3,330 HAS BEEN INCLUDED FOR THREE ENTRY MATS FOR
THE LOBBY.

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 9



--------------------------------------------------------------------------------

BASED ON AN ESTIMATE DERIVED FROM INFORMATION PROVIDED BY TENANT’S CONSULTANT A
SPECIAL TENANT ALLOWANCE OF $5,550 HAS BEEN INCLUDED FOR THE DIRECTORY/GRAPHIC
PACKAGE.

 

DIVISION 11-EQUIPMENT

 

Not included

 

DIVISION 12-FURNISHINGS AND BLINDS-(Included as part of the tenant allowance)

 

DIVISION 13-SPECIAL CONSTRUCTION

 

Not included

 

DIVISION 14-CONVEYING SYSTEMS

 

Two hydraulic passenger elevators, included a $5,000 allowance (each) to owner
for cab finishes. 2,500 LB at 125 fpm. The building standard door finish is
painted.

 

BASED ON AN ESTIMATE DERIVED FROM INFORMATION PROVIDED BY TENANT’S CONSULTANT A
SPECIAL TENANT ALLOWANCE OF $11,100 HAS BEEN INCLUDED FOR ELEVATOR DOOR AND
FRAME UPGRADES.

 

DIVISION 15-MECHANICAL

 

HVAC

 

DESIGN CONDITIONS

 

The mechanical design and installation shall comply with all applicable codes of
the National Fire Protection Association (NFPA), Standard Mechanical Code,
Florida Energy Code, ASHRAE Standard 62-1989 state and local codes.

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 10



--------------------------------------------------------------------------------

The heating, ventilating and air conditioning systems shall be designed and
selected to produce the indoor conditions noted below when the outdoor
conditions are as stated (ASHRAE 2-1/2% level):

 

Indoor Conditions:

 

Summer  

75 degrees F. db +/-2 degrees            55%RH+/-5%

     Winter  

70 degrees F. db +/-2 degrees

    

 

Outdoor Conditions:

 

Summer  

91 degrees F. db

77 degrees F. wb Design

     Winter  

40 degrees F. db

    

 

The building shall be cooled with a total of six (6) rooftop units totaling 275
tons.

 

VARIABLE VOLUME UNITS

 

Variable volume units shall be stand alone DDC controlled.

 

ROOFTOP AIR CONDITIONING UNITS - VARIABLE VOLUME

 

Factory assembled, piped and wired single package rooftop air conditioner. All
rooftop units shall be of the same manufacturer. Carrier, Trane, or McQuay. Unit
shall be single package type designed for outdoor application and shall provide
complete protection for all components and controls.

 

AIR DISTRIBUTION SYSTEMS DESCRIPTION

 

Conditioned air is supplied to each floor from the rooftop units through a
medium pressure, medium velocity air distribution system to pressure independent
variable volume control terminals (interior zone) and/or pressure independent
powered induction units with heat (exterior zone) located throughout the floors.
Initial zoning will be one variable volume system per 2200 square feet on
average.

 

The heating requirements for the building are handled by electric resistance
heating coils, located either downstream of or integral to the powered induction
units located in the ceiling return air plenum in the vicinity of the various
zones.

 

Toilet room exhaust will be ducted to a toilet exhaust riser (each bank of
toilets) up to exhaust fans on the roof.

 

AIR DISTRIBUTION DEVICES

 

Ceiling supply diffusers shall be perforated plate type.

 

The base building does include dropping the HVAC diffusers. It does not include
moving of the diffusers to accommodate interior walls or the addition of VAV
boxes for required zoning.

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 11



--------------------------------------------------------------------------------

FIRE PROTECTION

 

Based on light hazard occupancy. Fire sprinkler system design will be in
accordance with NFPA and Standard Building Code standards. The base building
does include dropping the sprinkler heads. It does not include moving of the
heads to accommodate interior walls.

 

The fire protection design and installation shall comply with all applicable
codes of the National Fire Protection Association (NFPA 13 and NFPA 14), local
codes in addition to the local fire marshal.

 

PLUMBING

 

A complete system of plumbing will be installed and consist of complete systems
of sanitary drainage, storm drainage, hot water and cold water throughout the
building. Roof drainage will be provided to connect into the storm lines on the
surrounding site. Domestic hot water will be supplied from a central electric
water heater. Sanitary system will be extended from wet columns, toilet room
fixtures, and mechanical equipment to the sanitary sewer system. The cold water
will deliver water from the public water main through a meter to the building.

 

The plumbing design and installation shall comply with all applicable codes of
the National Fire Protection Association (NFPA), Standard Plumbing Code,
Americans with Disabilities Act, and local codes.

 

DIVISION 16 - ELECTRICAL

 

Main switchboards, panel boards for lighting and HVAC, distribution boards,
transformers and feeders for the base building included. One panel per floor
provided (277/480 volt 600 amp) for tenant use as part of the base building.

 

The electrical design and installation shall comply with all applicable codes of
the National Fire Protection Association (NFPA), National Electrical Code (NEC),
Underwriter’s Laboratories (UL), Americans with Disabilities Act, and Florida
Energy Code in addition to any applicable state and local codes.

 

Complete lighting system.

 

Power wiring and connection for all mechanical equipment.

 

Fire alarm system.

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 12



--------------------------------------------------------------------------------

Tenant Distribution

 

A junction box grid system shall be provided for tenant lights (at 277 volts).
The grid shall consist of a junction box for each system (nippled together)
spaced 20’ x 20’ on center using a common conduit.

 

Wire and Cables

 

All conductors shall be of copper and shall meet the ASTM Specifications for
conductivity.

 

Elevator Equipment

 

Install disconnects and feeders to elevator machine controllers.

 

Electrical Service

 

Electric Service will be 277/480 volts, three phase, 4 wire “Wye”. The project
shall be served by one 2000 amp service. Service to the building shall be
provided by underground feed from the property line to the pad mounted
transformer and from the transformer to the building.

 

Panel boards

 

Panel boards shall be of the automatic circuit breaker type, factory assembled
by the manufacturer of the circuit breakers. Panel boards shall bear UL labels.

 

Lighting Fixtures

 

Fixtures for tenant areas shall be 2’ x 4’ fluorescent, 3 lamp, lay-in type,
four sided air return with 18 cell parabolic lens. One fixture per 80sf. The 2 x
4 fixtures are 3” deep, 18 cell parabolic with energy saving T-8 ballasts. Model
to be Metalux 2EP36X-340S36H-277-LE3 or equal. Emergency lighting shall be
provided with 2’ x 4’ fixtures equipped with a battery pack with a LED switch.

 

Entry and Lobby Areas

 

Recessed round HID (Metal Halide) and compact fluorescent down lights. Included
in the shell building cost.

 

Typical Floor Elevator Lobbies

 

Compact fluorescent down lights.

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 13



--------------------------------------------------------------------------------

STAIRWELLS

 

Two-lamp fluorescent with wall mounted wrap-around acrylic lens fixture over
each landing.

 

LAVATORIES

 

Recessed parabolic egg crate louvers at opposite walls over mirrors and over
toilet areas. Down lights provided at entry and center of restrooms.

 

LIFE SAFETY SYSTEM

 

Provide a complete fire alarm system to comply with NFPA 72A and all local
requirements. The fire alarm system included is the minimum required by code.
Any upgrade of the system would be covered by the tenant finish allowance.

 

FIRE ALARM SYSTEM

 

Shall be hard wired and shall include:

 

Manual pull stations at each stairwell entry and exit door.

 

Smoke detectors in all mechanical and elevator equipment rooms, electrical
rooms, telephone rooms, and elevator lobbies.

 

Smoke detectors in supply and return ducts of each air handler system and in
outside air intake fans.

 

DIGITAL LIGHTWAVE BUILDING    Outline Specification Page 14



--------------------------------------------------------------------------------

NOTE:

 

1. THIS PERSPECTIVE INDICATES A TENANT REQUESTED OPTION OF A STRUCTURAL GLAZING
SYSTEM AT THE FRONT ENTRY.

 

2. THIS PERSPECTIVE INDICATES A TENANT REQUESTED OPTION OF THE PRECAST PANEL
WRAPPING OF THE 1ST FLOOR COLONNADE COLUMNS.

 

3. THIS PERSPECTIVE INDICATES A TENANT REQUESTED OPTION OF STUCCO AT ALL
HORIZONTAL SOFFITS.

 

[PICTURE]

 



--------------------------------------------------------------------------------

[FLOOR PLAN]

 



--------------------------------------------------------------------------------

[FLOOR PLAN]

 



--------------------------------------------------------------------------------

[BUILDING SECTION]

 

[EAST ELEVATION]

 

[END ELEVATION]

 



--------------------------------------------------------------------------------

EXHIBIT D

 

DIGITAL LIGHTWAVE

 

ID

--------------------------------------------------------------------------------

  

TASK NAME

--------------------------------------------------------------------------------

   DURATION


--------------------------------------------------------------------------------

   START


--------------------------------------------------------------------------------

   FINISH


--------------------------------------------------------------------------------

   SOURCE


--------------------------------------------------------------------------------

1

  

Phase One Environmental Report Complete

   0d    Dec 15    Dec 15    Seller

2

  

Notice to Proceed

   0d    Dec 15    Dec 15    Owner

3

  

DESIGN

   118d    Nov 13    May 6     

4

  

CIVIL DESIGN AND PERMITTING

   49d    Nov 13    Jan 28     

5

  

Site - Civil engineering

   9d    Nov 13    Nov 25    Seller

6

  

Geotechnical report complete

   0d    Nov 13    Nov 13    Sell/Own

7

  

Submit site plan to County

   40d    Nov 26    Jan 28    Sell/Own

8

  

Submit site plan to SWFMD

   40d    Nov 26    Jan 28    Seller

9

  

County site plan approval

   0d    Jan 28    Jan 28    Pin. County

10

  

SWFMD site plan approval

   0d    Jan 28    Jan 28    SWFMD

11

  

Receive site permit

   0d    Jan 28    Jan 28    Perry Co.

12

  

ARCHITECTURAL DESIGN

   97d    Dec 16    May 5     

13

  

Building design and working drawings

   38d    Dec 16    Feb 11    Perry Co.

14

  

Design development drawings

   0d    Jan 15    Jan 15    Perry Co.

15

  

Review DD Drawings

   5d    Jan 15    Jan 21    Digital

16

  

M.E.P. Shell drawings

   6w    Dec 24    Feb 9    Perry Co.

17

  

Prepare steel shop drawings

   4w    Jan 2    Jan 29    Perry Co.

18

  

Prepare precast shop drawings

   4w    Jan 2    Jan 29    Perry Co.

19

  

Select precast color

   0d    Jan 13    Jan 13    Digital

20

  

Order structural steel

   6w    Feb 3    Mar 30    Perry Co.

 

         1998


--------------------------------------------------------------------------------

ID

--------------------------------------------------------------------------------

 

TASK NAME

--------------------------------------------------------------------------------

   4TH
QUARTER


--------------------------------------------------------------------------------

   1ST
QUARTER


--------------------------------------------------------------------------------

   2ND
QUARTER


--------------------------------------------------------------------------------

   3RD
QUARTER


--------------------------------------------------------------------------------

   4TH
QUARTER


--------------------------------------------------------------------------------

   1ST
QUARTER


--------------------------------------------------------------------------------

1

 

Phase One Environmental Report Complete

                             

2

 

Notice to Proceed

                             

3

 

DESIGN

                             

4

 

CIVIL DESIGN AND PERMITTING

                             

5

 

Site - Civil engineering

                             

6

 

Geotechnical report complete

                             

7

 

Submit site plan to County

                             

8

 

Submit site plan to SWFMD

                             

9

 

County site plan approval

                             

10

 

SWFMD site plan approval

                             

11

 

Receive site permit

                             

12

 

ARCHITECTURAL DESIGN

                             

13

 

Building design and working drawing

                             

14

 

Design development drawings

                             

15

 

Review DD Drawings

                             

16

 

M.E.P. Shell drawings

                             

17

 

Prepare steel shop drawings

                             

18

 

Prepare precast shop drawings

                             

19

 

Select precast color

                             

20

 

Order structural steel

                             

 

Date: Jan 5    Task   

Critical Task

  

Milestone

Page: 1 of 6    Task Progress   

Critical Task Progress

  

Summary

 

Hogan Burt Development Incorporated

 



--------------------------------------------------------------------------------

DIGITAL LIGHTWAVE

 

ID

--------------------------------------------------------------------------------

  

Task Name

--------------------------------------------------------------------------------

   Duration


--------------------------------------------------------------------------------

   Start


--------------------------------------------------------------------------------

   Finish


--------------------------------------------------------------------------------

   Source


--------------------------------------------------------------------------------

21

  

Order precast

   12w    Feb 3    Apr 27    Perry Co.

22

  

Submit shell plans for permit

   0d    Feb 11    Feb 11    Perry Co.

23

  

Tenant construction drawings

   54d    Jan 15    Mar 31    Digital

24

  

Building permit review - Shell

   20d    Feb 12    Mar 11    Pin. County

25

  

Receive building permit - Shell

   0d    Mar 11    Mar 11    Perry Co.

26

  

Receive and review tenant drawings

   5d    Apr 1    Apr 7    Perry Co.

27

  

Put tenant drawings out to bid

   15d    Apr 8    Apr 28    Perry Co.

28

  

Submit tenant drawings for permit

   4w    Apr 8    May 5    Perry Co.

29

  

Tenant subcontractor selection

   5d    Apr 29    May 5    Perry/Digital

30

  

Receive tenant permit

   0d    May 5    May 5    Pin County

31

  

SITE PREPARATION AND CLOSING

   201d    Dec 1    Sep 11     

32

  

Demolition of Master Site

   32d    Dec 1    Jan 19    Seller

33

  

Clear and grub Office Parcel

   4d    Jan 5    Jan 8    Seller

34

  

Record Covenants

   0d    Jan 30    Jan 30    Seller

35

  

Pad Preparation Office Parcel

   10d    Feb 2    Feb 13    Seller

36

  

Land Closing

   0d    Feb 2    Feb 2    Sell/Own

37

  

Grading and excavation common area

   35d    Feb 23    Apr 10    Seller

38

  

Construct retaining walls common area

   20d    Mar 2    Mar 27    Seller

39

  

Underground utilities common area

   25d    Apr 6    May 8    Seller

40

  

Curb and paving common area

   24d    May 11    Jun 11    Seller

 

Date: Jan 5   Task   Critical Task   Milestone Page: 2 of 6   Task Progress  
Critical Task Progress   Summary

 

Hogan Burt Development Incorporated

 

DIGITAL LIGHTWAVE

 

        1998


--------------------------------------------------------------------------------

        4th Quarter


--------------------------------------------------------------------------------

   1st Quarter


--------------------------------------------------------------------------------

   2nd Quarter


--------------------------------------------------------------------------------

   3rd Quarter


--------------------------------------------------------------------------------

   4th Quarter


--------------------------------------------------------------------------------

   1st Quarter


--------------------------------------------------------------------------------

21

 

Order precast

                            

22

 

Submit shell plans for permit

                            

23

 

Tenant construction drawings

                            

24

 

Building permit review - Shell

                            

25

 

Receive building permit - Shell

                            

26

 

Receive and review tenant drawings

                            

27

 

Put tenant drawings out to bid

                            

28

 

Submit tenant drawings for permit

                            

29

 

Tenant subcontractor selection

                            

30

 

Receive tenant permit

                            

31

 

SITE PREPARATION AND CLOSING

                            

 



--------------------------------------------------------------------------------

32

 

Demolition of Master Site

                            

33

 

Clear and grub Office Parcel

                            

34

 

Record Covenants

                            

35

 

Pad Preperation Office Parcel

                            

36

 

Land Closing

                            

37

 

Grading and excavation common area

                            

38

 

Construct retaining walls common area

                            

39

 

Underground utilities common area

                            

40

 

Curb and paving common area

                            

 

Date: Jan 5   Task   Critical Task   Milestone Page: 2 of 6   Task Progress  
Critical Task Progress   Summary

 

Hogan Burt Development Incorporated

 



--------------------------------------------------------------------------------

DIGITAL LIGHTWAVE

 

ID

--------------------------------------------------------------------------------

  

Task Name

--------------------------------------------------------------------------------

   Duration


--------------------------------------------------------------------------------

   Start


--------------------------------------------------------------------------------

   Finish


--------------------------------------------------------------------------------

   Source


--------------------------------------------------------------------------------

41

  

Hardscape and irrigation common area

   25d    Jul 6    Aug 7    Seller

42

  

Landscaping

   21d    Aug 14    Sep 11    Seller

43

  

BUILDING CONSTRUCTION

   205d    Feb 3    Nov 16     

44

  

SITEWORK

   202d    Feb 3    Nov 11     

45

  

Stormwater underground

   20d    Feb 3    Mar 2    Perry Co.

46

  

Sanitary underground

   8d    Mar 3    Mar 12    Perry Co.

47

  

Water underground

   8d    Mar 13    Mar 24    Perry Co.

48

  

Fire underground

   8d    Mar 25    Apr 3    Perry Co.

49

  

Construct building pad

   4d    Feb 16    Feb 19    Perry Co.

50

  

Lighting underground

   8d    Apr 6    Apr 15    Perry Co.

51

  

Rough grade site

   13d    Apr 16    May 4    Perry Co.

52

  

Irrigation sleeves

   2d    May 5    May 6    Perry Co.

53

  

Install paving base

   10d    May 5    May 18    Perry Co.

54

  

Pave

   6d    Aug 18    Aug 25    Perry Co.

55

  

Fine grade site

   8d    Aug 26    Sep 4    Perry Co.

56

  

Install curbs

   5d    Aug 26    Sep 1    Perry Co.

57

  

Irrigation installation

   20d    Sep 2    Sep 29    Perry Co.

58

  

Landscaping

   25d    Sep 30    Nov 3    Perry Co.

59

  

Sod

   6d    Nov 4    Nov 11    Perry Co.

60

  

Shell Dry In

   143d    Mar 12    Sep 28     

 

Date: Jan 5   Task   Critical Task   Milestone Page: 3 of 6   Task Progress  
Critical Task Progress   Summary

 

Hogan Burt Development Incorporated

 

DIGITAL LIGHTWAVE

 

        1998


--------------------------------------------------------------------------------

        4th Quarter


--------------------------------------------------------------------------------

   1st Quarter


--------------------------------------------------------------------------------

   2nd Quarter


--------------------------------------------------------------------------------

   3rd Quarter


--------------------------------------------------------------------------------

   4th Quarter


--------------------------------------------------------------------------------

   1st Quarter


--------------------------------------------------------------------------------

41

 

Hardscape and irrigation common area

                            

42

 

Landscaping

                            

43

 

BUILDING CONSTRUCTION

                            

44

 

SITEWORK

                            

45

 

Stormwater underground

                            

46

 

Sanitary underground

                            

47

 

Water underground

                            

48

 

Fire underground

                            

49

 

Construct building pad

                            

50

 

Lighting underground

                            

51

 

Rough grade site

                            

52

 

Irrigation sleeves

                            

 



--------------------------------------------------------------------------------

53

 

Install paving base

                            

54

 

Pave

                            

55

 

Fine grade site

                            

56

 

Install curbs

                            

57

 

Irrigation installation

                            

58

 

Landscaping

                            

59

 

Sod

                            

60

 

Shell Dry In

                            

 

Date: Jan 5   Task   Critical Task   Milestone Page: 3 of 6   Task Progress  
Critical Task Progress   Summary

 

Hogan Burt Development Incorporated

 



--------------------------------------------------------------------------------

DIGITAL LIGHTWAVE

 

ID

--------------------------------------------------------------------------------

  

Task Name

--------------------------------------------------------------------------------

   Duration


--------------------------------------------------------------------------------

   Start


--------------------------------------------------------------------------------

   Finish


--------------------------------------------------------------------------------

   Source


--------------------------------------------------------------------------------

61

  

Plumbing underslab rough

   12d    Mar 12    Mar 27    Perry Co.

62

  

Electrical underslab rough

   12d    Mar 12    Mar 27    Perry Co.

63

  

Wall footings

   8d    Mar 12    Mar 23    Perry Co.

64

  

Column pads

   8d    Mar 12    Mar 23    Perry Co.

65

  

Slab prep and pour

   12d    Mar 30    Apr 14    Perry Co.

66

  

Erect Structural Steel

   30d    Apr 29    Jun 9    Perry Co.

67

  

Pour 2nd floor slab

   6d    Jun 10    Jun 17    Perry Co.

68

  

Precast Erection

   4w    Jun 10    Jul 7    Perry Co.

69

  

Pour 3rd floor slab

   8d    Jun 18    Jun 29    Perry Co.

70

  

Install roofing curbs

   4d    Jun 30    Jul 3    Perry Co.

71

  

Exterior glazing

   25d    Jul 8    Aug 11    Perry Co.

72

  

Roofing Dry in

   13d    Jul 6    Jul 24    Perry Co.

73

  

Roofing finished

   10d    Jul 27    Aug 7    Perry Co.

74

  

Frame Curtainwall

   25d    Aug 12    Sep 15    Perry Co.

75

  

E.I.F.S.

   9d    Sep 18    Sep 28    Perry Co.

76

  

PARKING GARAGE

   97d    Jun 1    Oct 13     

77

  

Erect structural doubletees

   30d    Jun 1    Jul 10    Perry Co.

78

  

Pour 1st floor slab

   10d    Jul 13    Jul 24    Perry Co.

79

  

Waterproof parking deck

   12d    Jul 27    Aug 11    Perry Co.

80

  

Fire Protection

   15d    Aug 12    Sep 1    Perry Co.

 

Date: Jan 5   Task   Critical Task   Milestone Page: 4 of 6   Task Progress  
Critical Task Progress   Summary

 

Hogan Burt Development Incorporated

 

DIGITAL LIGHTWAVE

 

        1998


--------------------------------------------------------------------------------

        4th Quarter


--------------------------------------------------------------------------------

   1st Quarter


--------------------------------------------------------------------------------

   2nd Quarter


--------------------------------------------------------------------------------

   3rd Quarter


--------------------------------------------------------------------------------

   4th Quarter


--------------------------------------------------------------------------------

   1st Quarter


--------------------------------------------------------------------------------

61

 

Plumbing underslab rough

                            

62

 

Electrical underslab rough

                            

63

 

Wall footings

                            

64

 

Column pads

                            

65

 

Slab prep and pour

                            

66

 

Erect Structural Steel

                            

67

 

Pour 2nd floor slab

                            

68

 

Precast Erection

                            

69

 

Pour 3rd floor slab

                            

70

 

Install roofing curbs

                            

71

 

Exterior glazing

                            

72

 

Roofing Dry in

                            

 



--------------------------------------------------------------------------------

73

 

Roofing finished

                            

74

 

Frame curtainwall

                            

75

 

E.I.F.S.

                            

76

 

PARKING GARAGE

                            

77

 

Erect structural doubletees

                            

78

 

Pour 1st floor slab

                            

79

 

Waterproof parking deck

                            

80

 

Fire Protection

                            

 

Date: Jan 5   Task   Critical Task   Milestone Page: 4 of 6   Task Progress  
Critical Task Progress   Summary

 

Hogan Burt Development Incorporated

 



--------------------------------------------------------------------------------

DIGITAL LIGHTWAVE

 

ID

--------------------------------------------------------------------------------

  

Task Name

--------------------------------------------------------------------------------

   Duration


--------------------------------------------------------------------------------

   Start


--------------------------------------------------------------------------------

   Finish


--------------------------------------------------------------------------------

   Source


--------------------------------------------------------------------------------

81

  

Electrical and lighting

   20d    Sep 2    Sep 29    Perry Co.

82

  

Painting

   10d    Sep 30    Oct 13    Perry Co.

83

  

Interior Buildout

   94d    Jul 8    Nov 16     

84

  

Fire protection rough

   25d    Jul 8    Aug 11    Perry Co.

85

  

Frame full height walls

   10d    Jul 8    Jul 21    Perry Co.

86

  

Electric overhead rough

   18d    Jul 8    Jul 31    Perry Co.

87

  

Furr out exterior walls

   10d    Jul 8    Jul 21    Perry Co.

88

  

Rough in plumbing

   12d    Jul 22    Aug 5    Perry Co.

89

  

Rough in electrical - full height

   15d    Jul 22    Aug 11    Perry Co.

90

  

Frame grid height walls

   16d    Jul 22    Aug 12    Perry Co.

91

  

Rough in electrical - furred walls

   12d    Jul 22    Aug 6    Perry Co.

92

  

Hag and finish full height walls

   16d    Jul 27    Aug 17    Perry Co.

93

  

Ductwork rough in

   35d    Jul 27    Sep 11    Perry Co.

94

  

Install ceramic tile in baths

   15d    Jul 31    Aug 20    Perry Co.

95

  

Set roof top packages

   8d    Aug 10    Aug 19    Perry Co.

96

  

Rough in electrical - grid height walls

   12d    Aug 13    Aug 28    Perry Co.

97

  

Owner cable runs

   30d    Aug 13    Sep 23    Perry Co.

98

  

Install vanity tops

   4d    Aug 21    Aug 26    Perry Co.

99

  

Install plumbing fixtures

   15d    Aug 27    Sep 16    Perry Co.

100

  

Hang and finish grid height walls

   18d    Aug 31    Sep 23    Perry Co.

 

Date: Jan 5   Task   Critical Task   Milestone Page: 5 of 6   Task Progress  
Critical Task Progress   Summary

 

Hogan Burt Development Incorporated

 

DIGITAL LIGHTWAVE

 

        1998


--------------------------------------------------------------------------------

        4th Quarter


--------------------------------------------------------------------------------

   1st Quarter


--------------------------------------------------------------------------------

   2nd Quarter


--------------------------------------------------------------------------------

   3rd Quarter


--------------------------------------------------------------------------------

   4th Quarter


--------------------------------------------------------------------------------

   1st Quarter


--------------------------------------------------------------------------------

81

 

Electrical and lighting

                            

82

 

Painting

                            

83

 

Interior Buildout

                            

84

 

Fire protection rough

                            

85

 

Frame full height walls

                            

86

 

Electric overhead rough

                            

87

 

Furr out exterior walls

                            

88

 

Rough in plumbing

                            

89

 

Rough in electrical - full height

                            

90

 

Frame grid height walls

                            

91

 

Rough in electrical - furred walls

                            

92

 

Hag and finish full height walls

                            

 



--------------------------------------------------------------------------------

93

 

Ductwork rough in

                            

94

 

Install ceramic tile in baths

                            

95

 

Set roof top packages

                            

96

 

Rough in electrical - grid height walls

                            

97

 

Owner cable runs

                            

98

 

Install vanity tops

                            

99

 

Install plumbing fixtures

                            

100

 

Hang and finish grid height walls

                            

 

Date: Jan 5   Task   Critical Task   Milestone Page: 5 of 6   Task Progress  
Critical Task Progress   Summary

 

Hogan Burt Development Incorporated

 



--------------------------------------------------------------------------------

DIGITAL LIGHTWAVE

 

ID

--------------------------------------------------------------------------------

  

Task Name

--------------------------------------------------------------------------------

   Duration


--------------------------------------------------------------------------------

   Start


--------------------------------------------------------------------------------

   Finish


--------------------------------------------------------------------------------

   Source


--------------------------------------------------------------------------------

101

  

Install ceiling grid

   15d    Sep 11    Oct 1    Perry Co.

102

  

Install toilet partitions

   5d    Sep 17    Sep 23    Perry Co.

103

  

Electrical trim

   16d    Sep 24    Oct 15    Perry Co.

104

  

Install bath accessories

   3d    Sep 24    Sep 28    Perry Co.

105

  

Paint

   25d    Sep 25    Oct 29    Perry Co.

106

  

HVAC Trim

   10d    Oct 2    Oct 15    Perry Co.

107

  

Install lights

   12d    Oct 2    Oct 19    Perry Co.

108

  

Furniture delivery & unpacking

   0d    Oct 12    Oct 12    Digital

109

  

Start up HVAC

   8d    Oct 16    Oct 27    Perry Co.

110

  

Ceiling tile

   11d    Oct 28    Nov 11    Perry Co.

111

  

Install carpet

   8d    Oct 30    Nov 10    Perry Co.

112

  

Install Owner furniture

   0d    Nov 2    Nov 2    Digital

113

  

Final Clean

   3d    Nov 12    Nov 16    Perry Co.

114

  

Develop punchlist

   11d    Nov 2    Nov 16    Digital

115

  

Beneficial Occupancy

   0d    Nov 10    Nov 10     

116

  

Certificate of Occupancy

   0d    Nov 16    Nov 16     

117

  

Owner Move In

   1d    Nov 17    Nov 17    Digital

118

  

Punchlist corrections

   20d    Nov 17    Dec 14    Perry Co.

119

  

Final Walk Through

   1d    Dec 15    Dec 15    Digital

120

  

Project Complete

   0d    Dec 16    Dec 16     

 

Date: Jan 7   Task   Critical Task   Milestone Page: 6 of 6   Task Progress  
Critical Task Progress   Summary

 

Hogan Burt Development Incorporated

 

DIGITAL LIGHTWAVE

 

        1998


--------------------------------------------------------------------------------

        4th Quarter


--------------------------------------------------------------------------------

   1st Quarter


--------------------------------------------------------------------------------

   2nd Quarter


--------------------------------------------------------------------------------

   3rd Quarter


--------------------------------------------------------------------------------

   4th Quarter


--------------------------------------------------------------------------------

   1st Quarter


--------------------------------------------------------------------------------

101

 

Install ceiling grid

                            

102

 

Install toilet partitions

                            

103

 

Electrical trim

                            

104

 

Install bath accessories

                            

105

 

Paint

                            

106

 

HVAC Trim

                            

107

 

Install lights

                            

108

 

Furniture delivery & unpacking

                            

109

 

Start up HVAC

                            

110

 

Ceiling tile

                            

111

 

Install carpet

                            

 



--------------------------------------------------------------------------------

112

 

Install Owner furniture

                            

113

 

Final Clean

                            

114

 

Develop punchlist

                            

115

 

Beneficial Occupancy

                            

116

 

Certificate of Occupancy

                            

117

 

Owner Move In

                            

118

 

Punchlist corrections

                            

119

 

Final Walk Through

                            

120

 

Project Complete

                            

 

Date: Jan 7   Task   Critical Task   Milestone Page: 6 of 6   Task Progress  
Critical Task Progress   Summary

 

Hogan Burt Development Incorporated

 



--------------------------------------------------------------------------------

EXHIBIT E

 

EXHIBIT E

PROJECT COSTS SCHEDULE

 

SITE COSTS:

      

LAND

   $ 1,800,000

CLOSING COSTS

   $ 36,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SUB TOTAL LAND

   $ 1,836,000

HARD COSTS:

      

SHELL BUILDING

   $ 4,325,472

TENANT REQUESTED ITEMS PAID FOR BY INCREASED LOBBY ALLOWANCE

   $ 70,000

INCREASE TO DESIGN BUILD CONTRACT FOR TENANT REQUESTED PRECAST ITEMS

   $ 188,498

ALLOWANCE FOR TENANT REQUESTED MODIFICATIONS TO EXTERIOR OF BUILDING

   $ 338,631

ALLOWANCE FOR TENANT REQUESTED MODIFICATIONS TO INTERIOR OF BUILDING

   $ 233,563

FOUNDATIONS/COVERED ENTRY

   $ 98,000

INCREASE BUILDING HEIGHT

   $ 175,000

TENANT IMPROVEMENT ALLOWANCE @ $20.00 PER SQUARE FOOT

   $ 1,844,500

PARKING STRUCTURE

   $ 1,085,000

SITE WORK/SITE LIGHTING

   $ 405,000

LANDSCAPING ALLOWANCE

   $ 100,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SUB TOTAL HARD COSTS

   $ 8,863,662

SOFT COSTS:

      

ARCHITECTURAL & ENGINEERING, SURVEYS, REPORTS

   $ 230,562

CONTRACTOR’S BOND

   $ 68,206

APPRAISAL

   $ —  

TITLE INSURANCE

   $ 40,000

LEGAL & OTHER

   $ 60,000

BUILDERS RISK INSURANCE

   $ 15,000

IMPACT, CONNECTION & CAPACITY FEES

   $ 270,000

MARKETING COSTS

   $ —  

CONSTRUCTION LOAN FEE

   $ 134,919

LOAN COMMITMENT FEE

   $ —  

ASSET MANAGEMENT FEE

   $ —  

MISCELLANEOUS & CONTINGENCY

   $ 230,000

DEVELOPMENT FEE

   $ 461,237

PROJECT MANAGEMENT

   $ —       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SUB TOTAL SOFT COSTS

   $ 1,509,924

SITE COSTS

   $ 1,836,000

HARD COSTS

   $ 8,863,662

SOFT COSTS

   $ 1,509,924     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SUB TOTAL COSTS

   $ 12,209,586

CONSTRUCTION PERIOD INTEREST

   $ 505,761

CONSTRUCTION PERIOD INTEREST ON DEFERRED TENANT IMPROVEMENTS

   $ —  

INTEREST RESERVE

   $ —  

REAL ESTATE BROKERAGE COMMISSION

   $ 1,183,930     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SUB TOTAL

   $ 1,689,691

TOTAL PROJECT COSTS, INCLUDING ALLOWANCES

   $ 13,899,277

 



--------------------------------------------------------------------------------

BUDGET RECONCILIATION 12/30/97

PRICING ESTIMATES/ALLOWANCES ON DESIGN MODIFICATIONS REQUESTED BY DIGITAL

LIGHTWAVE & ASD

 

INITIAL BUILDING HARD COSTS (INCLUDE ASE) PER LETTER OF INTENT

   $  

INCREASE BUILDING SIZE 2,225 SF @ *******

   $ 236,963

 

THE FOLLOWING ESTIMATES ARE BASED ON INFORMATION AND SKETCHES PROVIDED BY ASD
AND ARE SUBJECT TO FINAL ENGINEERING AND DESIGN; THEREFORE, EACH ITEM IS
PRESENTED AS AN ALLOWANCE (UNLESS NOTED OTHERWISE).

 

EXTERIOR MODIFICATIONS

                

THE FOLLOWING TWO PRECAST ITEMS ARE NOT AN ALLOWANCE, COSTS ARE SET FOR TENANT,
DESIGN BUILDER WILL ABSORB ANY INCREASE OR DECREASE IN THE PRICE OF THESE ITEMS:

                

COLONNADE PRECAST

   $ 106,330          

24’ VERTICAL PRECAST “COLUMNS” AT EACH BAY (EXCEPT FRONT SECTIONAL-CURVED AREA)
AND MIDWAY BETWEEN EACH BAY (EXCEPT FRONT SECTIONAL-CURVED AREA)

   $ 82,850          

SOFFITS

   $ 24,975          

SKYLIGHT

   $ 38,850          

SAWTOOTH CORNER CURTAIN WALL

   $ 31,350          

4” RECESSED GLASS DETAIL ON ENTIRE BUILDING

   $ 20,535          

ENTRY CURTAIN WALL-FULL HEIGHT STRUCTURAL GLASS, 5 SEGMENTS, INTERIOR TUBULAR
STEEL @ FLOOR 3, 28” FINS, VERTICAL STEEL SUPPORTS

   $ 222,921          

ALL GLASS ENTRY DOORS (3 PAIR) ARE INCLUDED AT NO CHARGE ON PRICE OF ENTRY
CURTAIN WALL

   $ —                 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

SUBTOTAL (ESTIMATE)

   $ 527,127          

5% DEVELOPMENT FEE

   $ 26,358               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

TOTAL ESTIMATED IMPACT OF EXTERIOR CHANGES

   $ 563,483     $ 553,483  

ATRIUM/INTERIOR MODIFICATIONS

                

FLOORING

   $ 77,700          

STEEL MODIFICATIONS FOR “RADIUS” LOBBY

   $ 43,845          

INTERIOR LOBBY GLASS WALLS-BUTT GLAZED OR MULLION SYSTEM

   $ 33,070          

SECTIONAL GLASS RAILING WITH STAINLESS STEEL CAP AT 2ND & 3RD FLOOR LOBBY

   $ 9,980          

ELEVATOR DOOR & FRAME UPGRADES

   $ 11,000          

DIRECTORY/GRAPHIC PACKAGE

   $ 5,550          

“TEXTURE” PACKAGE (TENANT SELECTED ITEMS)

   $ 5,550          

CIRCULAR COMMUNICATING STAIRWAY BETWEEN 2ND & 3RD FLOOR

   $ 36,075          

STEEL MODIFICATIONS FOR CIRCULAR COMMUNICATING STAIRWAY

   $ 21,300          

SECTIONAL GLASS RAILING WITH STAINLESS STEEL CAP AT 3RD FLOOR COMMUNICATING
STAIRWAY

   $ 9,620          

RAILING FOR COMMUNICATING STAIRWAY

   $ 12,500          

CREDIT FOR LOBBY STAIRWAY

   $ (38,075 )        

ENTRANCE MATS

   $ 3,330               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

SUBTOTAL (ESTIMATE)

   $ 233,563          

5% DEVELOPMENT FEE

   $ 11,678               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

TOTAL ESTIMATED IMPACT OF ATRIUM/INTERIOR CHANGES

   $ 245,240     $ 245,241  

LEASE ALLOWANCES

                

FIRST FLOOR ADDITIONAL LOBBY ALLOWANCE (PER AGREEMENT)

   $ (70,000 )        

FIRST FLOOR                  1,750SF         $20.00        TO ALLOWANCE-EXPANDED
LOBBY AREA                                         
                                        (AREA SUBJECT TO CONFIRMATION)

   $ (35,000 )        

SECOND FLOOR             1,256SF         $20.00        TO ALLOWANCE (AREA
SUBJECT TO                                         
                                         CONFIRMATION)

   $ (25,120 )        

THIRD FLOOR                 1,256SF         $20.00        TO ALLOWANCE (AREA
SUBJECT TO                                         
                                         CONFIRMATION)

   $ (25,120 )             

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

SUBTOTAL (ESTIMATE)

   $ (155,240 )   $ (155,240 )     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ESTIMATED COVERAGE AFTER CREDIT FOR LEASE ALLOWANCES

   $ 643,585          

REVISED ESTIMATE OF HARD COSTS (INCLUDING A & E) OF CONCEPTUAL BUILDING (MINIMUM
BUILDING REQUIREMENTS)

           $ 9,084,447  

INITIAL BUILDING COSTS PER LETTER OF INTENT

           $ (8,184,000 )

TOTAL ESTIMATED INCREASE FOR TENANT REQUESTED MODIFICATIONS & 7,225 SF

           $ 680,447  

TENANT’S OUT OF POCKET COSTS REDUCED BY THE FOLLOWING:

                

INCREASE RENT $20 FOR INCREASED BUILDING SIZE

           $ (236,963 )

REDUCTION OF C&W COMMISSION

           $ (247,000 )

INCREASE RENT $20 FOR AMORTIZATION OF IMPROVEMENTS

           $ (280,000 )             

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ESTIMATED TENANT OUT-OF-POCKET COVERAGE AFTER ABOVE

           $ 196,485               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

EXHIBIT F

 

DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS OF

 

BAYSIDE CONCOURSE

 

****

 

COUNTY OF PINELLAS

 

STATE OF FLORIDA

 

THIS DECLARATION is made this          day of                     , 1998, by
HAYDON-RUBIN DEVELOPMENT INC., a Florida corporation, organized under the laws
of the State of Florida (hereinafter referred to as the “Developer” or
“Declarant”).

 

ARTICLE I

 

RECITALS

 

WHEREAS, Developer is the owner of certain real property in the County of
Pinellas, State of Florida, more particularly described in Exhibit “A”, attached
hereto and made a part hereto (said real property being hereinafter referred to
as the “Property”); and

 

WHEREAS, Developer is desirous of subjecting the Property in the manner and
pursuant to the terms set forth in Article III of this Declaration to the
protective conditions, covenants, restrictions, reservations, easements,
assessments, liens, standards and criteria hereinafter set forth; and

 



--------------------------------------------------------------------------------

WHEREAS, Developer is desirous of providing for the maintenance, upkeep, repair
and replacement of the Common Areas [hereinafter described] in accordance with
the terms and provision set forth in this Declaration;

 

NOW THEREFORE, Developer, as the present owner and developer of the Property,
hereby declares that the Property, in the manner and pursuant to the terms of
Article III of this Declaration, is and shall be held, transferred sold,
conveyed, leased, and occupied subject to the protective conditions, covenants,
restrictions, reservations, easements, assessments, liens, standards and
criteria which are set forth herein or adopted pursuant to this Declaration and
such conditions, covenants, restrictions, reservations, easements, assessments,
liens, standards and criteria shall run with the land and be binding upon all
successors in interest to any portion of the Property that is subjected to this
Declaration pursuant to Article III of this Declaration.

 

ARTICLE II

 

DEFINITION OF TERMS

 

2.01 “Aggregate Annual Assessment” shall mean the annual assessment promulgated
and established by the Board for the Common Areas as a whole and shall equal the
total of all Annual Assessments(as hereinafter defined) which are to be
collected from all of the Owners in a calendar year.

 

2.02 “Aggregate Special Assessment” shall mean any special assessment
promulgated and established by the Board from time to time for the entire
Property or portion thereof, other Special Assessments to reimburse the
Association for bringing an Owner of a Building Site into compliance

 

2



--------------------------------------------------------------------------------

with the Declaration as set forth in Section 8.04 of this Declaration and each
such Aggregate Special Assessment shall equal the total of all Special
Assessments (as hereinafter defined) which are to be collected from all of the
Owners affected thereby.

 

2.03 “Annual Assessments” shall mean those assessments or other charges which
are levied or assessed by the Association (as hereinafter defined) on an annual
basis against each Owner (as hereinafter defined) of a Building Site (as
hereinafter defined) and against each Building Site and the Improvements (as
hereinafter defined) situated thereon and which shall be payable to the
Association, at the election of the Association, in annual, quarterly or monthly
installments. The Annual Assessments shall be the personal liability and
obligation of the Owner of the Building Site affected thereby and a lien and
encumbrance upon such Building Site and all Improvements situated thereon. The
term “Annual Assessments” shall also include interest on such assessments and
charges at the maximum rate per annum permitted by law from the due date thereof
until paid in full, and all costs and fees of collecting any such Annual
Assessments, including without limitation attorneys’ and paralegals’ fees, both
prior to and on appeal and in bankruptcy proceedings.

 

2.04 “Articles of Incorporation” shall mean the Articles of Incorporation of the
Association, together with all modifications and amendments thereto.

 

2.05 “Assessments” shall mean the Annual Assessments and the Special
Assessments.

 

2.06 “Association” shall mean Bayside Concourse Association, Inc., a not for
profit corporation organized under the laws of the State of Florida.

 

2.07 “Board” shall mean the duly elected or appointed Board of Directors of the
Association.

 

3



--------------------------------------------------------------------------------

2.08 “Building Site” shall mean Parcel 1 or Parcel 2.

 

2.09 “By-Laws” shall mean the duly adopted By-Laws of the Association, together
with all modifications and amendments thereto.

 

2.10 “Common Areas” shall mean (i) the Common Area Parcel (as hereinafter
defined), (ii) the License Area (as hereinafter defined) and (iii) any portion
of a Building Site, if any, designated on the Site Plan (as hereinafter defined)
as a Common Area, together with any Improvements now or hereafter situated
thereon. The Common Areas are for the common use and enjoyment of all Owners of
real property in Bayside Concourse and, initially, an easement over the Common
Area Parcel for all purposes required hereunder shall be granted to the
Association by the Declarant and the rights under the License Agreement shall be
assigned to the Association by the Declarant. Upon the request of an Owner and
the determination that the Common Area Parcel complies with all applicable
governmental rules, regulations and laws relating thereto (subject to Section
11.13 if any Owner objects), the Common Area Parcel shall be conveyed by special
warranty deed to the Association by the Declarant. The Common Areas may include,
without limitation, the storm water management, treatment and retention system,
irrigation lines, pumps and fountains, streets, roadways, boardwalks, sidewalks,
pedestrian paths and trails, recreational areas and equipment, lighting fixtures
and equipment, utility lines and equipment, signage, signboards, entrance areas,
walls, fences, hedges, landscaped areas, lawns, greenbelt areas and conservation
areas containing natural bodies of water, vegetation, foliage or fauna.

 

4



--------------------------------------------------------------------------------

2.11 “Common Area Parcel” shall mean the lot or parcel designated on the Site
Plan attached hereto as Exhibit “B” as the Common Area Parcel as more
particularly described in Exhibit “C” attached hereto.

 

2.12 “Conservation Areas” shall mean those areas of the Property identified as
jurisdictional wetlands by any or all of the following; The Florida Department
of Environmental Regulation, The Pinellas County Board of County Commissioners
and the Southwest Florida Water Management District. The Conservation Areas
shall be identified on the Site Plan of the Property.

 

2.13 “Declarant” or “Developer” shall mean Haydon-Rubin Development Inc., a
corporation organized under the laws of the State of Florida, and its successors
and assigns, unless the context indicates otherwise.

 

2.14 “Declaration” shall mean this document and all of the conditions,
covenants, restrictions, easements, reservations, assessments, liens, standards
and criteria set forth herein or adopted pursuant to this Declaration, together
with all modifications and amendments hereto. This Declaration is the
Declaration referred to in the Articles of Incorporation and By-Laws of the
Association.

 

2.15 “Development Order” shall mean that ceratin Developer’s Agreement dated
                 by and between Pinellas County, Florida and Declarant, as the
same may be amended from time to time.

 

2.16 “Director” shall mean a duly elected or appointed member of the Board.

 

2.17 “Governing Laws” shall mean all laws, statutes, rules, regulations, codes,
ordinances, orders, development orders, letters of interpretation and directives
which have been or hereafter shall

 

5



--------------------------------------------------------------------------------

be duly adopted by any governmental or quasi-governmental body, agency or
instrumentality, including, without limitation, all zoning and building codes
and ordinances and applicable development of regional impact development orders.

 

2.18 “Improvements” shall mean and include (i) all buildings, outbuildings,
sheds, accessory buildings, driveways, alleys, curbs, parking areas, paved
areas, loading areas, boardwalks, sidewalks, pedestrian paths and trails, roads,
irrigation lines, pumps and fountains, recreational areas and equipment,
lighting, lighting fixtures and equipment, fences, walls, hedges, signs,
signboards, lawns, landscaping, poles, utility lines, cables and equipment,
sewers, drains, man-made detention or retention areas, radio, television,
telephone or any other reception or transmission antennae, tower, cable,
satellite dish or similar apparatus, or any other structures of any type or
kind, whether situated above or below ground, now or hereafter situated upon the
Property, and (ii) any excavation, grading, fill, ditch, canal, diversion,
culvert, channel, swale, bulkhead, revetment, retaining wall, seawall, wet or
dry pond, dam or other structure or device which retains, stores, directs,
channels, alters or otherwise affects the velocity or flow of water or drainage
from, upon, across or under the Property or any portion thereof, together with
all alterations, improvements, additions or changes thereto.

 

2.19 “Lender” shall mean any bank, savings and loan, mortgage company, insurance
company or other financial institution or individuals which are generally
engaged in making loans to third parties to finance the acquisition,
development, improvement and/or ownership of real estate.

 

2.20 “License Agreement” shall mean the License Agreement between Pinellas
County, Florida and Declarant substantially in the form attached hereto as
Exhibit “F”.

 

6



--------------------------------------------------------------------------------

2.21 “License Area” shall mean the parcel subject to and governed by the License
Agreement, more particularly described in Exhibit “G” attached hereto.

 

2.22 “Member” shall mean any person or entity meeting the criteria and
qualifications necessary to become a member of the Association, as set forth in
the Articles of Incorporation and By-Laws.

 

2.23 “Owner” shall mean the record owner, or, if an entire Building Site is
lease of record for a period of more than five (5) years, then, during the term
of such Lease, “Owner” shall mean the tenant under such lease] and if there is
more than one (1) record owner, then all such record owners collectively, of fee
simple title to any Building Site as disclosed by the Public Records maintained
by the Clerk of the Circuit Court of Pinellas County, Florida.

 

2.24 “Parcel 1” shall mean the parcel designated as Parcel 1 on the Site Plan
attached hereto as Exhibit “B” and more particularly described in Exhibit “D”
attached hereto. It is presently contemplated that Parcel 1 will be used for the
development of a hotel.

 

2.25 “Parcel 2” shall mean the parcel designated as Parcel 2 on the Site Plan
attached hereto as Exhibit “B” and as more particularly described on Exhibit “E”
attached hereto. It is presently contemplated that Parcel 2 will be used for the
development of an office building.

 

2.26 “Person” shall mean any individual, profit or non-profit corporation,
partnership, limited partnership, association, estate, trust or other entity. It
shall not include any governmental agencies.

 

7



--------------------------------------------------------------------------------

2.27 “Plat” shall mean the subdivision plat of the Property which shall identify
Parcel 1,” “Parcel 2” and the “Common Area Parcel” and which shall be recorded
in the Public Records of Pinellas County, Florida.

 

2.28 “Preconstruction Development Documents” shall mean all plans,
specifications, site plans, exterior architectural drawings and renderings,
elevations, color renderings, color and texture samples, surveys, plot plans,
descriptions of signage, tree surveys, landscape plans, irrigation plans,
drainage plans, exterior lighting plans, vehicular traffic estimates, and such
other documents as are reasonably required by the Association to be submitted to
the Board of Directors of the Association prior to the construction,
installation, erection, maintenance, reconstruction, improvement or alteration
of any Improvement on any Building Site.

 

2.29 “Property” shall mean the real property described in Exhibit “A.”

 

2.30 “Site Plan” shall mean the Site Plan attached hereto as Exhibit “B,” which
is comprised of the Common Area Parcel, Parcel 1 and Parcel 2.

 

2.31 “Special Assessments” shall mean those assessments and charges, other than
Annual Assessments, which are levied by the Association against all or any
portion of the Building Sites in Bayside Concourse and which shall be payable to
the Association, at the election of the Association, on demand or in
installments. The Special Assessments shall be the personal liability and
obligation of the Owner of a Building Site affected thereby and a lien and
encumbrance upon such Building Site and all Improvements situated thereon. The
term “Special Assessments” shall also include interest on such assessments and
charges at the maximum rate per annum permitted by law from the due date

 

8



--------------------------------------------------------------------------------

thereof until paid in full, and all costs and fees of collecting any such
Special Assessments, including without limitation, attorney’s and paralegals’
fees both prior to and on appeal.

 

ARTICLE III

 

PROPERTY SUBJECT TO THIS DECLARATION

 

3.01 Property Subject to Declaration. The Property shall be held, conveyed,
transferred, assigned, sold, encumbered, leased, licensed, occupied and
utilized, subject to this Declaration.

 

3.02 Persons Bound by Declaration. Each grantee, transferee, assignee, lessee,
sublessee, licensee or occupant of all or any portion of the Property, together
with their respective heirs, successors and assigns, shall be deemed by their
acceptance of a deed, lease or other instrument conveying, transferring,
assigning, leasing, licensing, encumbering or creating any interest in the
Property, or by their occupation of any portion of the Property, to have
covenanted and agreed to fully and timely observe, comply with and be bound by
the Declaration.

 

ARTICLE IV

 

PURPOSE OF DECLARATION

 

The Property is subjected to this Declaration to promote the proper use and
appropriate development and improvement of the Property, together with the
Building Sites situated thereon. It is the intent of this Declaration to provide
conditions, covenants, restrictions, reservations, easements, assessments,
liens, standards and criteria to: maintain Bayside Concourse as an attractive,
park-like setting for the conduct of business and commercial activities with
landscaped, open areas

 

9



--------------------------------------------------------------------------------

and attractive, high quality structures; promote the desirable use and
appropriate development and improvement of the Property; encourage the erection
of attractive improvements at appropriate locations; encourage reasonably
harmonious and consistent improvement of the Property; promote the proper
management, improvement, maintenance, repair and replacement of the Common Areas
and all Improvements constructed upon the Property and the right to maintain the
rights-of-way, roads and medians; provide generally for the improvement and
utilization of the Property in a high-quality manner. This section shall be used
by the Board as a standard and overall guideline in: judging performance and
interpreting the provisions of this Declaration; granting approval or
disapproval of the development, improvement, utilization, occupation,
maintenance, repair or replacement of any portion of the Property, or any
Improvements situated thereon, by Owners, lessees, sublessees, licensees,
occupants or other users of any portion of the Property; determining the manner
in which, and the purposes for which, the Assessments may be levied, assessed or
utilized by the Association.

 

ARTICLE V

 

COMMON AREAS

 

5.01 Conveyance of Common Area Parcel. Developer hereby grants the Association
and the Owners an exclusive easement over the Common Area Parcel for the benefit
of and appurtenant to Parcel 1 and Parcel 2 for all purposes required hereunder,
including, without limitation, an easement for access, ingress and egress,
drainage, repairs and maintenance. This grant of easement may not be amended,
modified or changed in any way without the written consent of the Owners. Upon
request of an Owner and the determination that the Common Area Parcel

 

10



--------------------------------------------------------------------------------

complies with all applicable governmental rules, regulations and laws relating
thereto (subject to Section 11.13 if any Owner objects). Developer shall convey
the Common Area Parcel to the Association by separate instrument, and such
Common Areas shall be conveyed without any representation or warranty, express
or implied, as to the condition or fitness of the Common Areas except for (i)
the warranty that there are no violations of any applicable rules, laws and
requirements of governmental agencies having jurisdiction thereof, (ii) the
warranties of the Developer as to any Improvements which warranties shall be for
the purpose of correcting any construction, design or material defects or
failures of such Improvements and shall be limited to a period of thirteen (13)
months, commencing upon the conveyance of such Common Area to the Association
and (iii) the warranties, if any, of the contractors that construct other
Improvements, which warranties, if any, shall be assigned by Developer to the
Association upon the conveyance of such Common Area to the Association. The
conveyance of fee simple ownership of the Common Area Parcel to the Association
shall be by Special Warranty Deed and shall be subject to the provisions of this
Declaration, prorated real estate taxes for the year of such conveyance,
Governing Laws, matters that an accurate survey would show, and all covenants,
easements, conditions, restrictions and reservations of record. There shall be
no rights of reversion to the Developer for Common Area Parcel. The Association
shall accept title to the conveyances of Common Area Parcel from the Developer.
As is set forth more fully in Section 12.01, subsequent to the conveyance of the
Common Area Parcel to the Association, the Association shall hold title to the
Common Area Parcel for the duration of this Declaration; provided, however,
that, notwithstanding the foregoing, the Association may assign, transfer,
dedicate, convey, lease, sublease, license or create an easement over all or any
part of the Common Area Parcel to any

 

11



--------------------------------------------------------------------------------

utility company or any public or quasi-public agency or instrumentality upon
obtaining the approval of all relevant governmental authorities having
jurisdiction thereof and so long as any such assignment, transfer, dedication,
conveyance, lease, sublease, license or easement is reasonable necessary for the
development and improvement of the Property.

 

5.02 Restrictions on Right to Use Common Areas. Subject to the terms of the
License Agreement and except as otherwise provided below to the contrary, every
Owner shall have a nonexclusive right to utilize the Common Areas in common with
all other Owners; provided, however, that no Owner shall prevent, obstruct or
interfere with the use and enjoyment of the Common Areas by the Developer, the
Association or any other Owner. The right of any Owner to utilize any portion of
the Common Areas shall be subject to the following conditions, covenants,
restrictions, and reservations and any modifications, amendments or additions
thereto:

 

(a) The Common Areas shall be used primarily by the Association for the
construction, operation, repair, replacement and expansion of the storm water
management, treatment and detention system, lighting fixtures and equipment,
utility lines and equipment, signage, signboards, entrance areas, walls, fences,
hedges, landscaped areas, lawns, greenbelt areas, conservation areas, ingress
and egress, private roads, irrigation lines, pumps, sidewalks, jogging paths,
boardwalks and fountains. All other uses of the Common Areas shall be secondary
and subordinate to the above-described primary uses.

 

(b) The right of the Association to charge reasonable admission and other fees
for the use of any recreational, sport, amusement, entertainment or similar
facility situated on or upon any portion of the Common Areas.

 

12



--------------------------------------------------------------------------------

(c) The right of the Association to suspend the voting rights for any period
during which any Assessment against such Owner’s Building Site remains unpaid
and for any other violation or infraction of this Declaration or the Articles of
Incorporation or By-Laws by such Owner.

 

(d) The right of the Association to grant easements in, upon, over or under any
portion of the Common Areas for the construction, installation, repair,
maintenance, replacement or relocation of utility lines and equipment to any
Person providing utility services to any portion of the Property or surrounding
properties, including, without limitation, cable television, security lines, or
any other form or means of communication.

 

(e) The right of the Association to borrow money for the purpose of improving
the Common Areas or acquiring additional Common Area property and to encumber
the Common Areas in connection therewith. Notwithstanding the foregoing, the
Association shall not purchase or encumber any Common Area property with a cost
to the Association in excess of $50,000 nor construct a new Improvement with a
cost to the Association in excess of $50,000 (exclusive of repair, maintenance,
replacement, casualty, restoration or as imposed by a governmental authority) on
any Common Area property until the Board adopts a resolution in favor of such
purchase or such new construction and all of the Owners of the Property agree to
such purchase or such new construction.

 

(f) The right of the Association to dedicate, assign, transfer, convey, lease or
license all or any part of its right, title and interest in the Common Area to
any utility or to any

 

13



--------------------------------------------------------------------------------

governmental or quasi-governmental entity, agency or authority, such right being
subject to the approval of all relevant governmental authorities.

 

(g) The right of the Association to grant access in, upon and over any portion
of the Common Areas to police, fire and emergency vehicles.

 

5.03 Right Use Common Areas Not Divisible. The rights and privileges of any
Owner with respect to the Common Areas shall only be appurtenant to and only
arise in conjunction with the ownership of a Building Site or other parcel of
property in Bayside Concourse and such interest shall not be divisible from the
ownership thereof. No Owner of any Building Site or other parcel of property in
Bayside Concourse shall have any right, power or authority to separately assign,
transfer, sell, convey, encumber, lease or license all or any part of such
Owner’s rights and privileges in the Common Areas, except as an incident to the
assignment, transfer, sale, conveyance, encumbrance, lease or license of a
Building Site.

 

5.04 Conveyance of Common Areas to Utilities or Public Authorities. Subject to
the terms of the License Agreement and except as set forth below, in the event
is shall become necessary for any utility company or public or quasi-public
agency or instrumentality to acquire all or any part of the Common Areas for any
public purpose, the Board, during the period this Declaration is in effect, is
hereby authorized to negotiate with such utility, agency or instrumentality for
such acquisition and to execute instruments necessary for that purpose. Except
as set forth below, should acquisition of Common Areas by eminent domain become
necessary, only the Board need be made a party thereto, and in such event the
proceeds received shall be held by the Board for the benefit of the Association.

 

14



--------------------------------------------------------------------------------

Nothing herein shall limit any Owner’s right to proceeds for damages to its
Building Site or Property (excluding Common Areas) arising from eminent domain.

 

5.05 Indemnification by Developer. Developer hereby agrees to indemnify, defend
(with counsel reasonably acceptable to Owners), protect and hold the
Association, the Board and the Owners (including any tenants of Owners) and each
of the Owners’ officers, directors, partners, employees, agents, attorneys,
successors and assigns free and harmless from and against any and all claims,
liabilities, damages, costs, penalties, forfeitures, losses, or expenses
(including attorneys’ fees) for death or injury to any person or damage to any
property whatsoever arising or resulting in whole on in part, directly or
indirectly, from any and all environmental matters. For purposes of this
indemnity, any acts or omissions of Developer or its employees, agents,
customers, sublessees, assignees, contractors, or subcontractors shall be
strictly attributable to Developer.

 

ARTICLE VI

 

THE ASSOCIATION

 

6.01 Purposes of the Association. The Association has been created for the
purposes and objects and shall exercise those powers set forth herein and in the
Articles of Incorporation of the Association, said Articles of Incorporation
being incorporated herein and made a part hereof by reference.

 

6.02 Duties of Association. Except for the responsibilities expressly allocated
by this Declaration, the Association shall be liable and responsible for all
matters affecting or relating to the Common Areas, including, but not by way of
limitation, the operation, management, care, repair,

 

15



--------------------------------------------------------------------------------

maintenance, reconstruction, restoration, renovation, rebuilding, replacement,
improvement and alteration of the Common Areas, and the procurement of all
casualty, public liability, directors’ and officers’ liability insurance,
workers’ compensation and other insurance which the Board determines is
necessary or appropriate relating thereto, and the payment of all taxes,
assessments and utilities relating or furnished to the Common Area.

 

6.03 Membership in the Association. Membership in the Association and the voting
rights of Members shall be determined in accordance with the terms, criteria and
conditions set forth in the Articles of Incorporation and By-Laws of the
Association, said By-Laws being incorporated herein and made a part hereof by
reference.

 

ARTICLE VII

 

DIRECTORS

 

7.01 Management of Association by Directors. The affairs of the Association
shall be managed and directed by the Board of the Association in accordance with
terms, criteria and conditions set forth in the Articles of Incorporation and
By-Laws. The Board shall consist of five directors; two of which shall be
appointed by the Owner of Parcel 1 and three of which shall be appointed by the
Owner of Parcel 2.

 

7.02 Duties of Directors. The Directors shall hold office and exercise those
powers and accept those duties and obligations which are set forth in the
Articles of Incorporation and By-Laws.

 

7.03 Powers of Directors. The Directors shall have and may exercise those powers
and rights set forth in this Declaration and in accordance with Article IV of
this Declaration and in the

 

16



--------------------------------------------------------------------------------

Articles of Incorporation and By-Laws, including, but not by way of limitation,
the power to levy Assessments which shall be the personal obligation of the
Owner of any Building Site to which such Assessment pertains, and which shall be
a lien against such Building Sites, as described more fully in Article VIII of
this Declaration. The Board is authorized to utilize and expend the Assessments
for the purpose of accomplishing, carrying out and effectuating the general
purposes, duties, obligations and powers of the Association set forth herein and
in the Articles of Incorporation and By-Laws.

 

ARTICLE VIII

 

ASSESSMENTS

 

8.01 Creation of the Lien and Personal Obligation of Assessments. Each Owner of
any Building Site or any other parcel of property in Bayside Concourse by
acceptance of a deed or any other means of conveying title to such property,
including, without limitation, any purchaser at any foreclosure or judicial
sale, whether or not it shall be so expressed in such deed or other means of
conveyance, is hereby expressly deemed to covenant and agree to pay to the
Association: (1) the Annual Assessments, and (2) the Special Assessments. The
Assessments shall be a charge and encumbrance against the Building Site and
Improvements situated therein and other property in Bayside Concourse to which
such Assessment relates and shall be a continuing lien and encumbrance upon such
Building Site and Improvements or other property against which such Assessment
is made until paid in full. The Assessments shall also be the personal
obligation of the Person who was the Owner of the applicable Building Site at
the time any Assessment was levied. The liability for the payment of any
Assessment may not be avoided or reduced by any waiver of the use or benefit of
the

 

17



--------------------------------------------------------------------------------

Common Areas or any portion thereof by any Owner or by the failure or refusal of
such Owner to exercise any of the rights and privileges of a Member of the
Association.

 

8.02 Purpose of Assessments. The Assessments levied by the Association shall be
used for the purpose of carrying out the rights, purposes, powers, duties and
obligations of the Association as defined in this Declaration and in the
Articles of Incorporation and By-Laws, including but not limited to: the
acquisition, management, maintenance, improvement, restoration, renovation,
reconstruction and/or replacement of all or any part of the Common Areas or any
Improvements situated therein; the maintenance of reserve funds for the
maintenance, improvement, restoration, renovation, reconstruction and/or
replacement of all or any part of the Common Areas or the Improvements situation
thereon; the administration and enforcement of the Declaration; and the
repayment of any debt or other obligation of the Association, together with any
interest thereon.

 

8.03 Determination of Assessments by the Board. At least two (2) weeks prior to
the end of each calendar year, the Board shall meet and adopt a budget for the
Association for the following year. The annual budget shall include all
estimated costs, fees and expenses which the Association expects to incur or
expand during the next calendar year and may include reserve accounts for future
capital expenditures and for deferred maintenance. Subsequent to the adoption of
the annual budget, the Board is authorized to promulgate and establish the
Aggregate Annual Assessment. The Annual Assessment which each Owner shall pay to
the Association shall be computed in accordance with Section 8.05 of this
Declaration. In the event any Owner objects to all or any part of the annual
budget or the Aggregate Annual Assessment or both by written notice to the Board
within fifteen (15) days after notice to the Owner of the Assessment, the matter
shall be submitted to Arbitration

 

18



--------------------------------------------------------------------------------

pursuant to and upon the terms and conditions set forth in Section 11.13 of this
Declaration. If no Owner timely and properly objects to the budget or the
Aggregate Annual Assessment, they shall be conclusively deemed accepted by all
Owners.

 

8.04 Determination of Special Assessments. In addition to the Annual Assessments
authorized above, the Board from time to time may promulgate and establish an
Aggregate Special Assessment reasonably necessary for the purpose of paying, in
whole or in part, the cost of (i) any deferred maintenance, (ii) the
construction, reconstruction, repair, improvement or replacement of any
Improvement which is owned or leased by the Association or which is situated in,
on or under the Common Areas, or (iii) any unforeseen or unbudgeted cost,
expense or obligation of the Association. The portion of the Aggregate Special
Assessment which each Owner shall pay to the Association shall be computed in
accordance with Section 8.05 of this Declaration. Any Special Assessment
collected by the Association shall only be used for the purposes for which such
Special Assessment was adopted by the Board. The Board may also levy a Special
Assessment directly against any Owner to reimburse the Association for costs
incurred in bringing that Owner and Building Site into compliance with the
Declaration, any amendments thereto, the Articles and the Bylaws after notice to
the Owner and an opportunity to be heard by the Board pursuant to rules of order
promulgated by the Board from time to time. In the event any Owner objects to
all or part of any Special Assessment or any Aggregate Special Assessment or
both by written notice to the Board within fifteen (15) days after notice to the
Owner of the Assessment, the matter shall be submitted to Arbitration pursuant
to and upon the terms and conditions set forth in Section 11.13 of this

 

19



--------------------------------------------------------------------------------

Declaration. If no Owner timely and properly objects to the budget or the
Aggregate Annual Assessment, they shall be conclusively deemed accepted by all
Owners.

 

8.05 Method for Computation of Assessments of Owners. Except for Special
Assessments against any Owner to reimburse the Association for costs incurred in
bringing an Owner and Building Site into compliance, the amount of each
Assessment which shall be paid by each Owner of a Building Site shall be
determined by multiplying the Aggregate Annual Assessment or Aggregate Special
Assessment established by the Board by a fraction, the numerator of which shall
be the total acreage of the applicable Building Site to the nearest one
hundredth (1/100th) of an acre and the denominator of which shall be the total
number of acres then comprising all Building Sites to the nearest one hundredth
(1/100th) of an acre.

 

8.06 Procedures. All Assessments shall be made in the manner and subject to the
following procedure, to wit:

 

(a) Notice of all Assessments may be given by mail addressed to the last known
or usual post office address of the Owner of the Building Site and deposited in
the United States mail with postage prepaid.

 

(b) Each notice of an Assessment shall specify the amount of the Assessment, the
due date for the payment of such Assessment and whether the Assessment is
payable in installments. From and after the date when said payment or
installment payment is due, said payment or installment payment or the sum of
all installment payments, upon the acceleration of the installment payments by
the Board, at its option, shall bear interest at the maximum rate per annum
permitted by law until paid and such payment and interest shall constitute a
lien

 

20



--------------------------------------------------------------------------------

and encumbrance upon the Building Site and Improvements situated thereon to
which such Assessments relates. Said lien and encumbrance shall continue in full
force and effect until the Assessment, together with accrued interest, and any
costs, fees or expenses incurred by the Association are paid in full.

 

(c) at any time after the due date of any Assessment, the Board or any officer
of the Association so authorized by the Board may, but shall not be required to,
record a notice of lien against the applicable Building Site and Improvements
situated thereon to further evidence the lien established by this Declaration.
The Owner of the Building Site to which such Assessment relates shall, upon
demand of the Association, reimburse the Association for all costs, fees and
expenses incurred in preparing and recording such lien. The lien may, in the
discretion of the Board, be foreclosed upon in accordance with the laws of the
State of Florida. The Board or any officer of the Association so authorized by
the Board may, upon payment in full, cancel or release such notice of lien at
the expense of the Owner of such Building site.

 

8.07 Cite as to Status of Payment of Assessments. Upon the written request of
the Owner, the Association shall, within a reasonable period of time not to
exceed thirty (30) days, issue a certificate to the Owner and to any Lender,
title company, prospective tenant or prospective purchaser of a Building Site
which states whether there are any delinquent Assessments, the amount of any
such delinquent Assessments and any interest of costs, fees and expenses which
have accrued or been incurred in connection with any such delinquent
Assessments. The Association may charge a reasonable fee for the issuance of any
such certificate. Any such certificate may be relied upon by

 

21



--------------------------------------------------------------------------------

the Person(s) to whom it is addressed and shall be conclusive and binding upon
the Association with regard to any matter stated therein.

 

8.08 Accumulation of Funds Permitted. The Association shall not be obligated to
spend in any calendar year all Assessments collected in such year and may
establish reserves or carry forward, as a surplus, any balance remaining. The
Association shall not be obligated to apply such reserves or surplus to the
reduction of the amount of the Assessments in any succeeding year, but may carry
forward from year to year such reserves or surplus as the Board may deem to be
necessary or desirable for the financial security or effectuation of the
purposes and powers of the Association.

 

8.09 Date of Commencement. The Annual Assessments provided for herein shall
commence as of the first day of the month following the substantial completion
of the infrastructure (roads, drainage, utilities and other items agreed to be
provided by Developer), as evidenced by a certificate of completion from the
engineer of record and satisfactory documentation from applicable governmental
agencies having jurisdiction thereof.

 

8.10 Subordination of Assessment Liens. The lien of the Assessments herein
created shall be subordinate to the lien of any first mortgage of record which
is (i) executed in good faith and for value, (ii) to provide financing or
refinancing for the acquisition and/or development of a Building Site or the
construction, repair or reconstruction of Improvements thereon and (iii) in
favor of a Lender. The sale or transfer of any Building Site and/or Improvements
thereon shall not affect the validity or enforceability of any Assessment lien;
provided, however, that notwithstanding the foregoing, the sale or transfer of
any Building Site and/or the Improvements situated thereon pursuant to the
proper foreclosure of a first mortgage by any lender shall extinguish the lien
of the

 

22



--------------------------------------------------------------------------------

Assessments which became due and payable prior to the date of such foreclosure
sale, unless a notice of such lien was recorded by the Association prior to the
recordation of the mortgage which has been foreclosed. In no event shall the
foreclosure of any mortgage prejudice the rights of the Association to collect
any delinquent Assessment from the prior Owner who shall remain personally
liable for the payment of such Assessments. No foreclosure sale or transfer
shall relieve any Owner or any Building Site or the Improvements situated
thereon from liability for any Assessments which become due subsequent to the
date of such foreclosure sale or from the lien of such Assessments.

 

8.11 Budget and Contribution. The Board shall annually prepare a budget pursuant
to Section 8.03 of this Declaration which may take into account the number and
nature of replaceable assets, the expected life of each asset, and the expected
repair or replacement cost. The Board may set the required capital contribution,
if any, in an amount sufficient to permit meeting the projected capital needs of
the Association, as shown on the budget, with respect both to amount and timing
by annual assessments over the period of the budget. The capital contribution,
if fixed by the Board, shall be included within the budget and Assessments as
provided herein. A copy of the budget shall be distributed to each Member.

 

ARTICLE IX

 

DESIGN REVIEW

 

9.01 Adoption of Design and Development Guidelines. The Board shall promulgate
and adopt, in accordance with Article IV of this Declaration, design and
development guidelines relating to the design, development, clearing, grading,
landscaping, construction, installation, erection,

 

23



--------------------------------------------------------------------------------

maintenance, reconstruction, operation, improvement or alteration of any
Building Site or Improvement situated thereon. The Board is further authorized
to implement, modify, amend or supplement any design and development guidelines
from time to time in its sole discretion. In the event any owner objects to all
or any part of the Design and Development Guidelines adopted by the Board, the
matter shall be submitted to Arbitration pursuant to and upon the terms and
conditions set forth in Section 11.13. of this Declaration.

 

9.02. Variances and Exemptions. The Board is hereby granted the authority, upon
the written request of any Owner or any Person who has executed a contract to
purchase a Building Site to, to grant variances from the requirements of the
Design and Development Guidelines adopted by the Board, such variances to be
granted for good cause shown as determined by the Board in its sole discretion
and in accordance with Article IV of this Declaration. The Board is additionally
granted the authority, upon the written request of any Owner or any Person who
has executed a contract to purchase a Building Site, to waive the requirements
of any design and development guidelines on the finding that the granting of a
waiver will not result in substantial interference with the use and enjoyment of
adjoining Building Sites by the Owners thereof. Such waiver shall be granted or
denied in the sole discretion of the Board.

 

9.03 Improvements. All Improvements to the Building Sites must comply with the
Design Development guidelines. Subject to approval by the Board, no Improvements
shall be constructed, installed, erected, maintained, reconstructed, improved,
altered or permitted to remain on any portion of the Property until all required
Preconstruction Development Documents have been submitted to and approved in
writing by the Board as set forth more fully in the Design and Development

 

24



--------------------------------------------------------------------------------

Guidelines promulgated by the Board. Any such Preconstruction Development
Documents shall be submitted in writing over the signature of the Owner of the
Building or its duly authorized agent. Approval or disapproval shall be made in
writing by the Board within thirty (30) days of receipt by the Board of all
Preconstruction Development Documents relating thereto (or such submission shall
be deemed approved) and such approval or disapproval may be predicated upon the
Board’s sole opinion as to whether said Improvements conform with the general
character of Bayside Concourse in accordance with the general purposes set forth
in Article IV of this Declaration. The Board’s approval or disapproval may,
without excluding other factors, be used upon site dimension, structural design,
conformity and harmony of external design with neighboring structures, effective
location and use of Improvements on neighboring sites on the Common Areas,
relation of topography, grade and finished ground elevation of the Building
Sites; proper facing of the main elevation with effect to rights of way;
conformity of any such Preconstruction Development Documents to the purpose and
plan and intent of the Declaration, and such other factors as the Board
determines is appropriate and necessary. Interior, non-structural improvements
will not be subject to the requirements of this Section 9.03.

 

9.04 Limitation of Liability. Neither the Developer, the Association, the Board
or any officer of the Association, or any member thereof shall have any
liability to any person submitting any Preconstruction Development Documents for
approval of the Board or to any Owner of the Property by reason or mistake in
judgement, negligence, misfeasance or nonfeasance arising out of in connection
with the approval or disapproval or failure to approve any Preconstruction
Development Documents. Each person submitting Preconstruction Development
Documents to the Board for approval agrees

 

25



--------------------------------------------------------------------------------

by submission of such Preconstruction Development Documents and every Owner,
lessee, sublessee or licensee or any Building Site agrees, by acquiring title
thereto or interest therein to irrevocably waive such Person’s right to bring
any legal or equitable action or procedure relating to any such Preconstruction
Development Documents against the Association or any of its members, the Board
or any officers of the Association.

 

9.05 Inspection of Improvements and Removal of Unauthorized Improvements. Upon
reasonable notice and during a reasonable time of day, or immediately without
notice and at any time in the event of an emergency, any member of the Board or
any officer of the Association may and is hereby granted an easement to enter
upon the Building Site for the purpose of ascertaining whether the Owner or any
lessee, sublessee, licensee or any other person occupying all or any portion of
such Building Site is in compliance with this Declaration and the Articles of
Incorporation and to inspect all Improvements situated upon such Building Site
to determine if such Improvements comply with this Declaration and the Articles
of Incorporation. In the event the Board determines that any Improvements
situated upon any Building Site violates the Declaration or Articles of
Incorporation, the Association shall provide the Owner of the Building Site with
notice of such violation and 30 days to undertake all actions necessary to
completely cure such violation or, to if undertaken and diligently prosecuted in
good faith, such longer period of time as is necessary to completely cure such
violation; provided, however, that if such violation constitutes a nuisance or a
threat of injury or harm to any Person or property, such violation shall be
cured within 5 days from the date of the Association’s notice or within such
additional period of time as Board, in its full discretion, determines is
reasonable under the circumstances if such violation cannot be cured within such
5 day period. In the event the

 

26



--------------------------------------------------------------------------------

Owner of such Building Site fails to completely cure such violation with the
time period set forth above, the Association may enter upon Building Site and
undertake such actions as the Association determines in its sole discretion are
necessary and appropriate to cause such Improvements to be removed from the
Building Site at the sole cost, expense and risk of the Owner of such Building
Site. Neither the Association, the Board, any director nor any member thereof
shall have any liability or obligation to the Owner or any other Person in
connection with the removal of such Improvements. The Association may also
undertake such other actions, at the sole cost and expense of such Owner, to
prospectively ensure full, complete and continuing compliance with the
Declaration and the Articles or Incorporation.

 

9.06 Compliance with Governing Laws. Notwithstanding anything contained herein
to the contrary, each Person applying to the Board for approval of any
Preconstruction Development Documents relating to any Building Site shall be
solely and completely responsible for determining that such Preconstruction
Development Documents and the proposed development of the Building Site and the
construction of the Improvements on such Building Site shall fully comply with
all Governing Laws. The Board may, but shall have no responsibility or
obligation to, determine whether the Preconstruction Development Documents, the
proposed development of the Building Site and the proposed Improvements comply
with all Governing Laws. No such determination by the Board shall relieve any
such Person for its obligation to independently determine such compliance with
all Governing Laws.

 

27



--------------------------------------------------------------------------------

9.07 Review Fee. The Board may provide that a review fee be paid to the
Association at the time any Preconstruction Development Documents are submitted
for approval to the Board. The requirements for and amount of such review fees
shall be set by the Board.

 

9.08 Adoption of Maintenance Guidelines. The Board may promulgate maintenance
guidelines to govern the levels of maintenance to be applied to the Common Areas
and, upon approval of such maintenance guidelines by the Board, such maintenance
guidelines shall be deemed adopted. The maintenance guidelines may be modified,
amended or supplemented by the Board from time to time in its sole discretion.
In the event any Owner objects to all or a part of the maintenance guidelines
adopted by the Board, the matter shall be submitted to Arbitration pursuant to
and upon the terms and conditions set forth in Section 11.13 of this
Declaration.

 

ARTICLE X

 

GENERAL COVENANTS

 

10.01 Permitted Operations and Uses. The Building Sites are intended to be used
for a hotel on Parcel 1, an office building on Parcel 2 and such other uses as
may from time to time be permitted by the applicable zoning and development
orders, together with accessory facilities relating to such uses.
Notwithstanding any approval by the Association of any proposed use of a
Building Site, the Owner of the Building Site shall be solely responsible for
determining that such proposed use fully complies with all applicable Governing
Laws.

 

10.02 Amendment to and Variances From Governing Laws. No Owner shall, without
obtaining the prior written consent of the Board, which consent may be withheld
in the sole discretion

 

28



--------------------------------------------------------------------------------

of the Board, apply for or obtain (i) a change in the zoning classification of a
Building Site, or (ii) any conditional or special use permit relating to the use
of any Building Site, or (iii) any variance from any applicable Governing Law.

 

10.03 Prohibited Operations and Uses. Operations and uses not expressly allowed
by zoning operations and uses not expressly allowed by the Development Order or
any other applicable Governing Laws and the following operations and uses are
prohibited within Bayside Concourse:

 

(a) The erection, operation or use of drilling equipment for or removal of oil,
gas, hydrocarbon substances, minerals, or water (except that the Developer and
the Association may draw and use water).

 

(b) Residential uses other than hotel uses.

 

(c) Trailer or mobile home courts.

 

(d) Junkyards.

 

(e) Commercial excavation of building or construction materials.

 

(f) Dumping, storage, disposal, incineration, or reduction of offal and dead
animals.

 

(g) Dumping, storage, disposal, incineration or reduction of garbage, refuse,
sewage, hazardous wastes or toxic materials, except to the extent that such
activity is incidental to an operation and use permitted hereunder, and that
such incidental activity is in compliance with all federal, state and local
laws, rules and regulations relating thereto.

 

(h) Stockyard or slaughter of animals.

 

(i) Recycling or refining of petroleum or its by-products.

 

29



--------------------------------------------------------------------------------

(j) Recycling or smelting of iron, aluminum, tin, zinc, or other ores.

 

(k) The raising, breeding, grazing, keeping or slaughtering of animals,
livestock or poultry of any kind.

 

(l) Sale or storage of explosives.

 

(m) The use of machinery, devices or apparatus which causes interference with
telephone, television, cable television, or radio reception within Bayside
Concourse

 

In the event an Owner wishes to use a Building Site for any purpose not
expressly permitted or prohibited herein, the Owner shall submit the proposed
use to the Board and if approved by the Board, in their sole discretion, Owner
must still obtain approval from all applicable governmental authorities with
respect to such use pursuant to Section 10.02 herein.

 

10.04 Excavation and Removal of Earth. No excavation activities shall be
undertaken on any Building Site except in connection with construction of an
Improvement. Upon the completion of the construction of any Improvement, exposed
openings shall be backfilled and disturbed ground shall be graded and leveled.
Other than in connection with ordinary maintenance and repair, no earth or fill
shall be removed from or added to any Building Site without first obtaining the
written approval of the Board, which approval may be withheld in the sole
discretion of the Board.

 

10.05 Resubdividing. A Building Site shall be considered as a single unit, and a
Building Site shall not be subdivided, resubdivided or replatted, unless
otherwise approved in writing by the board.

 

10.06 Other Operations and Uses. Operations and uses which are neither
specifically prohibited nor specifically authorized by the Declaration may be
permitted in a specific case (i) upon application to and obtaining the written
consent of the Board, which consent may be withheld in the

 

30



--------------------------------------------------------------------------------

sole discretion of the Board, and (ii) so long as the proposed operation and use
fully complies with all Governing Laws. Each such application shall be
accompanied by such Preconstruction Development Documents as may be reasonably
required in a particular instance by the Board. If the Board fails either to
approve or to disapprove such use within thirty (30) days after all required
documents, materials, plans and specifications have been submitted to it, such
use shall be conclusively presumed to have been disapproved by the Board.
Neither the Association nor the Board shall have any liability to any Person
relating to the denial of any application for any use which is not expressly
permitted hereunder and each such Person, by virtue of submitting any such
application, hereby irrevocably waives such Person’s right to bring any action
or proceeding relating to such application against the Association or any of its
Members, the Board or any Director.

 

10.07 Nuisances Prohibited. Notwithstanding anything herein to the contrary, no
operation or use of any Building Site shall create a nuisance or unreasonably
interfere with the use and enjoyment of any other Owner of any Building Site in
Bayside Concourse, including, without limitation any excessive noise,
electro-mechanical disturbance, or emission of hazardous or nonhazardous fumes,
dust or smoke in excess of levels allowed by the most restrictive applicable
federal, state and local laws, rules and regulations.

 

10.08 Completion of Construction. Subsequent to the commencement of construction
of any Improvement on any Building Site, the Owner shall proceed with due
diligence to complete the construction of such Improvement. No construction,
reconstruction, or replacement of any Improvement on any Building Site shall be
abandoned or discontinued for a period of more than thirty (30) days without the
express written permission of the Board. In the event any existing

 

31



--------------------------------------------------------------------------------

Improvement is damaged or destroyed by fire or any other cause or casualty, the
Owner of the Building Site so affected shall commence the repair, replacement or
reconstruction of such Improvement or the razing, clearing, and complete removal
of such damaged or destroyed Improvements from such Building Site within
seventy-five (75) days after the date such casualty occurred. All repairs,
replacements and reconstruction of damaged or destroyed Improvements shall be
subject to and undertaken in accordance with this Declaration. In the event any
Owner (i) discontinues or abandons the construction, reconstruction or
replacement of any Improvement for a period of more than thirty (30) days
without the express written permission of the Board, (ii) fails to commence the
repair, replacement, reconstruction or razing and clearing of such damaged
Improvements within seventy-five (75) days after the date of any such casualty,
or (iii) fails to proceed with due diligence to complete any such repair,
replacement, reconstruction or clearing of such damaged Improvements, then in
any such event, the Association may, upon thirty (30) days written notice to the
Owner of such Building Site, enter upon such Building Site and raze or otherwise
remove such damaged Improvements or undertake such other actions as the Board
determines in its sole discretion are necessary or appropriate, all at the sole
cost, expense and risk of the Owner of such Building Site. Neither the
Association, the Board, or any Director shall have any liability or obligation
to the Owner or any other Person in connection with such activities.

 

10.09 Storage of Equipment and Materials. With exception only for the Developer
and the Association, no building materials, supplies or equipment shall be
stored on any Building Site, except in connection with the construction of
Improvements on such Building Site, in which event such

 

32



--------------------------------------------------------------------------------

materials, supplies and equipment may be stored in an orderly manner on such
Building Site during the period of construction of such Improvements.

 

10.10 Landscape Maintenance. It shall be the duty of the Owner of each Building
Site to keep all grass and other vegetation in first-class condition, without
weeds or disease, and otherwise in accordance with the Design Development
Guidelines, neatly cut, trimmed and maintained. Additionally, all trees, bushes
and other vegetation shall be cut, trimmed and maintained so as to not obstruct
or impair the view at any street intersections. In the event any Owner does not
comply with this covenant within ten (10) days after written notice of such
noncompliance is provided by the Association, the Association is hereby granted
an easement to enter on such Building Site and to cut, trim and maintain all
grass and other vegetation situated thereon, in any manner deemed appropriate by
the Board, at the sole cost, expense and risk of the Owner. Neither the
Association, the Board or any Director shall have any liability relating to such
actions by the Association.

 

10.11 Condition of Premises. All Owners, lessees, sublessees, licensees or other
occupants of any Building Site shall carefully maintain and repair such Building
Site and all Improvements situated thereon and all streets and parking areas
related thereto in a safe, clean, neat and in first-class condition and repair
at all times and otherwise in accordance with Design and Development Guidelines.
In the event any Owner does not comply with this covenant within twenty (20)
days after written notice of such noncompliance is provided by the Association,
the Association shall have the right to enter on such Building Site and
undertake all maintenance and repair deemed necessary or appropriate by the
Board in its discretion at the sole cost, expense and risk of such Owner.
Neither

 

33



--------------------------------------------------------------------------------

the Association, the Board or any Director shall have any liability or
obligation to the Owner or any other Person relating to such activities by the
Association.

 

10.12 Governmental and Agency Regulations. Each and every parcel of land in
Bayside Concourse shall be subject to all applicable present and future
Governing laws.

 

10.13 Rules and Regulations. The Board is hereby authorized to promulgate,
adopt, interpret and enforce rules and regulations which the Board determines in
its discretion are necessary or proper to promote the safety and welfare of the
Owners and other Persons, including, without limitation the promulgation,
adoption and enforcement of rules and regulations (i) limiting or regulating the
speed of all types of vehicles traveling upon the private streets, roadway,
alleys and other paved areas within the Property, (ii) limiting or restricting
the number of all such vehicles provided that such rules and regulations
regarding the number of vehicles are not more restrictive as to each Owner than
the number of vehicles approved by the Board in connection with submissions made
by each Owner pursuant to any design and development guidelines, (iii)
regulating traffic flow by limiting and restricting the hours of usage and the
entry and exit points to Bayside Concourse for certain types of vehicles and
(iv) limiting or restricting the size, weight and type of vehicles that may use
such streets and roadways provided that such regulations are not more
restrictive than those imposed by applicable governmental authorities for
similar streets and roadways serving similar properties.

 

10.14 Drainage Lakes and Conservation Areas. Except for the Association, no
Person may drain or remove any water from any lake or other body of water shown
on the Site Plan. Each Owner of a Building Site shall submit drainage plans and
specifications to the Board to the extent that such plans and specifications
change the drainage approved and installed in connection with the master site

 

34



--------------------------------------------------------------------------------

plan of the Property approved by applicable governmental agencies and such
drainage plans and specifications shall be subject to review and approval of the
Board. All drainage from any Building Site into any lake or other body of water
shown on the Site Plan shall comply with all Governing Laws and all permits and
approvals obtained by the Developer from the Florida Department of Environmental
Regulation and the Southwest Florida Water Management District. Except as
expressly permitted herein, no Person shall dump any solid, semi-solid or liquid
materials or hazardous substances into any lake or other body of water shown on
the Site Plan.

 

10.15 Easements Across Builiding Sites. Non-exlusive easements for pedestrian
and vehicular access are hereby granted across the paved driveway areas of the
Building Sites, as the same may be amended from time to time, for the
convenience of the Owners, their employees, tenants, guests and invitees. In
connection therewith, each Owner shall be responsible for the repair and
maintenance of such driveway areas on its Building Site. In addition to
easements already granted or dedicated to the Association or as shown on the
Site Plan, an easement or easements may be needed across a Building Site, and an
easement solely for drainage or public or private utility purposes is hereby
granted to the Association across any such Building Site so long as such
easement does not interfere with the Owner’s actual or proposed (and approved)
use of the Building site and the appearance of the area comprising such easement
remains unchanged or, if applicable, is restored to its former appearance or
reasonable

 

35



--------------------------------------------------------------------------------

arrangements suitable to Owner are made regarding appearance. In connection
therewith, the Association shall be responsible for the repair and maintenance
of any such easement.

 

10.16 Minimum Hotel Standards. If the Owner of Parcel 1 constructs a hotel on
Parcel 1, such hotel shall be a licensed first class business-class suites
hotel, which contains not less than 100 guest residential units (the “Hotel”).
The Hotel shall be consistently operated and maintained at a standard at least
equivalent to the operation and maintenance standards (including staffing,
amenities, furniture, fixtures and equipment, and improvements, and grounds
service) as required by the operating agreements and manuals for franchised,
licensed or flag-owned “Hawthorne Suites” suites hotels, as such suites hotels
are maintained and operated as of the date of this Declaration (collectively,
the “Minimum Hotel Standards”). In addition to the Minimum Hotel Standards, the
Hotel shall be operated and maintained in accordance with the following
additional standards (the “Additional Hotel Standards”):

 

(a) The Hotel exterior, including without limitation the facade, windows,
landscaping and other architectural features of /Parcel I, shall be maintained
in first-class condition and as required to keep the Hotel exterior and site
decoration in good condition and all plant materials in a healthy growing and
trimmed condition; and

 

(b) The Hotel shall be operated and maintained in strict compliance with the
present and future requirements of the Hotel’s then current franchisor or
flag-affiliation, if any, in all respects, including without limitation capital
improvement upgrades which are imposed on either the Hotel or within the system
with which the Hotel is affiliated. Nothing herein

 

36



--------------------------------------------------------------------------------

shall be deemed to permit the Hotel to be operated in a manner which is in any
respect below the Minimum Hotel Standards or the Additional Hotel Standards.

 

(c) The Hotel at all times either (a) affiliated with a suites hotel chain of a
reputation at least equal in caliber to Hawthorne Suites as of the date of this
Declaration (the “Flag”), shall bear the name of the Flag or (b) operate under
an independent name which does not diminish the reputation of the Hotel
facility.

 

(d) The Hotel shall, at all times, provide the services, amenities and
facilities usually and customarily found in suites hotels of the same class in
the State of Florida.

 

10.17. Minimum Office Standards. If the Owner of Parcel 2 constructs an office
building on Parcel 2, such office building, at the time of construction, shall
be a “Class A” office building as that term is generally recognized in Pinellas
County, Florida.

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

11.01 Duration of Declaration. This Declaration and each of the conditions,
covenants, restrictions, reservations, easements, assessments, liens, standards
and criteria set forth herein shall continue and be binding upon the Developer
and upon its successors and assigns and upon each of them, and all Persons
claiming by, through or under the Developer for a period of thirty (30) years,
after which time this Declaration shall be automatically extended for successive
periods of ten (10) years unless one hundred percent (100%) of the votes cast by
members in a duly convened meeting of the Association vote of termination of
this Declaration, (ii) adequate provision is made for the

 

37



--------------------------------------------------------------------------------

maintenance and upkeep of all private streets and utilities, (iii) all required
approvals or consents of the authorities and agencies and public utilities, if
any, are obtained, and (iv) a majority of the Directors execute and record an
instrument in the public records of Pinellas County, Florida which terminates
the Declaration.

 

11.02 Amendment of Declaration. This Declaration may be altered, modified,
amended or supplemented, consistent with the purposes set forth in Article IV of
this Declaration, if (i) one hundred percent (100%) of the votes cast by
Members, in a duly convened meeting of the Association, vote to alter, modify,
amend or supplement this Declaration, (ii) all required approvals or consents of
the applicable governmental authorities and agencies and public utilities, if
any, are obtained, and (iii) a majority of the Directors execute and record in
the public records of Pinellas County, Florida an instrument setting forth such
alteration, modification, amendment or supplement.

 

11.03 Enforcement. Each Owner shall comply strictly with the covenants,
conditions, restrictions, reservations, easements, assessments, liens, rules and
regulations, standards and criteria set forth in this Declaration or as adopted
pursuant to the authority granted under this Declaration. In the event of a
violation or breach, or threatened violation or breach, of any of the same, the
Board or the Association shall have, in addition to all other available rights
and remedies, the right, but not the obligation, to proceed at law or in equity
for the recovery of damages, or for injunctive relief, or both, and, in
connection therewith, the Board or Association shall also be entitled to recover
all costs, fees and expenses, including without limitation, attorneys’ and
paralegals’ fees both prior to and on appeal, incurred in connection therewith,
together with interest thereon at the maximum rate per annum permitted by law
until paid in full. All of such costs, fees, expenses and interest shall be a
lien

 

38



--------------------------------------------------------------------------------

and encumbrance upon the Building Site and all Improvements situated thereon of
the defaulting or breaching Owner until paid in full. The failure by the Board
or the Association to enforce any covenant, condition, restriction, reservation,
easement, assessment, lien, standard or criteria set forth herein shall in no
event be deemed a waiver of the right to enforce the same or any other breach or
violation thereof. Each Owner adversely impacted by the breach of violation, or
threatened breach or violation, by any other Owner of any of the covenants,
conditions, restrictions, reservations, easements, assessments, liens, standards
and criteria shall, upon notice to the Association and the failure of the
Association to act within thirty (30) days after the date of such notice, have
the right to proceed at law or in equity to recover damages from or obtain
injunctive relief against such breaching Owner. The Association and the Board
shall have a right of abatement if any Owner fails to remedy any violation or
breach within thirty (30) days after written notice thereof is sent to such
Owner by the Association or the Board; provided, however, that if such breach or
violation constitutes a nuisance or threat or injury or harm to any Person or
property, such breach or violation shall be cured by the Owner within five (5)
days after the date of such notice. The Association and the Board and its agents
and employees, are hereby granted an easement to enter upon any Building Site,
as to which a violation, breach or other condition to be remedied exists, and to
take the actions as it deems necessary or appropriate at the sole cost, expense
and risk of the Owners to abate, extinguish, remove, or repair such violation,
breach or other condition which may exist thereon contrary to the provisions
hereof, without being deemed to have committed a trespass or wrongful act by
reason of such entry and such actions. All costs, fees and expenses incurred in
connection therewith, including attorneys’ and paralegals’ fees both prior to
and on appeal, together with interest

 

39



--------------------------------------------------------------------------------

thereon at the maximum rate per annum permitted by law, shall be a binding
personal obligation of such Owner, enforceable at law, and shall be a lien and
encumbrance upon such Owner’s Building Site and all Improvements situated
thereon.

 

Additionally, the Board may, in its reasonable discretion and in accordance with
the procedures set forth in the By-Laws, terminate or suspend any or all
Association rights, interests and privileges of any Member of the Association,
including, without limitation, the suspension of such Member’s right to vote,
during the period of time that such Member has (i) failed to pay any Assessment,
fine, cost, expense, interest or other amount which is owed to the Association,
or (ii) breached or violated, the Declaration, the Articles of Incorporation or
By-Laws.

 

11.04 Remedies Cumulative. All rights and remedies set forth herein shall be
separate, distinct, cumulative and concurrent, shall not be exclusive of any
other right or remedy and shall be in addition to all other rights and remedies
available at law or in equity. The exercise of any right or remedy shall not
preclude, restrict or prohibit the exercise of any other right or remedy.

 

11.05 Owner’s Responsibility and Obligation. Each Owner of a Building Site shall
be responsible for insuring that all lessees, sublessees, licensees, invitees,
agents, employees, contractors, subcontractors or any other Person claiming by,
through or under such Owner, fully complies with and abides by this Declaration,
the Articles of Incorporation and the By-Laws.

 

11.06 Invalidation of Part. Invalidation of any of this Declaration or any part
thereof by judgments or Court order shall in no way affect any of the other
provisions which shall remain in full force and effect.

 

40



--------------------------------------------------------------------------------

11.07 Captions. The captions, section numbers and article numbers appearing in
the Declaration are inserted only as a matter of convenience and shall not be
utilized to define, limit, construe or describe the scope or intent of such
sections nor in any way modify or affect this Declaration.

 

11.08 Notices. Except as otherwise required in this Declaration, Articles of
Incorporation or By-Laws, any notice required or permitted to be given hereunder
shall be in writing and delivered in person or sent by prepaid, first class
mail, or any other delivery service from which a receipt may be obtained, as
follows: (i) All such notices shall be delivered to the Association at the
office, if any, or post office box address of the Association; and (ii) all such
notices shall be sent to any Owner or other Person entitled to notice at such
address as is on file with the Association, which address may be changed from
time to time upon written notice to the Association. All such notices shall be
deemed effective forty-eight (48) hours after mailing or immediately upon
personal delivery thereof.

 

11.09 Singular Includes Plural: Gender. Whenever in this Declaration the context
so requires, (i) the singular shall include the plural and, conversely the
plural shall include the singular, and (ii) the use of one (1) gender shall be
deemed to include the other gender.

 

11.10 Governing Law. This Declaration shall be construed in accordance with and
governed by the laws of the State of Florida.

 

11.11 Interpretation. The terms and conditions of this Declaration, the Articles
and the By-Laws are intended to be and shall be construed consistent with one
another. However, in the event of a conflict between this Declaration and the
Articles and By-Laws, to the extent permitted by law, the terms and provisions
of this Declaration shall control.

 

41



--------------------------------------------------------------------------------

11.12 Arbitration. In the event that any Owner Objects to any matter expressly
providing for resolution under this Declaration, including without limitation,
Annual or Special Assessments, the budget, or any decision, then such objection
shall be resolved in accordance with this Section. In the event of such
objection, any Owner may commence arbitration hereunder by notifying the others
in writing of its election to do so. Within ten (10) days after that notice, the
Owners will use reasonable efforts to resolve any such disagreement. If the
Owners fail to resolve such disagreement within such ten (10) day period, then
within five (5) days thereafter, the Owners shall attempt to agree on the
selection of a natural person with at least five (5) years experience in
managing class A commercial office or multi-use parks in the Tampa Bay area who
has performed no work for any Owner within the past ten (10) years (a “Property
Manager”). If the Owners timely agree on a Property Manager, that person shall
be deemed the arbiter hereunder (“Arbiter”). If the Owners fail to agree on a
Property Manager within such five (5) day period, each shall notify the other
within such five (5) day period of its choice of Property Manager, and the
individuals so named shall within ten (10) days from the expiration of the five
(5) day period agree on a third Property Manager qualified under the criteria
set forth above. If the Owners fail to notify the other within the five (5) day
period of its selection of a Property Manager, the Property Manager timely
selected with notice thereof timely given to the other party, shall be deemed
the Arbiter. Within ten (10) days after the selection of the Arbiter shall meet
with the Directors (which meeting, at the Arbiter’s election, shall occur either
separately or together), and review any written material submitted by the
Owners. The Arbiter shall apply the goals and objectives set forth in this
Declaration in making any determination hereunder. No later than fifteen (15)
days after the selection of the Arbiter, the Arbiter

 

42



--------------------------------------------------------------------------------

shall advise the Owners in writing of its determination. Except in the case of
fraud, the decision of the Arbiter shall be conclusive and binding on the
Owners.

 

In the event the Owners submit any disagreement to an Arbiter for resolution as
provided above, the Owners will share responsibility for the fees and expenses
of the Arbiter as follows:

 

(1) If the Arbiter resolves all of the disagreements in favor of one Owner, the
other Owner will be responsible for all of the fees and expenses of the Arbiter,
or

 

(2) In all other cases, the fees and expenses of the Arbiter shall be shared
equally by each Owner.

 

IN WITNESS WHEREOF, the parties have hereto subscribed their signatures the day
and year first above written.

 

Witnesses

  

HAYDON-RUBIN DEVELOPMENT INC.,

a Florida corporation

    

By:

   

Name:

          

Name:

       

(Print or Type Name)

      

Title:

              

Name:

                    

(Print or Type Name)

            

 

STATE OF FLORIDA

COUNTY OF PINELLAS

 

The forgoing instrument was acknowledged before me this              day of
            , 1997 by                      as                      of
                    , a                     , on behalf of the
                            . He/she is personally known to me or has produced
                         as identification.

 

 

NOTARY PUBLIC

Print Name:

   

My Commission Expires:

   

 

43



--------------------------------------------------------------------------------

EXHIBIT G

 

TERMS OF SALE AND PURCHASE

FOR PURCHASE OPTION

 

1. Agreement. The terms set forth in this Exhibit G shall be valid and effective
only if Tenant exercises its Option in accordance with Section 26 of the
attached Lease Agreement. Upon such exercise, Landlord agrees to sell, and
Tenant agrees to purchase, the Demised Premises in accordance with, and subject
to, the terms and conditions set forth herein. Unless otherwise defined in this
Exhibit G all defined terms shall have the same meaning as set forth in the
attached lease Agreement.

 

A. Deposit. contemporaneously with delivery of the Purchase Option Notice to
Landlord, Tenant shall deliver a deposit in the amount of $300,000.00 (the
“Deposit” in accordance with the following provisions. Tenant shall deliver the
Deposit in the form of cash, wire transfer or check (a “Chase Deposit”)
deposited with a third party escrow agent (i.e. not Landlord or an affiliate of
Tenant). The Deposit shall be held, applied and disbursed, as applicable, in
accordance with the terms of this Exhibit G. The Tenant shall have the right, at
its election, either to have the Cash Deposit applied against the Purchase Price
(as hereinafter defined) or to instruct the escrow agent to return the Cash
Deposit to Tenant without set off against the Purchase Price.

 

II. Purchase Price. The total purchase price for the Demised Premises shall be
$15,436,963.00.

 

III. Property. As used in this Exhibit G, the term “Property” shall mean and be
deemed to include (i) the Demised premises, including appurtenances, rights,
privileges and easements benefitting or pertaining to the Property, (ii) the
Landlord’s work and Tenant Improvements, including all fixtures, equipment,
vehicles, inventory, supplies, tools and other personal property used in
connection with the operation of, or located at the Property, other than those
items already owned by Tenant, (iii) all of Landlord’s rights in or to
condemnation awards and/or insurance proceeds to the extent not applied to
repair or restoration, (iv) all other tangible and intangible property or rights
owned by Landlord or in which Landlord has an interest in connection with its
ownership and operation of the Property and rights described in preceding
clauses (v), (ii), and (iii), including all of Landlord’s right, title and
interest in and to any easements, Landlord’s rights under the declaration that
are incident to the ownership of the Property and any and all warranties,
guaranties, claims, causes of actions, deposits escrows, refunds licenses
permits or certificates (including certificates of occupancy) relating to the
Property.

 

IV. Representations Warranties and Covenants.

 

A. By Landlord. As of the date of Purchaser’s Option Notice and the Closing Date
(as hereinafter defined), Landlord represents and warrants to Tenant and
covenants and agrees with Tenant the following:

 

b. Deliver to Tenant a fully executed and updated (dated no earlier than the
date of Tenant’s Option Notice) Association Certificate reasonably satisfactory
to Tenant;

 



--------------------------------------------------------------------------------

c. Assign, in writing, transfer and deliver to Tenant all licenses permits and
certificates in the business and other licenses and permits in the possession or
control of Landlord related to the Property;

 

d. Execute, acknowledge and deliver to Tenant a Bill of Sale and Assignment
assigning, transferring and conveying to Tenant all of Landlord’s right, title
and interest in and to all property that has not been conveyed pursuant to
another closing delivery described above. With respect to all documents,
assigning, transferring or conveying the Property to Tenant (excluding only the
need which shall be in the form described in Section 6.2.1 above), all such
assignments, transfers and conveyances shall be made with special warranty of
title free and clear of all liens and encumbrances in “as is, where is”
condition;

 

e. Deliver to Tenant all documents, records, files, books and records pertaining
to the ownership, use or operation of the Property not therefore delivered; and

 

f. Execute, acknowledge and deliver as appropriate, all additional documents
which may be necessary or appropriate to carry out the provisions of this
Agreement including, without limitation, a settlement statement and any
construction lien affidavits or other items necessary to permit Tenant to obtain
the specified title insurance.

 

2. By Tenant. At Closing, the Tenant shall take each of the following actions:

 

a. Deliver to the Title Agent conducting Closing funds sufficient to complete
Closing in accordance with this Exhibit (i.e., the Purchase Price, subject to
any adjustments required by this Agreement); and

 

b. Execute, acknowledge and deliver as appropriate, all additional documents
which may be necessary or appropriate to carry out the provisions of the
contract evidenced by this Exhibit G including, without limitation, a settlement
statement.

 

C. Location of Closing. Closing shall be conducted on the Closing Date in a
location mutually agreeable to Landlord and Tenant, or in the absence of mutual
agreement, in the offices of Hill, Ward & Henderson, P.A.

 

D. Closing Cost Adjustments and Prorations. Landlord shall pay for documentary
stamp taxes on the deed and owner’s title insurance for the benefit of Tenant
and Tenant shall pay for the recording fee for the deed. The Rent (including,
without limitation, Base Rent and Operating Expenses) shall be adjusted as of
the day immediately preceding the Closing Date. Each party shall pay its own
attorneys’ fees.

 



--------------------------------------------------------------------------------

1. All of the covenants, representations, warranties and provisions contained in
Section 22.2(a) incorporated herein by this reference, remain true and correct
in all material respects.

 

2. Landlord is not a foreign person under Section 1445 of the Internal Revenue
Code of 1986, as amended, and Landlord shall deliver to Tenant a customary
non-foreign person certification at Closing.

 

3. Except for the documents evidencing the Permitted Encumbrances and except for
written agreement that are capable of being terminated upon no more than thirty
(30) days prior notice without payment (including payment of a termination fee),
liability or expense to Tenant, true and complete copies of which shall be
delivered to the Tenant (the “Terminable Agreements”), there are no agreements
or understandings (written or unwritten) that would materially affect ownership,
use, operation, sale, lease or other disposition of the Property. Upon written
request from Tenant: Landlord shall immediately cause the Terminable Agreements
identified in Tenant’s request to be terminated; Landlord shall pay or satisfy
all obligations (including, without limitation, any termination fees) and
liabilities arising out of such termination(s); Landlord shall provide Tenant
with written evidence that such agreements have been terminated and that the
related obligations and liabilities have been satisfied.

 

4. Landlord has not received (i) any notices of violation (or alleged violation)
of Laws, any Permitted Encumbrance, or any other agreement relating to the
Property that would materially affect ownership, use, operation, sale, lease or
other disposition of the Property, (ii) any notice of condemnation or threatened
condemnation of all or any portion of the Property and/or (iii) any notice of
pending or threatened litigation with respect to all or any portion of the
Property

 

5. Landlord covenants to continue to maintain the Property and comply with all
covenants and provisions contained in the Lease Agreement until Closing has been
consummated and Landlord further covenants not to encumber or in any way alter,
impair or affect title the Property without Tenant’s prior written consent and
not to take any action that would impair, hinder or delay consummation of the
transactions described in Exhibit G no later than thirty (30) days after receipt
of Purchaser’s Option Notice, Landlord shall cause First American Title
Insurance Policy Corporation by and through its authorized agent, Hill, Ward &
Henderson, P.A. (“Title Agent”) to issue a commitment to issue an ALTA Owner’s
Title Insurance Policy (dated no earlier than the date of Purchaser’s Option
Notice and containing only the permitted Encumbrances as exception) to be
delivered to Tenant. The title commitment shall be “marked up” to delete the gap
in coverage and insure title (without additional exceptions) and deliver to
Tenant at Closing.

 

6. No later than five (5) business days after receipt of Purchaser’s Option
Notice, Landlord shall deliver to Tenant true and complete copies of any and all
surveys (including boundary and “as built” surveys), plats, plans (including
architectural plans and drawings), soil tests and any other documents or
information in Landlord’s possession or control, excluding only those documents
and information that had been provided to Tenant as of the Effective Date of the
Lease Agreement.

 



--------------------------------------------------------------------------------

(provided, however, that Landlord shall have the obligation under this provision
to deliver to Tenant any subsequent amendment or superseded versions of such
previously delivered documents and information).

 

B. By Tenant. As of the date of Purchaser’s Option Notice and the Closing Date,
Tenant represents and warrants to the Landlord and covenants and agrees with
Landlord the following:

 

1. All of the covenants, representations, warranties and provisions contained in
Section 22.22(b), are incorporated herein by this reference and remain true and
correct in all material respects.

 

2. Tenant covenants to continue to comply with all covenants and provisions
contained in the Lease Agreement until Closing, including, without limitation,
payment of Rent and Additional Rent.

 

V. Conditions Precedent to Closing. As of the date of Closing, each of the
following shall be satisfied (or at Tenant’s sole option, waived in writing by
Tenant) as condition precedent to Tenant’s obligation to complete closing
(individually, a “Closing Condition”; collectively, “Closing Conditions”): (i)
all of the provisions of Section 4.A of this Exhibit G shall remain true and
correct (without exception or qualification) or shall have been satisfied as
context requires, and (ii) Landlord shall have delivered to the Title Agent who
will conduct Closing all documents and information required to be delivered in
connection with Closing. If, as of the Closing Date, any Closing Conditions
shall not have been satisfied, Tenant shall have the option, at its election, to
(a) waive such unsatisfied Closing Condition and proceed with Closing or (b)
terminate the contract evidenced by this Exhibit G and receive a full refund of
the Deposit, or (c) pursue its remedies at law for Landlord’s breach of any
representation or warranty set forth in Section 4.A above or Landlord’s failure
to perform its obligations under clause (ii) of the preceding sentence.

 

VI. Closing. The term “Closing” shall mean consummation of the transactions
described in this Exhibit G and the term “Closing Date” shall mean the date on
which Closing occurs.

 

A. Closing Date. The Closing shall occur (i) no earlier than twenty (20) days
after receipt of Purchaser’s Option Notice (the “Inside Closing Date”); (ii) no
later than thirty (30) days after receipt of Purchaser’s Option Notice (the
“Outside Closing Date”); and (iii) within the time period established by
preceding clauses (i) and (ii), the Closing Date shall be a date designated by
Tenant upon no less than five (5) business days prior written notice to
Landlord. Time is of the essence with respect to all terms and conditions of the
contract evidenced by this Exhibit G.

 

B. Closing Delivery.

 

1. By Landlord. At Closing, Landlord shall take each of the following actions:

 

a. Execute, acknowledge and deliver to Tenant a good and sufficient Special
Warranty Deed conveying to Tenant fee simple title to the Property subject only
to the Permitted Encumbrances;

 



--------------------------------------------------------------------------------

b. Deliver to Tenant a fully executed and updated (dated no earlier than the
date of Tenant’s Option Notice) Association Certificate reasonably satisfactory
to Tenant;

 

c. Assign, in writing, transfer and deliver to Tenant all licenses permits and
certificates in the business and other licenses and permits in the possession or
control of Landlord related to the Property;

 

d. Execute, acknowledge and deliver to Tenant a Bill of Sale and Assignment
assigning, transferring and conveying to Tenant all of Landlord’s right, title
and interest in and to all property that has not been conveyed pursuant to
another closing delivery described above. With respect to all documents,
assigning, transferring or conveying the Property to Tenant (excluding only the
deed which shall be in the form described in Section 6.2.1 above), all such
assignments, transfers and conveyances shall be made with special warranty of
title free and clear of all liens and encumbrances in “as is, where is”
condition;

 

e. Deliver to Tenant all documents, records, files, books and records pertaining
to the ownership, use or operation of the Property not therefore delivered; and

 

f. Execute, acknowledge and deliver as appropriate, all additional documents
which may be necessary or appropriate to carry out the provisions of this
Agreement including, without limitation, a settlement statement and any
construction lien affidavits or other items necessary to permit Tenant to obtain
the specified title insurance.

 

2. By Tenant. At Closing, the Tenant shall take each of the following actions:

 

a. Deliver to the Title Agent conducting Closing funds sufficient to complete
Closing in accordance with this Exhibit (i.e., the Purchase Price, subject to
any adjustments required by this Agreement); and

 

b. Execute, acknowledge and deliver as appropriate, all additional documents
which may be necessary or appropriate to carry out the provisions of the
contract evidenced by this Exhibit G including, without limitation, a settlement
statement.

 

C. Location of Closing. Closing shall be conducted on the Closing Date in a
location mutually agreeable to Landlord and Tenant, or in the absence of mutual
agreement, in the offices of Hill, Ward & Henderson, P.A.

 

D. Closing Cost Adjustments and Prorations. Landlord shall pay for documentary
stamp taxes on the deed and owner’s title insurance for the benefit of Tenant
and Tenant shall pay for the recording fee for the deed. The Rent (including,
without limitation, Base Rent and Operating Expenses) shall be adjusted as of
the day immediately preceding the Closing Date. Each party shall pay its own
attorneys’ fee.

 



--------------------------------------------------------------------------------

VII. Default. If Landlord defaults under the terms of the contract evidenced by
this Exhibit G, Tenant shall be entitled to exercise all of its rights and
remedies under Florida law. If Tenant shall fail to perform its obligation under
this contract evidenced by this Exhibit G to make full Closing in accordance
with the terms hereof, Landlord shall be entitled to terminate this contract by
written notice to Tenant and retain the Deposit as its sole remedy in which
event the Lease Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------

EXHIBIT H

 

ISSUING BANK:   NationsBank, N.A.    ISSUE DATE:                         EXPIRY
DATE:        AMOUNT:      $2,500,000.00

 

BENEFICIARY:

  

Orix Hogan Burt Pinellas Venture

c/o Hogan Burt

101 E. Kennedy Blvd., Suite 4000

Tampa, Florida 33602

Attn: James T. Burt, II

 

DEAR GENTLEMEN:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.             ,
IN BENEFICIARY’S FAVOR FOR THE ACCOUNT OF DIGITAL LIGHTWAVE, INC., 601 CLEVELAND
STREET, 5TH FLOOR, CLEARWATER, FLORIDA 33755, UP TO THE AGGREGATE TOTAL AMOUNT
OF U.S. $2,500,000.00 AVAILABLE BY PAYMENT, AGAINST BENEFICIARY’S SIGHT DRAFT(S)
DRAWN ON NATIONSBANK, N.A., ACCOMPANIED BY THE FOLLOWING DOCUMENT:

 

A WRITTEN STATEMENT PURPORTEDLY SIGNED BY AN OFFICER OR ANY AUTHORIZED AGENT OF
THE BENEFICIARY WITH THE FOLLOWING WORDING:

 

TENANT IS IN DEFAULT IN THE AMOUNT OF $             UNDER THAT CERTAIN LEASE
AGREEMENT BEARING AN EFFECTIVE DATE OF JANUARY 9, 1998 BY AND BETWEEN THE
APPLICANT AS TENANT AND BENEFICIARY AS LANDLORD.

 

IT IS A CONDITION OF THIS LETTER OF CREDIT THAT IT SHALL BE AUTOMATICALLY
EXTENDED WITHOUT AMENDMENT FOR AN ADDITIONAL PERIOD OF ONE YEAR FROM THE PRESENT
OR ANY FUTURE EXPIRATION DATE UNLESS AT LEAST (30) THIRTY DAYS PRIOR TO SUCH
DATE, WE SHALL NOTIFY YOU IN WRITING AT THE ABOVE ADDRESS BY REGISTERED MAIL OR
COURIER SERVICE THAT WE ELECT NOT TO RENEW THIS LETTER OF CREDIT FOR SUCH
ADDITIONAL PERIOD. UPON RECEIPT BY YOU OF SUCH NOTICE YOU MAY DRAW UNDER THIS
LETTER OF CREDIT ON OR BEFORE THE THEN CURRENT EXPIRATION DATE AGAINST
PRESENTATION OF YOUR SIGHT DRAFT DRAWN ON US ACCOMPANIED BY THE WRITTEN
STATEMENT ABOVE.

 

THIS LETTER OF CREDIT MAY BE SUCCESSIVELY TRANSFERRED IN FULL (BUT NOT IN PART)
BY THE ISSUING BANK PROVIDED THAT YOU DELIVER TO US OUR WRITTEN FULL TRANSFER
FORM M-4 (M-4 ATTACHED OR TO FOLLOW BY MAIL). THE ORIGINAL LETTER OF CREDIT
TOGETHER WITH ALL ORIGINAL AMENDMENTS (IF ANY) MUST BE RETURNED TO US WITH THE
COMPLETED TRANSFER FORM AND PAYMENT OF OUR CUSTOMARY CHARGES. ANY DRAFT DRAWN
UNDER THIS CREDIT MUST BE MARKED “DRAWN UNDER IRREVOCABLE STANDBY LETTER OF
CREDIT NO. ISSUED BY NATIONSBANK, N.A.”

 

UNLESS OTHERWISE EXPRESSLY STATED THIS LETTER OF CREDIT IS SUBJECT TO THE 1993
REVISION OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS OF THE
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 500).

 

WE HEREBY ENGAGE WITH YOU THAT DRAFTS DRAWN UNDER AND IN COMPLIANCE WITH THE

 



--------------------------------------------------------------------------------

TERMS OF THIS LETTER OF CREDIT WILL BE DULY HONORED ON PRESENTATION TO US AT
18167 U.S. HWY 19 NORTH, SUITE 600, CLEARWATER, FLORIDA 33764, ATTN: COMMERCIAL
BKG DEPT., OR 901 MAIN STREET, 9TH FLOOR, DALLAS, TEXAS 75202-0483, ATTN: LETTER
OF CREDIT DEPT., ON OR BEFORE                     , THE EXPIRATION DATE OR ANY
AUTOMATICALLY EXTENDED EXPIRATION DATE.

 



--------------------------------------------------------------------------------

EXHIBIT I

 

DRAFT FORM

 

IRREVOCABLE LETTER OF CREDIT

 

Number:        Date: January 30, 1998 Expiration Date:        Amount:     
$1,000,000

 

To: Digital Lightwave, Inc. (Beneficiary)

  601 Cleveland St., 5th Floor

  Clearwater, FL 34615

 

Gentlemen:

 

We hereby issue out IRREVOCABLE LETTER OF CREDIT No.                      in
your favor for the account ORIX Real Estate Equities, Inc. up to the aggregate
amount of $1,000,000.00 available by your drafts at sight drawn on The Sumitomo
Bank, Ltd. Chicago Branch with the original Letter of Credit for our endorsement
and accompanied the following:

 

A statement from the Beneficiary that ORIX Hogan-Burt Pinellas Venture
(“Landlord”) is in default in the amount of $                     , under that
certain Lease Agreement bearing an effective date of January 9, 1998 by and
between the Landlord and the Beneficiary as Tenant.

 

Partial drawings are permitted.

 

This letter of credit expires at this office on [January 25, 1999].

 

In the event that the expiry date of this Letter of Credit has not been extended
to a date on or after six months from the Substantial Completion Date and the
Landlord’s Work and Tenant Improvements have not been delivered, then in
addition to any other basis upon which you otherwise may draw on this Letter of
Credit, and in lieu of the statement referred to above, you may draw on this
Letter of Credit at any time during the thirty (30) day period prior to the
expiry hereof.

 

Except so far as otherwise expressly stated herein, this Letter of Credit is
subject to the “Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500.

 

We hereby agree with you that a draft drawn under and incompliance with the
terms of this Letter of Credit will be duly honored if presented to us on or
before the above stated expiration date.

 